  Case 18-27740         Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                  Document     Page 1 of 128




George Hofmann (10005)
Patrick E. Johnson (10771)
Cohne Kinghorn, P.C.
111 East Broadway, 11th Floor
Salt Lake City, Utah 84111
Telephone: (801) 363-4300

Proposed attorneys for Sorenson Media, Inc.


                      IN THE UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  In re:                                             Bankruptcy No. 18-27740 (WTT)

  SORENSON MEDIA, INC.,                                          Chapter 11

                    Debtor.


 MOTION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTOR (A)
  TO OBTAIN POST-PETITION SECURED DIP FINANCING; (B) TO USE CASH
COLLATERAL AND GRANT ADEQUATE PROTECTION; (II) GRANTING LIENS AND
   PROVIDING SUPER-PRIORITY ADMINISTRATIVE EXPENSE STATUS; (III)
  MODIFYING THE AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF


        Sorenson Media, Inc. (the “Debtor”), debtor and debtor in possession in the

above-captioned bankruptcy case, through its undersigned proposed counsel and

pursuant to Bankruptcy Code §§ 105, 361, 362, 363, 364, 503(b), and 507(a),

Bankruptcy Rules 2002 and 4001, and Rule 4001-2 of the Local Rules of Practice for

the United States Bankruptcy Court for the District of Utah, hereby moves this Court

(the “Motion”) (1) to enter an interim order, substantially in the form attached as Exhibit

A (the “Interim Order”): (i) authorizing the Debtor to (a) obtain post-petition secured DIP

financing (b) to use cash collateral and provide for adequate protection for any

diminution in value of JLS’s Liens in the Collateral; (ii) granting liens and providing

{00408193.DOCX /}
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24         Desc Main
                                     Document     Page 2 of 128




super-priority administrative expense status; (iii) modifying the automatic stay, (iv)

granting related relief; and (2) subsequently to enter a final order (the “Final Order”), (i)

granting the relief provided through the Interim Order on a final basis and (ii) authorizing

the Debtor to refinance certain existing secured indebtedness. In support of the Motion,

the Debtor respectfully states as follows:

                               JURISDICTION AND BACKGROUND

        1.          This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.           The Debtor filed a voluntary petition for relief under chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”) on October 16, 2018 (the “Petition

Date”).

        3.          The Debtor continues to operate its business and manage its assets as a

debtor in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        4.          No examiner or trustee has been appointed in this Case.

        5.          SMI is an innovative media technology company, founded in 1995. It

originally made its name in video compression and coding technology, known as

“Sorenson Squeeze”, which reduces video file size for transmission over the internet.

But its present focus is on addressable television advertising and in particular, realizing

the potential of “smart” televisions for the benefit of television manufacturers, TV

inventory owners, and advertisers.

        6.          The core of “smart” television technology is the convergence between

flatscreen television sets and the internet. “Smart” televisions have the ability to

{00408193.DOCX /}                                  2
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                     Document     Page 3 of 128




connect to the internet. The vast majority of televisions now sold in industrialized

nations are “smart”, but the potential of “smart” televisions is relatively untapped. This

untapped potential can be realized as a result of SMI’s technologies and team.

        7.          For example, SMI’s “Spark Platform” provides the opportunity for

“addressable advertising,” similar to what has existed on the internet for years. As an

example, a consumer searching the internet for a vehicle will commonly find

advertisements from car manufacturers, targeting the consumer’s interest in a vehicle

purchase. “Addressable advertising” can also potentially direct advertising based on

demographic criteria, such as zip code or age.

        8.          However, as applied to “smart” televisions, “addressable advertising” is a

relatively new technology, and SMI is on the cutting edge of it. SMI’s “Spark Platform”

allows the placement of different advertisements to different households while they are

watching the same program. This permits the optimization of advertising effectiveness

by placing the most relevant advertising with the desired audience.

        9.          As is common with emerging technology companies, in the early stages of

development, the capital requirements of the company are far greater than any

revenues generated. That gap is usually filled with investment capital, and that is the

case with SMI. Over $40 million dollars has been invested in the company by its

shareholders. In addition, SMI has issued Series A convertible notes totaling over $96

million.

        10.         While SMI’s technologies and team have incredible potential, its current

capital structure presents impediments to attracting new investment that SMI intends to

address through this proceeding. In particular, SMI intends to reject certain onerous

{00408193.DOCX /}                                 3
    Case 18-27740         Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24             Desc Main
                                     Document     Page 4 of 128




contractual relationships, and potentially to renegotiate others, in order to stabilize its

industry partnerships. With a rationalized and streamlined capital structure, SMI plans

to liquidate its assets in an organized process designed to maximize returns to creditors

under the circumstances.

        11.         On and after June 7, 2018, JLS Holdings, LLC (“JLS”) provided bridge

financing to the Debtor in the aggregate amount of $21,988,000 (the “Pre-Petition

Debt”).1 The manager of JLS is James L. Sorenson, an equity holder and board

member of the Debtor. Prior to incurring the Pre-Petition Debt, the Debtor offered

noteholders the opportunity to participate in the bridge financing, and no noteholder

other than JLS expressed a willingness to participate.

        12.         Central to SMI’s controlled liquidation is the ability to obtain senior secured

and superpriority debtor in possession financing (“DIP”) from JLS. The Debtor

anticipates that the proceeds of DIP financing will be sufficient to fund its scaled back

operations and to maintain limited operations to preserve the Debtor’s going concern

value pending a sale.

                                        RELIEF REQUESTED

        13.         The Debtor proposes to obtain post-petition DIP financing from JLS. As is

more fully described below, JLS has agreed to make available to the Debtor a total of

approximately $26,488,000, the actual amount of which reflects the payoff of the Pre-

Petition Debt plus another approximately $4,500,000 of additional funding. The amount

borrowed is to be treated as a super-priority claim secured by a lien against


1       Unless otherwise noted, capitalized terms shall have the same meaning as in the Interim Order,
the Final Order, and the DIP Financing Agreement (as defined below).

{00408193.DOCX /}                                  4
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                     Document     Page 5 of 128




substantially all property of the Debtor’s estate, other than Avoidance Actions (except

solely the proceeds of Avoidance Actions brought pursuant to section 549 of the

Bankruptcy Code to recover any post-Petition Date transfer of Collateral), and subject to

a carve-out for (a) Bankruptcy Court and United States Trustee fees, (b) all Court-

approved fees of the Debtor’s professionals prior to a Termination Date, (c) up to

$50,000 of allowed fees of the Debtors’ professionals after a Termination Date and (d)

cash in the amount of $100,000, pursuant to Bankruptcy Code §§ 364(c) and (d).

        14.         The Debtor requests entry of an Interim Order, in substantially the form

attached as Exhibit A, (a) approving the proposed financing, solely as to the $4,500,000

of additional funding and not as to the repayment of any existing indebtedness, on an

interim basis through and including the date of the final hearing on the Motion,

(b) authorizing the use of cash collateral in which JLS has an interest and providing for

adequate protection for any diminution in value of JLS’s Lien in the Collateral, (c)

vacating and modifying the automatic stay to the extent necessary to implement and

effectuate the terms and provisions of the financing agreements and the Interim Order,

and (d) waiving the fourteen day stay provisions of Bankruptcy Rule 6004(h) and

providing that the Interim Order be effective immediately. The Debtor further requests

entry of a Final Order, (a) granting the relief provided through the Interim Order on a

final basis and (b) authorizing the Debtors to refinance the Pre-Petition Debt.

         MATERIAL TERMS OF THE PROPOSED POST-PETITION FINANCING

        15.         Subject to this Court’s approval, the Debtor and JLS have agreed to the

terms and documentation for post-petition financing, including a Senior, Secured,

Super-Priority Debtor-in-Possession Agreement (the “DIP Financing Agreement”), a

{00408193.DOCX /}                                 5
    Case 18-27740         Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24              Desc Main
                                      Document     Page 6 of 128




copy of which is attached as Exhibit B. Bankruptcy Rule 4001 requires that motions

requesting authority to incur post-petition financing begin with a concise statement of

the relief requested that summarizes the material terms and sets forth where the

material terms can be found in the documents. In compliance with Fed. R. Bankr. P.

4001(c) and Local Rule 4001-2, the Debtor makes the following concise statement

about the relief sought through this Motion. The Debtor believes these terms will

reasonably address the Debtor’s near-term funding requirements.

        16.         The significant provisions2 of the DIP Financing Agreement, and the

proposed Interim Order and Final Order, are as follows:

                    a. Amount. The maximum amount of advances under the DIP Financing
                       Agreement shall be approximately $26,488,000, the actual amount of
                       which reflects the payoff of principal and accrued interest and fees on
                       the Pre-Petition Debt, plus another $4,500,000 of additional funding,
                       provided, however, that the Interim Order will not contemplate the
                       repayment of any existing indebtedness. See DIP Financing
                       Agreement at § 1.1 (defining “Interim Order” and “Term Loan
                       Commitments”) and § 2.1(a); Interim Order at ¶ (ii)(a) and at § 2(b)(i);
                       Final Order at ¶ (ii)(a) and at § 2(b)(i).

                    b. Obligors. The Debtor is the only obligor and the borrower under the
                       DIP Financing Agreement. See DIP Financing Agreement at
                       Preamble.

                    c. Payment of Prepetition Debt. The DIP Financing Agreement provides
                       that approximately $21,988,000 of the post-petition advances under
                       the DIP Financing Agreement are to be used to pay off principal and
                       accrued interest and fees on the Pre-Petition Debt, provided, however,
                       that the Interim Order will not contemplate the repayment of any
                       existing indebtedness. See DIP Financing Agreement at Recital ¶¶ C-
                       E, at § 1.1 (defining “Interim Order”) and at § 6.9; Interim Order at ¶¶
                       (E)(i)-(vi), (H), (I) and at § 10(b); Final Order at ¶¶ (E)(i)-(vi), (H), (I)
                       and at § 10(b). The justification for the inclusion of this provision is that
                       no other comparable financing reasonably is available to the Debtor,

2   This summary is qualified in its entirety by reference to the provisions of the DIP Financing
Agreement and related documents, and any order of this Court relating to the post-petition financing
proposed through the Motion.

{00408193.DOCX /}                                   6
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24          Desc Main
                                      Document     Page 7 of 128




                       such financing is necessary, essential and appropriate for the
                       continued operation of the Debtor’s business and the management and
                       preservation of the Debtor’s assets and property and the Debtor
                       believe they would be unable to find financing on better terms.

                    d. Super-Priority and Secured Status. Subject to a Carve-Out of (a)
                       Bankruptcy Court and United States Trustee fees, (b) all Court
                       approved fees of the Debtor’s professionals, (c) up to $50,000 of
                       allowed fees of the Debtor’s professionals after the Termination Date
                       and (d) cash in the amount of $100,000, all amounts advanced under
                       the DIP Financing Agreement shall be deemed to have priority over
                       any or all administrative expenses of the kind specified in Bankruptcy
                       Code §§ 503(b) and 507(b) and shall be secured by a first position lien
                       against all of the property of the Debtor’s estate, other than Avoidance
                       Actions (other than the proceeds of any Avoidance Action brought
                       pursuant to Bankruptcy Code § 549 to recover any post-Petition Date
                       transfer of collateral). Solely to the extent of the Pre-Petition
                       Diminution in Value of the interests of the Pre-Petition Debt Parties in
                       their Collateral, pursuant to Bankruptcy Code §§ 361, 363(e) and
                       354(d) the Pre-Petition Debt shall be secured by replacement Liens
                       and shall have super-priority status, junior only to the New DIP Liens,
                       Permitted Liens, the DIP Superpriority Claim and the Carve-Out. See
                       DIP Financing Agreement at Recital ¶ D; § 1.1 (defining “Final Order,”
                       “Financing Orders” and “Interim Order”); §§ 2.1, 4.16, 6.13, 7.1, and
                       8.1(g)(xii); Interim Order at ¶¶ (iv) and (v), and at §§ 2(e), 2(f), 2(i), and
                       4; Final Order at ¶¶ (iv) and (v), and at §§ 2(e), 2(f), 2(i), and 4. The
                       justification for the inclusion of this provision is that no other
                       comparable financing reasonably is available to the Debtor, such
                       financing is necessary, essential and appropriate for the continued
                       operation of the Debtor’s business and the management and
                       preservation of the Debtor’s assets and property and the Debtor
                       believes it would be unable to find financing on better terms.

                    e. Repayment Terms and Maturity Date. The entire unpaid principal
                       amount of advances under the DIP Financing Agreement, along with
                       all accrued and unpaid interest, fees and charges, shall be paid in full
                       by the Debtor on the Term Loan Maturity Date, which is the earlier of:
                       (i) acceleration of any Obligations under the DIP Financing Agreement
                       or (ii) the Termination Date. See DIP Financing Agreement at § 1.1
                       (defining “Term Loan Maturity Date”) and § 2.1(c).

                    f. Interest. Interest on the outstanding balance of the amounts advanced
                       under the DIP Financing Agreement accrues from the date that such
                       advance is made until it is repaid at the per annum rate of 5%, with a



{00408193.DOCX /}                                   7
  Case 18-27740            Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                      Document     Page 8 of 128




                         Post-Default Rate of 7% per annum. See DIP Financing Agreement at
                         § 1.1 (defining “Post-Default Rate”) and at § 2.1(b).

                    g. Origination Fee. The Debtor shall pay a non-refundable Origination
                       Fee in the amount of $100,000. See DIP Financing Agreement at
                       § 2.6.

                    h. Minimum Cash Balance. The Debtor shall maintain a minimum cash
                       balance (after giving effect to the Wind-Down Amount) of not less than
                       $100,000. See DIP Financing Agreement at § 6.16.

                    i.   Budget. Among other conditions to each Term Loan, the amount must
                         be permitted by the Debtor’s Budget, subject to any Permitted
                         Variance. See DIP Financing Agreement at § 1.1 (defining “Budget”
                         and “Permitted Variance”) and at § 5.2(f).

                    j.   Expenses. The Debtor is required to repay JLS for all of its out of
                         pocket expenses and professional fees incurred in connection with the
                         financing, including attorneys’ fees incurred in connection with the
                         bankruptcy case. See DIP Financing Agreement at § 1.1 (defining
                         “Obligations”); Interim Order at § 19(b); Final Order at § 19(b).

                    k. Events of Default. The following is a general summary of what
                       constitutes an Event of Default under the DIP Financing Agreement:
                       (a) the failure of the Debtor to timely pay principal or interest when due
                       and payable under the DIP Financing Agreement, (b) any
                       representation or warranty by the Debtor in connection with the DIP
                       Financing Agreement that shall prove to have been materially incorrect
                       when made, (c) the failure of the Debtor to perform any covenant in the
                       DIP Financing Agreement, (d) the failure of the Debtor to timely make
                       payments relating to obligations other than the DIP Financing
                       Agreement, (e) the occurrence of an event or condition (other than the
                       filing of this chapter 11 case) that results in Material Indebtedness
                       coming due or the termination of a lease with respect to a Material
                       Rental Obligation, (f) failure of the Debtor to achieve a Milestone, (g)
                       the occurrence of various events in the bankruptcy case, including,
                       among other things, events that are inconsistent with the payment and
                       priority provisions of the DIP Financing Agreement, (h) the assertion of
                       any claim against JLS pursuant to the Financing Orders, (i) entry of a
                       final judgment or judgments against the Debtor for the payment of
                       more than $100,000 in the aggregate, other than as set forth in the DIP
                       Financing Agreement, (j) a Change of Control, (k) the cessation of the
                       Liens on Collateral to constitute valid and perfected Liens having a fair
                       market value of $100,000 in the aggregate, (l) the theft, damage or
                       destruction of any Collateral having a fair market value of $100,000 in
                       the aggregate, (m) any Material Adverse Effect, and (n) the occurrence

{00408193.DOCX /}                                  8
  Case 18-27740             Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24          Desc Main
                                       Document     Page 9 of 128




                         of any event that permits JLS to exercise remedies under the
                         Financing Orders. See DIP Financing Agreement at § 8.1.

                    l.   Validity, Perfection or Amount of Pre-Petition Secured Debt. Without
                         prejudice to the rights of other parties in interest as set forth in Section
                         5 of the Interim Order, the Debtor stipulates (a) that prior to the entry of
                         the Interim Order, the Debtor incurred the Pre-Petition Debt; (b) that as
                         of the Petition Date, the Pre-Petition Debt was in the approximate
                         principal amount of $21,988,000, plus interest, costs, expenses and
                         fees; (c) that the portion of the Pre-Petition Debt extended by JLS was
                         extended as a protective advance to maintain the Debtor’s business
                         while it considered restructuring options; (d) that the Pre-Petition Debt
                         is secured by substantially all of the Debtor’s assets and personal
                         property; (e) that the liens securing the Pre-Petition Debt are not
                         subject to avoidance, recharacterization or avoidance; (f) that the Pre-
                         Petition Debt obligations are valid and enforceable; (g) that the Pre-
                         Petition Debt constituted allowable secured claims; (h) that the Debtor
                         has waived, discharged and released the Prior Lender Party of any
                         right the Debtor may have to challenge the Pre-Petition Debt or to
                         assert related claims. Interim Order at ¶ (E)(i)-(vi); Final Order at ¶
                         (E)(i)-(vi). The justification for the inclusion of this provision is that no
                         other comparable financing reasonably is available to the Debtor, such
                         financing is necessary, essential and appropriate for the continued
                         operation of the Debtor’s business and the management and
                         preservation of the Debtor’s assets and property and the Debtor
                         believes it would be unable to find financing on better terms.

                    m. Bankruptcy Code § 506(c). Upon entry of the Final Order, except to
                       the extent of the Carve-Out, no expenses of administration shall be
                       charged against the Collateral pursuant to Bankruptcy Code § 506(c)
                       without the prior written consent of JLS. Interim Order at ¶ (G), §§ 2(f)
                       and 10(a); Final Order at ¶ (G), §§ 2(f) and 10(a). The justification for
                       the inclusion of this provision is that no other comparable financing
                       reasonably is available to the Debtor, such financing is necessary,
                       essential and appropriate for the continued operation of the Debtor’s
                       business and the management and preservation of the Debtor’s assets
                       and property and the Debtor believes it would be unable to find
                       financing on better terms.

                    n. Vacation and Modification of the Automatic Stay. The automatic stay
                       imposed under Bankruptcy Code § 362 is vacated and modified to the
                       extent necessary (a) to permit JLS to exercise, upon occurrence of the
                       Termination Date and upon five business days’ prior notice of such
                       occurrence, all rights and remedies provided for in the DIP Financing
                       Agreements (including, without limitation and without prior notice, the


{00408193.DOCX /}                                    9
     Case 18-27740        Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24         Desc Main
                                    Document      Page 10 of 128




                       right to freeze monies or balances in the Debtor’s accounts or set of
                       monies or balances of the Debtor in accounts maintained by JLS, the
                       right to charge the Post-Default Rate, terminate commitments and
                       cease funding under the DIP Agreement) (b) to permit the Debtor to
                       grant the New DIP Liens and the JLS’s Replacement Liens and incur
                       all liabilities and obligations to JLS and (c) to authorize JLS to retain
                       and apply payments made pursuant to the DIP Financing Agreement
                       and the Interim and Final Orders. Interim Order at §§ 14 and 16; Final
                       Order at §§ 14 and 16. The justification for the inclusion of this
                       provision is that no other comparable financing reasonably is available
                       to the Debtor, such financing is necessary, essential and appropriate
                       for the continued operation of the Debtor’s business and the
                       management and preservation of the Debtor’s assets and property and
                       the Debtor believes it would be unable to find financing on better
                       terms.

                    o. Bankruptcy Code § 364(e). JLS is entitled to the protections provided
                       in Bankruptcy Code § 364(e) and no modification, amendment or
                       vacation of the Interim Order shall affect the validity and enforceability
                       of any advances made or any Lien or priority authorized or created by
                       the Interim Order. Interim Order at § 19(a); Final Order at § 19(a).

                    p. Bankruptcy Code § 552(b). JLS is entitled to the benefits of
                       Bankruptcy Code § 552(b) and the “equities of the case” exception
                       under Bankruptcy Code § 552(b) shall not apply. Interim Order at §
                       19(g); Final Order at § 19(g).

                    q. Waiver of 14 Day Stay. The 14 day stay provisions of Bankruptcy Rule
                       6004(h) are waived and shall not apply to the Interim Order. Interim
                       Order at § 19(n); Final Order at § 19(n).

                                            DISCUSSION

I.       The Debtor has Properly Exercised its Business Judgment in Entering into
         the DIP Financing Agreement, Which Should be Approved Under
         Bankruptcy Code § 364(c) and (d)

         As described above, it is essential to the success of the Debtor’s chapter 11 case

that the Debtor immediately obtain access to sufficient post-petition financing. The

preservation of estate assets, the Debtor’s continuing viability during this case and its

ability to maximize distributions to creditors all depend heavily upon approval of the DIP



{00408193.DOCX /}                                 10
  Case 18-27740      Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24         Desc Main
                               Document      Page 11 of 128




financing and the related actions requested through this Motion.

        Bankruptcy Code § 364 distinguishes between (a) obtaining unsecured credit in

the ordinary course of business, (b) obtaining unsecured credit out of the ordinary

course of business and (c) obtaining credit with specialized priority or security. If a

debtor in possession cannot obtain post-petition credit on an unsecured basis, pursuant

to Bankruptcy Code § 364(c) a court may authorize the obtaining of credit or the

incurring of debt, repayment of which is entitled to super-priority administrative expense

status or is secured by a senior lien on unencumbered property or a junior lien on

encumbered property, or combination of these protections. Bankruptcy Code § 364(d)

provides that a court may “prime” a lien only if a debtor in possession “is unable to

obtain such credit otherwise” and “there is adequate protection of the interest of the

holder of the lien on the property of the estate on which such senior or equal lien is

proposed to be granted.”

        Because the Debtor proposes to obtain financing under the DIP Financing

Agreement that is entitled to super-priority administrative expense status and is secured

by a senior lien on property of the Debtor that already is encumbered, approval of the

DIP Financing Agreement is governed by Bankruptcy Code §§ 364(c) and (d).

        Bankruptcy courts routinely defer to a debtor-in-possession’s business judgment

on most business decisions, including the decision to borrow money. See Group of

Institutional Investors v. Chicago Mil. St. P. & Pac. Ry., 318 U.S. 523, 550 (1943); In re

Simasko Prod, Co., 47 B.R. 444, 449 (D. Colo. 1985) (“Business judgments should be

left to the board room and not to this Court.”); In re Lifeguard Indus., Inc., 37 B.R. 3, 17

(Bankr. S.D. Ohio 1983) (same). As one court has noted, “[m]ore exacting scrutiny

{00408193.DOCX /}                            11
  Case 18-27740      Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                               Document      Page 12 of 128




would slow the administration of the debtor’s estate and increase its costs, interfere with

the Bankruptcy Code’s provision for private control of administration of the estate, and

threaten the court’s ability to control a case impartially.” Richmond Leasing Co. v.

Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

        In general, bankruptcy courts often defer to the business judgment of a trustee or

a debtor-in-possession regarding the need for and the proposed use of funds, unless

such decision is arbitrary and capricious. See In re Curlew Valley Assocs., 14 B.R. 506,

511-13 (Bankr. D. Utah 1981). Courts generally will not second-guess a trustee’s

business decisions when those decisions involve “a business judgment made in good

faith, upon a reasonable basis, and within the scope of his authority under the Code.”

Curlew Valley, 14 B.R., at 513-14 (footnotes omitted).

        Pursuant to Bankruptcy Code § 364(c), a debtor may, in the exercise of its

business judgment, incur secured debt if the debtor has been unable to obtain

unsecured credit, and the proposed borrowing is in the best interest of the estate. See,

e.g., In re Ames Dept. Stores, 115 B.R. 34, 38 (Bankr. SDNY 1990) (observing that with

respect to post-petition credit, courts “permit debtors in possession to exercise their

basic business judgment consistent with their fiduciary duties”); In re Simasko Prod,

Co., 47 B.R. at 448-449 (authorizing interim financing where debtor’s best business

judgment indicated financing was necessary and reasonable for benefit of estate).

        The statutory requirement for obtaining post-petition credit under Bankruptcy

Code § 364(c) is a finding, made after notice and hearing, that the debtor in possession

is “unable to obtain unsecured credit allowable under [Bankruptcy Code] § 503(b)(1) . . .

as an administrative expense. See Ames Dept. Stores, 15 B.R. at 37-39 (reasoning

{00408193.DOCX /}                           12
  Case 18-27740      Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24         Desc Main
                               Document      Page 13 of 128




that a debtor must show that it has made a reasonable effort to seek other sources of

financing under Bankruptcy Code §§ 364(a) and (b)). The statutory requirement for

obtaining post-petition credit under Bankruptcy Code § 364(d) is a finding, made after

notice and hearing, that the debtor in possession is “unable to obtain such credit

otherwise” and “there is adequate protection of the interest of the holder of the lien on

the property of the estate on which such senior or equal lien is proposed to be granted.”

See, e.g.¸ In re Campbell Sod, Inc., 378 B.R. 647, 652 (Bankr. D. Kan. 2007) (applying

“holistic” approach to conclude that financing was appropriate under Bankruptcy Code §

364(d)).

        “Some courts apply a three-part test to assess debtor in possession financing

requests under section 364(c), requiring a showing that (1) the debtor cannot obtain

credit unencumbered or without superpriority status under section 364(b), (2) the credit

transactions are necessary to preserve assets of the estate and (3) the terms of the

transaction are fair, reasonable and adequate, given the circumstances of the debtor in

possession-borrower and the proposed lender.” 3 Collier on Bankruptcy ¶ 364.04[2]

(Alan N. Resnick & Henry J. Sommer eds., 16th ed.) (collecting cases). In this case, the

Agreement meets this standard and should be approved. See id.; In re Aqua Assocs.,

123 B.R. 192, 195-196 (Bankr. E.D. Pa. 1991) (applying test to conclude that

“[o]btaining credit should be permitted not only because it is not available elsewhere,

. . . but also because the credit acquired is of significant benefit to the debtor’s estate

and the terms of the proposed loan are within the bounds of reason”).

        To show that the credit required is not otherwise available, a debtor need only

demonstrate “by a good faith effort that the credit was not available without” the

{00408193.DOCX /}                            13
  Case 18-27740      Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                               Document      Page 14 of 128




protections of Bankruptcy Code § 364(c) and (d). In re Snowshoe Co., 789 F.2d 1085,

1088 (4th Cir. 1986). Thus, “[t]he statute imposes no duty to seek credit from every

possible lender before concluding that such credit is unavailable.” Id. at 1088. Where

few lenders are likely to be able and willing to extend the necessary credit to a debtor,

“it would be unrealistic and unnecessary to require [the debtor] to conduct an exhaustive

search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. D. N.D. Ga.

1988), aff’d sub nom Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4

(N.D. Ga 1989).

        In this case, the Debtor and JLS engaged in arm’s-length negotiations in the

days leading up to the Petition Date, resulting in the financing proposal discussed in this

Motion and proposed for approval by the Court. At no time did JLS manifest a

willingness to extend the post-petition financing without the protections afforded under

Bankruptcy Code §§ 364(c) and (d). Moreover, based on discussions with the Debtor’s

advisors and the state of its own assets, the Debtor believes in its reasonable business

judgment that it is unable to obtain financing from any capital source without the

protections afforded under Bankruptcy Code §§ 364(c) and (d). Among other things,

the Debtor recently sought secured bridge financing from its pre-petition noteholders,

and only JLS was willing to participate, thereby leaving the Debtor with no reasonable

belief as to the availability of any other source of post-petition financing. Accordingly,

the Debtor believes that the terms and conditions detailed in the DIP Financing

Agreement are reasonable and justified under the circumstances.

        The Debtor’s business judgment is that the proposed post-petition financing is

necessary to preserve the Debtor’s assets and personal property and is in the best

{00408193.DOCX /}                            14
  Case 18-27740     Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                               Document      Page 15 of 128




interests of the Debtor’s estates. It is essential that the Debtor obtain the financing

necessary to continue, among other things, the orderly operation of the Debtor’s

business and these bankruptcy cases, and to otherwise satisfy its working capital

requirements. If the Debtor had not filed its bankruptcy petitions, the Debtor would have

run out of cash within a week. Without immediate access to new borrowing relief, the

Debtor’s business operations and its bankruptcy cases would grind to a halt, which

would certainly eliminate the Debtor’s going concern value.

        The Debtor submits that the terms of the DIP Financing Agreement are

reasonable and should be approved. The proposed DIP Financing Agreement provides

that the security interests and super-priority claims granted to JLS are subject to the

Carve-Out described above. Such carve-outs are not only reasonable but are

necessary to ensure the Debtors’ estate is adequately assisted by counsel and other

professionals. See Ames, 115 B.R. at 40. Similarly, the Debtor believes that the fees

and other charges provided in the DIP Financing Agreement are reasonable and

appropriate under the circumstances. The proposed fees under the DIP Financing

Agreement are within the parameters of market fee structures for similar post-petition

financing. See, e.g. In re Defender Drug Stores, Inc., 145 B.R. 312, 316 (9th Cir. BAP

1992) (approving debtor in possession financing facility that included a lender

“enhancement fee”).

        Accordingly, the Court should approve the terms and conditions of the DIP

Financing Agreement pursuant to Bankruptcy Code § 364(c) and (d).




{00408193.DOCX /}                            15
      Case 18-27740    Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                Document      Page 16 of 128




II.       The Court Should Authorize the Use of Cash Collateral and the Granting of
          Adequate Protection Based upon Consent of the Secured Party

          A debtor in possession may not use cash collateral without the consent of the

secured party or court approval. Bankruptcy Code § 363(c)(2) and (e). In this case, the

Debtor seeks authority to use cash collateral of JLS. The Court should authorize the

use of cash collateral because these parties have all consented to the Debtor’s use of

collateral pursuant to the terms of the DIP Financing Agreement and the proposed

Orders approving the DIP financing.

          As a result of the grant of the New DIP Liens, and the use of Cash Collateral

authorized herein, JLS is entitled to receive adequate protection pursuant to sections

361, 362, 363, and 364 of the Bankruptcy Code for any diminution in value resulting

from the automatic stay or Debtors’ use, sale or lease of the JLS’s Collateral (including

Cash Collateral) during these bankruptcy cases.

 III.     The Court Should Modify the Automatic Stay Consistent with the Terms of
          the DIP Financing Agreement

          Bankruptcy Code § 362 provides for an automatic stay upon the filing of a

bankruptcy case. As summarized above, the proposed DIP Financing Agreement

contemplates a modification of the automatic stay (a) to permit the Debtor to grant

certain liens and to perform the Debtor’s obligations under the DIP Financing

Agreement, (b) to permit the exercise of remedies by JLS following an event of default

and (c) to authorize JLS to retain and apply payments made pursuant to the DIP

Financing Agreement and the Interim and Final Orders; subject to certain notices

required by the Interim and Final Orders, as applicable. Upon the occurrence of an

event of default, the DIP Lender is entitled to exercise the rights and remedies as set

{00408193.DOCX /}                             16
  Case 18-27740      Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                               Document      Page 17 of 128




forth in the DIP Financing Agreement. The Debtor submits that, in the Debtor’s

business judgment, such provisions are reasonable under the present circumstances.

Accordingly, the Debtor respectfully requests the Court to authorize the modification of

the automatic stay in accordance with the DIP Financing Agreement.

IV.     JLS Should be Provided the Benefit and Protection of
        Bankruptcy Code § 364(e)

        The Debtor believes that the terms and conditions of the DIP Financing

Agreement are the best possible under the circumstances of this case, and were

negotiated in good faith, at arm’s length, and with the assistance of counsel on all sides.

Accordingly, JLS should be provided with the benefit and protection of Bankruptcy Code

§ 364(e), such that if any of the provisions of any order granting this Motion are later

modified, vacated, stayed, or terminated by subsequent order of this or any other court,

JLS would be fully protected with respect to any amounts advanced before such

modification, vacation, stay or termination.

V.      Cause Exists to Waive the 14 Day Stay Otherwise Applicable
        Under Bankruptcy Rule 6004

        Bankruptcy Rule 6004(h) provides that unless the Court orders otherwise, all orders

authorizing the sale of property under Bankruptcy Code § 363 are automatically stayed for

14 days after entry of the order. The Debtor submits that cause exists to waive the

automatic 14 day stay otherwise applicable under Bankruptcy Rules 6004(h). Without

an immediate infusion of working capital, the Debtor will run out of cash run within a

week.




{00408193.DOCX /}                              17
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                  Document      Page 18 of 128




                                         CONCLUSION

        WHEREFORE, the Debtor respectfully request that the Court (1) enter an Interim

Order (i) authorizing the Debtor to (a) obtain post-petition secured DIP financing and (b)

to use cash collateral and grant adequate protection to JLS to the extent of any

diminution in value of JLS’s Liens in the Collateral; (ii) granting liens and providing

super-priority administrative expense status; (iii) modifying the automatic stay, (iv)

granting related relief; and (2) subsequently enter a Final Order (i) granting the relief

provided through the Interim Order on a final basis and (b) authorizing the Debtor to

refinance its pre-petition secured debt.

                    Dated: October 18, 2018
                                                   COHNE KINGHORN, P.C.


                                                   /s/ George Hofmann
                                                   GEORGE HOFMANN
                                                   PATRICK E. JOHNSON

                                                   Proposed attorneys for the Debtor




{00408193.DOCX /}                             18
Case 18-27740   Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24   Desc Main
                         Document      Page 19 of 128




                 EXHIBIT A
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24   Desc Main
                                  Document      Page 20 of 128




Prepared and Submitted by:

George Hofmann (10005)
Patrick E. Johnson (10771)
Cohne Kinghorn, P.C.
111 East Broadway, 11th Floor
Salt Lake City, Utah 84111
Telephone: (801) 363-4300

Proposed attorneys for Sorenson Media, Inc.


                       IN THE UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


 In re:                                             Bankruptcy No. 18-27740 (WTT)

 SORENSON MEDIA, INC.,                                        Chapter 11

                    Debtor.


                      INTERIM ORDER PURSUANT TO
11 U.S.C. SECTIONS 105, 361, 362, 363, 364, 503(b) AND 507(a), RULES 2002, 4001
 AND 9014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND RULE
     4001-2 OF THE LOCAL RULES OF PRACTICE FOR THE UNITED STATES
  BANKRUPTCY COURT, DISTRICT OF UTAH (I) AUTHORIZING THE DEBTOR (A)
  TO OBTAIN POST-PETITION SECURED DIP FINANCING AND (B) TO USE CASH
   COLLATERAL PURSUANT TO 11 U.S.C. SECTION 363 AND PROVIDING FOR
     ADEQUATE PROTECTION; (II) GRANTING LIENS AND PROVIDING FOR
   SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (III) MODIFYING THE
           AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF




{00408194.DOCX /}
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                    Document      Page 21 of 128




        THIS MATTER having come before this United States Bankruptcy Court for the

District of Utah (the “Court”) upon the motion (the “DIP Motion”) by Sorenson Media,

Inc. (the “Debtor”), as debtor and debtor-in-possession in the above-captioned

chapter 11 case (the “Case”), seeking, among other things, entry of an interim order

(this “Interim Order”):

        (i)         Authorizing the Debtor to obtain credit and incur debt, pursuant to sections

363, 364(c) and 364(d) of the Bankruptcy Code, on an interim basis for a period (the

“Interim Period”) from the entry of this Interim Order in this Case through and including

the date of the final hearing (the “Final Hearing”) to consider entry of an order (the “Final

Order”) granting the relief requested in the DIP Motion on a final basis up to the

aggregate committed amounts set forth in the Budget (as defined below) for such period

(and on terms and conditions more fully described herein), secured by, as set forth in

the DIP Financing Agreement (as defined below), first priority, valid, perfected and

enforceable liens (as defined in section 101(37) of chapter 11 of title 11 of the United

States Code, as amended (the “Bankruptcy Code”)) (“Liens”) on all real and personal

property of the Debtor’s estate pursuant to sections 364(c)(2), 364(c)(3) and 364(d) of

the Bankruptcy Code, and with priority over all other administrative expenses as

provided in section 364(c)(1) of the Bankruptcy Code, subject to the terms and

conditions contained herein;

        (ii)        Authorizing the Debtor to (a) establish that financing arrangement (“DIP

Facility”) pursuant to (I) the terms of the Senior, Secured Super-Priority Debtor-in-




{00408194.DOCX /}                                 2
    Case 18-27740         Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                                    Document      Page 22 of 128




Possession Credit Agreement (the “DIP Loan Agreement”)1, substantially in the form of

Exhibit “B” to the DIP Motion, by and among the Debtor as borrower and JLS

Holdings, LLC, as lender (“JLS”), and (II) all other agreements, documents, notes,

certificates and instruments executed and/or delivered with, to, or in favor of JLS in

connection with the DIP Loan Agreement, including, without limitation, the security

agreements, notes, guaranties, mortgages and Uniform Commercial Code (“UCC”)

financing statements and all other related agreements, documents, instruments and

certificates executed and/or delivered in connection therewith or related thereto (items

(I) and (II), collectively, as the same may be amended, modified or supplemented and in

effect from time to time, the “DIP Financing Agreement”); and (b) incur the Obligations

under and as defined in the DIP Financing Agreement (collectively, the “DIP

Obligations”);

        (iii)       Authorizing the use of the proceeds of the DIP Facility (net of any amounts

used to pay fees, costs and expenses under the DIP Financing Agreement) in each

case in a manner consistent with the terms and conditions of the DIP Financing

Agreement, and in accordance with the Budget (as defined below) (subject to the terms

and conditions of the DIP Financing Agreement) solely for (a) working capital and

general corporate purposes and (b) payment of costs of administration of this Case, to

the extent set forth in the Budget and the DIP Financing Agreement.

        (iv)        Granting to JLS pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and

364(d) of the Bankruptcy Code continuing, valid, binding, enforceable, non-avoidable,

1       Capitalized terms used in this Interim Order but not defined herein shall have the meanings
ascribed to such terms in the DIP Loan Agreement.



{00408194.DOCX /}                                 3
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                    Document      Page 23 of 128




and automatically perfected post-petition security interests and Liens (the “New DIP

Liens”), senior and superior in priority to all other unsecured creditors of the Debtor’s

estate, upon and to all of the Collateral granted under the terms of the DIP Financing

Agreement, which, for the avoidance of doubt, shall expressly include all real and

personal property of the Debtor now owned or hereafter acquired (excluding Avoidance

Actions of the Debtor, but including only the proceeds of Avoidance Actions brought

pursuant to section 549 of the Bankruptcy Code to recover any post-Petition Date

transfer of Collateral) and all other property of whatever kind and nature, in each case,

that is pledged as collateral under any Security Document, the Financing Orders or any

other order of the Bankruptcy Court in the Case, and all products, proceeds (cash and

non-cash), substitutions, and accessions of or to any of the foregoing;

        (v)         Granting to JLS, pursuant to section 364(c)(1) of the Bankruptcy Code,

superpriority administrative claim status in respect of all DIP Obligations, subject only to

the Carve-Out as provided herein;

        (vi)        Authorizing the use of “cash collateral” as such term is used in section 363

of the Bankruptcy Code (“Cash Collateral”), including in which JLS has an interest, in

accordance with the terms of this Interim Order and the DIP Financing Agreement;

        (vii)       Granting the Replacement Liens and Superpriority Claims (each as

defined below) to JLS to the extent of any Pre-Petition Diminution in Value (as defined

below) of JLS’s interest in the Pre-Petition Collateral (as defined below) as adequate

protection for the granting of the New DIP Liens to JLS, the use of Cash Collateral, and

as a result of the imposition of the automatic stay;

        (viii)      Vacating and modifying the automatic stay imposed by section 362 of the

{00408194.DOCX /}                                 4
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                   Document      Page 24 of 128




Bankruptcy Code to the extent necessary to implement and effectuate the terms and

provisions of the DIP Financing Agreement and this Interim Order; and

        (ix)        Waiving the fourteen (14) day stay provisions of rule 6004(h) of the

Federal Rules of Bankruptcy Procedure (the Federal Rules of Bankruptcy Procedure

are referred to herein as the “Bankruptcy Rules”) and providing for immediate

effectiveness of this Interim Order.

        This Court having considered the DIP Motion, the exhibits attached thereto, the

DIP Facility and the DIP Financing Agreement, and the evidence submitted at the

hearing on this Interim Order (the “Interim Hearing”); and in accordance with Bankruptcy

Rules 2002, 4001(b), (c), and (d), 9014 and Rule 4001-2 of the Local Rules of Practice

for the United States Bankruptcy Court, District of Utah (the “Local Rules”), due and

proper notice of the DIP Motion and the Interim Hearing having been given; an Interim

Hearing having been held and concluded on October 24, 2018; and it appearing that

approval of the interim relief requested in the DIP Motion is necessary to avoid

immediate and irreparable harm to the Debtor pending the Final Hearing and is

otherwise fair and reasonable and in the best interests of the Debtor, its creditors, its

estate and equity holders, and is essential for the continued operation of the Debtor’s

business; and after due deliberation and consideration, and for good and sufficient

cause appearing therefor:

     BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING,
THIS COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND
CONCLUSIONS OF LAW:

        A.          Petition Date. On October 16, 2018 (the “Petition Date”), the Debtor filed

a voluntary petition under Chapter 11 of the Bankruptcy Code with this Court. The


{00408194.DOCX /}                                5
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                   Document      Page 25 of 128




Debtor has continued in the management and operation of its business and assets as a

debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No

trustee or examiner has been appointed in this Case.

        B.          Jurisdiction and Venue. This Court has jurisdiction over this proceeding,

pursuant to 28 U.S.C. §§ 157(b) and 1334, and over the persons and property affected

hereby. Consideration of the DIP Motion constitutes a core proceeding under 28 U.S.C.

§ 157(b)(2). Venue for this Case and proceedings on the DIP Motion is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

        C.          Committee Formation. A statutory committee of unsecured creditors has

not yet been appointed in this Case.

        D.          Notice. The Interim Hearing was held pursuant to the authorization of

Bankruptcy Rules 4001 and 6003 and Local Rule 4001-2. Notice of the Interim Hearing

and the emergency relief requested in the DIP Motion has been provided by the Debtor,

whether by telecopy, email, overnight courier or hand delivery on October 19, 2018, to

certain parties in interest, including: (i) the Office of the United States Trustee for the

District of Utah, Central Division (the “U.S. Trustee”), Attn: Vincent Cameron, 405 S

Main Street # 300, Salt Lake City, UT 84111 (email: Vince.Cameron@usdoj.gov); (ii) the

Internal Revenue Service and Utah State Tax Commission; (iii) the Debtors’ twenty (20)

largest unsecured creditors, (iv) counsel to JLS Holdings, LLC, Attn: Adelaide Maudsley

(email: amaudsley@kmclaw.com), Kirton McConkie, 50 E. South Temple #400, Salt

Lake City, Utah 84111, (v) counsel to J.P. Morgan Chase Bank, Attn: Daren W. Perkins,

P.O. Box 655415, Dallas, Texas 75265-5415, and (vi) those parties who have filed a




{00408194.DOCX /}                                6
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                   Document      Page 26 of 128




notice of appearance and request for service of pleadings in this Case pursuant to

Bankruptcy Rule 2002.

        Under the circumstances, such notice of the Interim Hearing and the relief

requested in the DIP Motion is due and sufficient notice and complies with sections

102(1), 364(c) and 364(d) of the Bankruptcy Code, Bankruptcy Rules 2002, 4001(c),

4001(d) and Local Rule 4001-2.

        E.          Debtor’s Acknowledgements and Agreements. Without prejudice to

the rights of other parties in interest as set forth in Section 7 below, the Debtor (on

behalf of itself and its estate) admits, stipulates and acknowledges and agrees as

indicated below that (collectively, subsections E (i) through E (vi) hereof shall be

referred to herein as the “Debtor’s Stipulations”):

                    (i)    Pre-Petition Financing Agreements.          The Debtor admits,
                    stipulates, acknowledges and agrees that prior to the Petition Date, the
                    Debtor incurred indebtedness consisting of loans and other financial
                    accommodations pursuant to (a) the Note Purchase Agreement dated
                    June 7, 2018 between the Debtor and JLS; (b) the Senior Secured
                    Convertible Subordinated Promissory Note in the principal amount of
                    $6,750,000 dated June 7, 2018 executed and delivered by the Debtor to
                    JLS; (c) the Senior Secured Convertible Subordinated Promissory Note in
                    the principal amount of $2,000,000 executed and delivered by the Debtor
                    to JLS; and (d) the Senior Secured Convertible Subordinated Promissory
                    Note in the principal amount of $1,400,000, dated July 5, 2018, executed
                    and delivered by the Debtor to JLS; (e) the Senior Secured Convertible
                    Subordinated Promissory Note in the principal amount of $900,000 dated
                    July 12, 2018 executed and delivered by the Debtor to JLS; (f) the Senior
                    Secured Convertible Subordinated Promissory Note in the principal
                    amount of $1,200,000 dated July 18, 2018 executed and delivered by the
                    Debtor to JLS; (g) the Senior Secured Convertible Subordinated
                    Promissory Note in the principal amount of $1,300,000 dated
                    July 24, 2018 executed and delivered by the Debtor to JLS; (h) the Senior
                    Secured Convertible Subordinated Promissory Note in the principal
                    amount of $400,000 dated August 1, 2018 executed and delivered by the
                    Debtor to JLS; (i) the Senior Secured Convertible Subordinated
                    Promissory Note in the principal amount of $280,000 dated

{00408194.DOCX /}                                7
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                    Document      Page 27 of 128




                    August 9, 2018 executed and delivered by the Debtor to JLS; (j) the
                    Senior Secured Convertible Subordinated Promissory Note in the principal
                    amount of $1,600,000 dated August 16, 2018 executed and delivered by
                    the Debtor to JLS; (k) the Senior Secured Convertible Subordinated
                    Promissory Note in the principal amount of $1,900,000 dated
                    August 22, 2018 executed and delivered by the Debtor to JLS; (l) the
                    Senior Secured Convertible Subordinated Promissory Note in the principal
                    amount of $1,750,000 dated September 4, 2018 executed and delivered
                    by the Debtor to JLS; (m) the Senior Secured Convertible Subordinated
                    Promissory Note in the principal amount of $465,000 dated
                    September 13, 2018 executed and delivered by the Debtor to JLS; (n) the
                    Senior Secured Convertible Subordinated Promissory Note in the principal
                    amount of $1,480,000 dated September 19, 2018 executed and delivered
                    by the Debtor to JLS; (o) the Senior Secured Convertible Subordinated
                    Promissory Note in the principal amount of $300,000 dated
                    October 3, 2018 executed and delivered by the Debtor to JLS; (p) the
                    Senior Secured Convertible Subordinated Promissory Note in the principal
                    amount of $263,000 dated October 15, 2018 executed and delivered by
                    the Debtor to JLS; and (q) all other agreements, documents, notes,
                    certificates and instruments executed and/or delivered with, to, or in favor
                    of JLS related to any of the foregoing documents, including, without
                    limitation, all notes, mortgages, UCC financing statements and all other
                    related agreements, documents, certificates and instruments executed
                    and/or delivered in connection therewith or related thereto (collectively,
                    and as the same may be amended, modified or supplemented and in
                    effect from time to time, the “Pre-Petition Financing Agreements”).

                    (ii)   Pre-Petition Debt Amount.          The Debtor admits, stipulates,
                    acknowledges and agrees that as of October 16, 2018, the Debtor was
                    obligated to pay JLS $21,988,000; plus interest accrued and accruing,
                    costs, expenses, fees (including attorneys’ fees and legal expenses) other
                    charges and other obligations (the “Pre-Petition Debt”). The Debtor
                    admits, stipulates, acknowledges and agrees that the Pre-Petition Debt
                    owed to JLS was extended as a protective advance to maintain the
                    Debtor’s business operations while the Debtor considered and pursued
                    various options for restructuring its business. Without the Pre-Petition
                    Debt, the Debtor would not have had sufficient available sources of
                    working capital and financing to carry on the operation of its business or to
                    seek to restructure the Debtor’s business.

                    (iii) Pre-Petition Collateral.        The Debtor admits, stipulates,
                    acknowledges and agrees that to secure the Pre-Petition Debt, the Debtor
                    granted security interests and Liens (the “Pre-Petition Liens”) to JLS
                    pursuant to the Pre-Petition Financing Agreements on all or substantially



{00408194.DOCX /}                                 8
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                                    Document      Page 28 of 128




                    all of its assets and personal property (collectively, the “Pre-Petition
                    Collateral”).

                    (iv)     Pre-Petition Liens. The Debtor admits, stipulates, acknowledges
                    and agrees that as of the Petition Date (i) the Pre-Petition Liens on the
                    Pre-Petition Collateral were not subject to avoidance, recharacterization or
                    subordination pursuant to the Bankruptcy Code or applicable non-
                    bankruptcy law, (ii) the Pre-Petition Debt constituted legal, valid and
                    binding obligations of Debtor, enforceable in accordance with the terms of
                    the Pre-Petition Financing Agreements (other than in respect of the stay of
                    enforcement arising from section 362 of the Bankruptcy Code), no offsets,
                    defenses or counterclaims to any of the Pre-Petition Debt existed, and no
                    portion of the Pre-Petition Debt was subject to avoidance,
                    recharacterization or subordination pursuant to the Bankruptcy Code or
                    applicable non-bankruptcy law, and (iii) the Pre-Petition Debt constituted
                    allowable secured claims. The Debtor admits, stipulates, acknowledges
                    and agrees that on and as of the date that this Interim Order is entered,
                    the Debtor has waived, discharged and released JLS, together with its
                    affiliates, agents, attorneys, officers, directors and employees, of any right
                    the Debtor may have (x) to challenge or object to any of the Pre-Petition
                    Debt, (y) to challenge or object to the security for the Pre-Petition Debt,
                    and (z) to bring or pursue any and all claims, objections, challenges,
                    causes of action and/or choses in action arising out of, based upon or
                    related to the Pre-Petition Financing Agreements or otherwise.

                    The Debtor does not possess and will not assert any claim, counterclaim,
                    setoff or defense of any kind, nature or description which would in any way
                    affect the validity, enforceability and non-avoidability of any of the Pre-
                    Petition Financing Agreements or the Pre-Petition Liens, and/or security
                    interests in the Pre-Petition Collateral, or any claim of JLS pursuant to the
                    Pre-Petition Financing Agreements.

                    (v)     Value of Pre-Petition Collateral. The Debtor acknowledges that
                    after investigation it could be determined that the aggregate value of the
                    Pre-Petition Collateral granted to JLS pursuant to the Pre-Petition
                    Financing Agreements exceeded the amount of the Pre-Petition Debt as
                    of the Petition Date and, accordingly, that it could be determined that all of
                    the Pre-Petition Debt constitutes an over-secured claim within the
                    meaning of section 506(b) of the Bankruptcy Code.

                    (vi)    Cash Collateral. JLS has a security interest and Lien in Cash
                    Collateral, including on all amounts on deposit in the Debtor’s banking,
                    checking, or other deposit accounts and all proceeds of the Pre-Petition
                    Collateral to secure the Pre-Petition Debt, to the same extent and order of
                    priority as that which was held by JLS prior to the filing of this Case.


{00408194.DOCX /}                                  9
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                                    Document      Page 29 of 128




        F.          Findings Regarding the Post-Petition Financing.

                    (i)     Need for Post-Petition Financing and Use of Collateral. An
                    immediate need exists for the Debtor (A) to obtain funds from the DIP
                    Facility in order to fund the working capital requirements and other
                    financing needs of the Debtor, and (B) to use the Collateral, including the
                    Cash Collateral. The ability of the Debtor to finance its operations, to
                    preserve and maintain the value of the Debtor’s assets, and to maximize a
                    return for all creditors requires the availability of working capital from the
                    DIP Facility, the absence of which would immediately and irreparably
                    harm the Debtor, its estate, its creditors, its equity holders, and the
                    possibility for a successful reorganization or sale of the Debtor’s assets as
                    a going concern or otherwise.

                    (ii)    No Credit Available on More Favorable Terms. The Debtor has
                    been unable to obtain (A) unsecured credit allowable under Bankruptcy
                    Code section 503(b)(1) as an administrative expense, (B) credit for money
                    borrowed secured solely by a Lien on property of the estate that is not
                    otherwise subject to a Lien, (C) credit for money borrowed secured by a
                    junior Lien on property of the estate which is subject to a Lien, or (D)
                    additional post-petition liquidity or a consent to use “cash collateral” as
                    such term is defined in section 363 of the Bankruptcy Code from or of JLS
                    under the terms of the Pre-Petition Financing Agreements, in each case,
                    (A) through (C) on more favorable terms and conditions than those
                    provided in the DIP Financing Agreement and this Interim Order, and, in
                    the case of (D), on terms other than those provided in the DIP Financing
                    Agreement and this Interim Order.

                    (iii)   Prior Liens. Nothing herein shall constitute a finding or ruling by
                    this Court that any Pre-Petition Liens are valid, senior, perfected and
                    unavoidable. Moreover, nothing shall prejudice the rights of any party in
                    interest including, but not limited to, any committee appointed pursuant to
                    section 1102 of the Bankruptcy Code, to challenge the validity, priority,
                    perfection and extent of any such Pre-Petition Lien, subject to the time
                    periods set forth in Section 7 of this Interim Order.

        G.          Section 506(c) Waiver. Subject to and effective only upon entry of the

Final Order, except to the extent of the Carve-Out, no expenses of administration of this

Case or any future proceeding that may result therefrom, including liquidation in

bankruptcy or other proceedings under the Bankruptcy Code, shall be charged against

or recovered from the Collateral, pursuant to section 506(c) of the Bankruptcy Code or


{00408194.DOCX /}                                 10
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                   Document      Page 30 of 128




any similar principle of law, without the prior written consent of JLS, and no such

consent shall be implied from any other action or inaction by JLS.

        H.          Roll-Up of Pre-Petition Debt. JLS will request approval to irrevocably

repay in full an amount equal to the Pre-Petition Debt in full satisfaction and cancellation

of the Pre-Petition Debt from the proceeds of the DIP Facility (the “Pre-Petition Debt

Payoff”) upon entry of the Final Order, which request will be delayed until the Final

Hearing on the DIP Facility. This Court specifically does not approve such Pre-Petition

Debt Payoff as part of the DIP Facility at this time, but will consider the issue at the Final

Hearing.

        I.          Use of Proceeds of the DIP Facility. Proceeds of the DIP Facility (net of

any amounts used to pay fees, costs and expenses under the DIP Financing

Agreement) shall be used, in each case in a manner consistent with the terms and

conditions of the DIP Financing Agreement, and in accordance with the Budget (as

defined below) (subject to the terms and conditions of the DIP Financing Agreement),

solely for (a) working capital and general corporate purposes, (b) payment of costs of

administration of this Case, to the extent set forth in the Budget, and (c) upon entry of

the Final Order, the Pre-Petition Debt Payoff in accordance with the DIP Financing

Agreement, which shall constitute a roll-up under the DIP Financing Agreement.

        J.          Adequate Protection. As a result of the grant of the New DIP Liens, and

the use of Cash Collateral authorized herein, JLS is entitled to receive adequate

protection pursuant to sections 361, 362, 363, and 364 of the Bankruptcy Code for any

Pre-Petition Diminution in Value (as defined below) resulting from the automatic stay or

Debtor’s use, sale or lease of the Pre-Petition Collateral (including Cash Collateral)

{00408194.DOCX /}                               11
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24    Desc Main
                                  Document      Page 31 of 128




during this Case. As adequate protection, JLS will receive: (1) the Replacement Liens

and (2) the Superpriority Claim.

        K.          Extension of Financing.   JLS has indicated a willingness to provide

financing to the Debtor in accordance with the DIP Financing Agreement and subject to

(i) the entry of this Interim Order and a Final Order, and (ii) findings by this Court that

such financing is essential to the Debtor’s estate, that JLS is a good faith financier, and

that JLS’s claims, superpriority claims, security interests and Liens and other

protections granted pursuant to this Interim Order (and the Final Order) and the DIP

Facility will not be affected by any subsequent reversal, modification, vacatur or

amendment of this Interim Order or the Final Order or any other order, as provided in

section 364(e) of the Bankruptcy Code. The New DIP Liens shall not be (i) subject or

subordinate to (A) any Lien or security interest that is avoided and preserved for the

benefit of the Debtor and its estate under section 551 of the Bankruptcy Code or (B) any

Liens arising after the Petition Date or (ii) subordinated to or made pari passu with any

other Lien or security interest under sections 363 or 364 of the Bankruptcy Code or

otherwise.

        L.          Business Judgment and Good Faith Pursuant to Section 364(e). The

terms and conditions of the DIP Facility and the DIP Financing Agreement, and the fees

paid and to be paid thereunder are (i) fair, reasonable, and the best available under the

circumstances, reflect the Debtor’s exercise of prudent business judgment consistent

with its fiduciary duties, and are supported by reasonably equivalent value and

consideration; (ii) the DIP Facility and the use of the Collateral (including, without

limitation, the Cash Collateral) was negotiated in good faith and at arms’ length between

{00408194.DOCX /}                             12
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24   Desc Main
                                  Document      Page 32 of 128




the Debtor and JLS, and (iii) use of the proceeds to be extended under the DIP Facility

will be so extended in good faith, and for valid business purposes and uses, the

consequence of which is that JLS is entitled to the protection and benefits of section

364(e) of the Bankruptcy Code.

        M.          Relief Essential; Best Interest; Good Cause. The relief requested in

the DIP Motion (and as provided in this Interim Order), including, without limitation, the

establishment of the DIP Facility and the use of the Collateral (including, without

limitation, the Cash Collateral), is necessary, essential, and appropriate for the

continued operation of the Debtor’s business and the management and preservation of

the Debtor’s assets and personal property. It is in the best interest of the Debtor’s

estate to be allowed to establish the DIP Facility and to use the Collateral (including,

without limitation, the Cash Collateral) contemplated by the DIP Financing Agreement.

Good cause has been shown for the relief requested in the DIP Motion (and as provided

in this Interim Order).

        N.          Entry of Interim Order. For the reasons stated above, the Debtor has

requested immediate entry of this Interim Order pursuant to Bankruptcy Rule

4001(c)(2).

        NOW, THEREFORE, on the DIP Motion of the Debtor and the record before this

Court with respect to the DIP Motion, and with the consent of the Debtor and JLS to the

form and entry of this Interim Order, and good and sufficient cause appearing therefor,

        IT IS ORDERED that:

        1.          Motion Granted.   The DIP Motion is granted on an interim basis in

accordance with the terms and conditions set forth in this Interim Order and the DIP

{00408194.DOCX /}                             13
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                  Document      Page 33 of 128




Financing Agreement.

        2.          DIP Financing Agreement.

        (a)         Approval of Entry Into DIP Financing Agreement.          The Debtor is

expressly and immediately authorized, empowered and directed to execute and deliver

the DIP Financing Agreement and to incur and to perform the DIP Obligations, in

accordance with, and subject to, the terms of this Interim Order and the DIP Financing

Agreement (including, without limitation, the Budget), and to execute and deliver all

instruments, certificates, agreements and documents which may be required or

necessary for the performance by the Debtor under the DIP Facility and the creation

and perfection of the New DIP Liens described in and provided for by this Interim Order

and the DIP Financing Agreement; provided, however, that the Debtor need not execute

any security agreement granting JLS, in its role as lender under the DIP Financing

Agreement, a senior security interest in the Pre-Petition Collateral until the entry of the

Final Order granting such senior security interest. The Debtor is hereby authorized and

directed to do and perform all acts, pay the principal, interest, fees, expenses and other

amounts described in the DIP Financing Agreement and all other DIP Financing

Agreement as such become due, including, without limitation, closing fees,

administrative fees, origination fees, and reasonable attorneys’, financial advisors’ and

accountants’ fees and disbursements as provided for in the DIP Financing Agreement,

which amounts shall not otherwise be subject to approval of this Court; provided,

however, that unresolved disputes as to the reasonableness of any professional fees

and expenses may be determined by this Court. Upon execution and delivery, the DIP

Financing Agreement shall represent valid and binding obligations of the Debtor

{00408194.DOCX /}                              14
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                    Document      Page 34 of 128




enforceable against the Debtor in accordance with their terms.

        (b)         Authorization to Borrow.

        (i)         In order to enable the Debtor to continue to operate its business during the

Interim Period and subject to the terms and conditions of this Interim Order, the DIP

Financing Agreement, the other DIP Financing Agreement, and the Budget (as defined

below) (subject to any variances thereto permitted under the terms and conditions of the

DIP Financing Agreement), the Debtor is hereby authorized to borrow under the DIP

Facility, and subject to entry of the Final Order, Debtor shall be authorized under the

DIP Facility to consummate Pre-Petition Debt Payoff, which shall constitute a roll-up

under the DIP Financing Agreement, and in doing all of the foregoing, to borrow up to a

total committed amount of up to $26,488,000.

        (ii)        Upon execution and delivery of the DIP Financing Agreement, such DIP

Financing Agreement shall constitute valid, binding and non-avoidable obligations of the

Debtor enforceable against the Debtor in accordance with their respective terms and the

terms of this Interim Order for all purposes during this Case, any subsequently

converted case of the Debtor under chapter 7 of the Bankruptcy Code, or after the

dismissal of this Case. No obligation, payment, assignment or repayment thereof or

recovery on or in respect thereof, transfer or grant of security under the DIP Financing

Agreement, or this Interim Order shall be stayed, restrained, revocable, voidable,

avoidable or recoverable under the Bankruptcy Code or under any applicable law

(including without limitation, under sections 502(d), 548 or 549 of the Bankruptcy Code

or under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent

Conveyance Act or similar statute or common law), or subject to any defense, reduction,

{00408194.DOCX /}                                15
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                   Document      Page 35 of 128




setoff, recoupment or counterclaim.

        (c)         Application of DIP Proceeds. The proceeds of the DIP Facility (net of

any amounts used to pay fees, costs and expenses under the DIP Financing

Agreement) shall be used, in each case in a manner consistent with the terms and

conditions of the DIP Financing Agreement, and in accordance with the Budget (as

defined below) (subject to any variances thereto permitted under the terms and

conditions of the DIP Financing Agreement) solely for (a) working capital and general

corporate purposes, to the extent set forth in the Budget, (b) payment of costs of

administration of this Case, to the extent set forth in the Budget, and (c) upon entry of

the Final Order, the Pre-Petition Debt Payoff in accordance with the DIP Financing

Agreement, which shall constitute a roll-up under the DIP Financing Agreement.

        (d)         Conditions Precedent. JLS shall have no obligation to make any loan or

advance under the DIP Financing Agreement during the Interim Period unless the

conditions precedent to make such loan under the DIP Financing Agreement have been

satisfied in full or waived by JLS in its sole discretion.

        (e)         Liens. Effective immediately upon the entry of this Interim Order, JLS is

granted pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the

Bankruptcy Code, continuing, valid, binding, enforceable, non-avoidable, and

automatically perfected post-petition security interests and New DIP Liens, senior and

superior in priority to all unsecured creditors of the Debtor’s estate, upon and to all of

the Collateral, which, for the avoidance of doubt, shall include all real and personal

property of the Debtor now owned or hereafter acquired (excluding Avoidance Actions

of the Debtor, but including only the proceeds of Avoidance Actions brought pursuant to

{00408194.DOCX /}                               16
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                  Document      Page 36 of 128




section 549 of the Bankruptcy Code to recover any post-Petition Date transfer of

Collateral) and all other property of whatever kind and nature, in each case, that is

pledged as collateral under any Security Document, the Financing Orders or any other

order of the Bankruptcy Court in these Cases, and all products, proceeds (cash and

non-cash), substitutions, and accessions of or to any of the foregoing, and that prior to

the entry of the Final Order, JLS, in its role as lender under the DIP Financing

Agreement, shall have a second lien security interest in the Pre-Petition Collateral

(including Cash Collateral).

        (f)         DIP Lien Priority. The New DIP Liens created and granted to JLS, as

provided herein, (a) are created pursuant to sections 364(c)(2), 364(c)(3) and 364(d) of

the Bankruptcy Code, (b) are first, valid, prior, perfected, unavoidable, and superior to

any security, mortgage, or collateral interest or Lien or claim to any of the Collateral,

subject only to: (x) the Carve-Out, (y) the Permitted Liens, and (z) until entry of the Final

Order, the liens held by JLS, in its capacity as Pre-Petition Lender, in the Pre-Petition

Collateral (including Cash Collateral).       The New DIP Liens shall secure all DIP

Obligations (including, but not limited to, the advances under the DIP Facility used to

effectuate the Pre-Petition Debt Payoff). The New DIP Liens shall not be made subject

to or pari passu with any Lien or security interest by any court order heretofore or

hereafter entered in this Case except for the Permitted Liens and the Carve-Out; and

shall be valid and enforceable against any trustee subsequently appointed in this Case,

upon the conversion of this Case to a case under chapter 7 of the Bankruptcy Code or

in any other proceedings related to any of the foregoing (any “Successor Case”), and/or

upon the dismissal of this Case. The New DIP Liens shall not be subject to sections

{00408194.DOCX /}                             17
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24    Desc Main
                                  Document      Page 37 of 128




510, 549, 550 or 551 of the Bankruptcy Code, or if approved in the Final Order, section

506(c) of the Bankruptcy Code.           The New DIP Liens shall not be (i) subject or

subordinate to (A) any Lien or security interest that is avoided and preserved for the

benefit of the Debtor and its estate under section 551 of the Bankruptcy Code or (B) any

Liens arising after the Petition Date or (ii) subordinated to or made pari passu with any

other Lien or security interest under sections 363 or 364 of the Bankruptcy Code or

otherwise.

        (g)         Enforceable Obligations. The DIP Financing Agreement (including,

without limitation, the DIP Obligations evidenced thereby) shall constitute and evidence

the valid and binding obligations of the Debtor, which obligations shall be enforceable

against the Debtor, its estate and any successors thereto, and its creditors, in

accordance with their terms.

        (h)         Budget.   From and after the Petition Date, the Debtor shall use the

proceeds of the extensions of credit under the DIP Facility only for the purposes

specifically set forth in the DIP Financing Agreement and this Interim Order and in

accordance with the Budget (subject to the terms and conditions of the DIP Financing

Agreement).

        (i)         Superpriority Administrative Claim Status. Subject to the Carve-Out,

all DIP Obligations shall be an allowed superpriority administrative expense claim (the

“DIP Superpriority Claim” and, together with the New DIP Liens, the “DIP Protections”)

with priority (except as otherwise provided in Section 8 below) in this Case or any

Successor Case under sections 364(c)(1), 503(b) and 507(b) of the Bankruptcy Code

and otherwise over all administrative expense claims, adequate protection claims, and

{00408194.DOCX /}                              18
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                  Document      Page 38 of 128




all other claims against the Debtor and its estate, now existing or hereafter arising, of

any kind or nature whatsoever including, without limitation, administrative expenses of

the kinds specified in, arising, or ordered pursuant to sections 105, 326, 328, 330 of the

Bankruptcy Code (except as otherwise provided in Section 8 below), 331, 503(a),

503(b), 507(a), 507(b), 546(c), 546(d), 726(b), 1113 and 1114 of the Bankruptcy Code,

and, if approved in the Final Order, section 506(c) of the Bankruptcy Code), whether or

not such expenses or claims may become secured by a judgment Lien or other non-

consensual Lien, levy or attachment. Other than the Carve-Out, no costs or expenses

of administration, including, without limitation, professional fees allowed and payable

under Bankruptcy Code sections 328, 330, and 331, or otherwise, that have been or

may be incurred in this proceeding, or in any Successor Case, and no priority claims

are, or will be, senior to, prior to (subject to the Superpriority Claim as set forth in this

Interim Order), or on a parity with the DIP Protections or the DIP Obligations, or with

any other claims of JLS arising hereunder.

        3.          Authorization to Use Proceeds of DIP Financing Agreement.

        (a) The Debtor shall use the DIP Loans and the Collateral (including, without

limitation, the Cash Collateral) solely as provided in this Interim Order and the DIP

Financing Agreement, and in accordance with the Budget. Pursuant to the terms and

conditions of this Interim Order, the DIP Facility and the DIP Financing Agreement, and

in accordance with the budget attached hereto as Exhibit “A” (as the same may be

modified, supplemented or updated from time to time consistent with the terms of the

DIP Financing Agreement and this Interim Order, the “Budget”), the Debtor is authorized

to use Collateral (including, without limitation, Cash Collateral) and to use the advances

{00408194.DOCX /}                             19
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                  Document      Page 39 of 128




under the DIP Financing Agreement (during the period commencing immediately after

the entry of the Interim Order and terminating upon termination of the commitment to

fund the DIP Facility pursuant to the provisions of this Interim Order). The Budget may

be updated (with the consent and/or at the request of JLS, subject to the provisions of

the DIP Financing Agreement), from time to time, provided that such updated Budget

shall be in form and substance acceptable to JLS, and the Debtor shall be required

always to comply with the Budget, subject to the Permitted Variances, and the DIP

Financing Agreement pursuant to the terms of the DIP Facility. Nothing in this Interim

Order shall authorize the disposition of any assets of the Debtor or its estate outside the

ordinary course of business or other proceeds resulting therefrom, except as permitted

pursuant to the DIP Facility, the DIP Financing Agreement and this Interim Order.

        (b)         Neither the advances under the DIP Financing Agreement nor any of the

Collateral (including, without limitation, the Cash Collateral) may be used by the Debtor,

any committee appointed pursuant to section 1102 of the Bankruptcy Code, or any

other person or entity to object to or contest in any manner, or raise any defenses to the

validity, extent, perfection, priority, or enforceability of the Pre-Petition Debt or any Pre-

Petition Liens with respect thereto or any other rights or interests of JLS, or to assert

any claims or causes of action, including, without limitation, any Avoidance Actions,

against JLS.

        4.          Adequate Protection. As adequate protection for the interest of JLS in

the Pre-Petition Collateral (including Cash Collateral) on account of the granting of the

New DIP Liens, the Debtor’s use of Cash Collateral and other decline in value arising

out of the automatic stay or the Debtor’s use, sale, depreciation, or disposition of the

{00408194.DOCX /}                              20
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                    Document      Page 40 of 128




Pre-Petition Collateral (the “Pre-Petition Diminution in Value”), JLS shall receive

adequate protection as follows:

        (a)         Replacement Liens. Solely to the extent of the Pre-Petition Diminution in

Value of the interests of JLS in the Pre-Petition Collateral, JLS shall have, subject to the

terms and conditions set forth below, pursuant to sections 361, 363(e) and 364(d) of the

Bankruptcy Code additional and replacement security interests and Liens in the

Collateral (the “Replacement Liens”), which shall be junior only to the Carve-Out as

provided herein.

        (b)         Superpriority Claim. Solely to the extent of the Pre-Petition Diminution in

Value of the interest of JLS in the Pre-Petition Collateral, JLS shall have an allowed

superpriority administrative expense claim pursuant to Bankruptcy Code section 507(b)

(the “Superpriority Claim”) which shall have priority (except with respect to the New DIP

Liens, the DIP Superpriority Claim, and the Carve-Out) over any other claims under

sections 364(c)(1), 503(b) and 507(b) of the Bankruptcy Code and otherwise over all

administrative expense claims and unsecured claims against the Debtor and its estate,

now existing or hereafter arising, of any kind or nature whatsoever including, without

limitation, administrative expenses of the kinds specified in or ordered pursuant to

sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726(b),

1113, and 1114 of the Bankruptcy Code and, if approved in the Final Order, section

506(c) of the Bankruptcy Code, whether or not such expenses of claims may become

secured by a judgment or other non-consensual Lien, levy or attachment.

        (c)         Adequate Protection Upon Sale of Collateral. Upon the sale of any

Collateral pursuant to section 363 of the Bankruptcy Code, any such Collateral shall be

{00408194.DOCX /}                                21
  Case 18-27740          Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                   Document      Page 41 of 128




sold free and clear of any Permitted Liens, the Pre-Petition Liens and the Replacement

Liens; provided, however, that such Liens shall attach to the proceeds of any such sale

in the order and priority as established by final order of this Court.

        5.          Section 507(b) Reservation. Nothing herein shall impair or modify JLS’s

right to seek additional adequate protection in the event that the adequate protection

provided hereunder is insufficient to compensate for the Pre-Petition Diminution in

Value of the interest of JLS in the Pre-Petition Collateral during this Case or any

Successor Case.

        6.          Lien Perfection.

        (a)         With respect to the New DIP Liens and the Replacement Liens approved

by this Interim Order, this Interim Order shall be sufficient and conclusive evidence of

the validity, perfection, and priority of the New DIP Liens and the Replacement Liens,

without the necessity of filing or recording any financing statement, deed of trust,

mortgage, assignment or other instrument or document which may otherwise be

required under the law of any jurisdiction or the taking of any other action (including, for

the avoidance of doubt, entering into any deposit account control agreement or

securities account control agreements) to validate or perfect the New DIP Liens or the

Replacement Liens or to entitle the New DIP Liens or the Replacement Liens to the

priorities granted herein. Notwithstanding the foregoing, with respect to the New DIP

Liens and the Replacement Liens approved by this Interim Order, JLS may, in its sole

discretion,     file    such   financing   statements,   mortgages,   security   agreements,

assignments, notices of Liens and other similar documents, and is hereby granted relief

from the automatic stay of section 362 of the Bankruptcy Code in order to do so, and

{00408194.DOCX /}                               22
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24    Desc Main
                                  Document      Page 42 of 128




with respect to the New DIP Liens, all such financing statements, mortgages, security

agreements, assignments, notices and other documents shall be deemed to have been

filed or recorded at the time and on the date of entry of this Interim Order. Upon

request, the Debtor shall execute and deliver to JLS all such financing statements,

mortgages, notices and other documents as JLS may reasonably request to evidence,

confirm, validate or perfect, or to ensure the contemplated priority of, the New DIP Liens

and the Replacement Liens granted pursuant hereto. JLS, in its discretion, may file a

photocopy of this Interim Order as a financing statement with any recording officer

designated to file financing statements or with any county recorder or similar office in

any jurisdiction in which the Debtor has real or personal property, and in such event, the

subject filing or recording officer shall be authorized to file or record such copy of this

Interim Order.

        (b) This Interim Order shall be sufficient and conclusive evidence that JLS shall

be, and shall be deemed to be, without any further action or notice, named as additional

insured and loss payee, as applicable, on each insurance policy maintained now or in

the future by the Debtor which in any way relates to the Collateral. Notwithstanding the

foregoing, the Debtor is authorized and directed to take any actions that JLS shall

request, in its sole and absolute discretion, to have JLS added as an additional insured

and loss payee on each insurance policy.

        7.          Reservation of Certain Third Party Rights and Bar of Challenges and

Claims.      Nothing in this Interim Order or the DIP Financing Agreement, including,

without limitation, the Debtor’s Stipulations, shall prejudice whatever rights any

committee appointed pursuant to section 1102 of the Bankruptcy Code or any other

{00408194.DOCX /}                             23
  Case 18-27740      Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24           Desc Main
                                Document      Page 43 of 128




party in interest with requisite standing, including, for the avoidance of doubt, any

subsequently appointed chapter 7 and 11 trustee (other than the Debtor) may have (a)

to file a contested matter or an adversary proceeding or otherwise to object to or

challenge the findings herein that pertain to the Pre-Petition Debt, including, but not

limited to, those in relation to (i) the validity, extent, perfection, enforceability or priority

of the Pre-Petition Liens in and to the Pre-Petition Collateral, or (ii) the validity,

allowability, priority, status or amount of the Pre-Petition Debt, or (b) to bring suit or

otherwise assert any claims or causes of action against JLS in connection with or

related to the Pre-Petition Financing Agreements, or the actions or inactions of JLS

arising out of or related to the Pre-Petition Financing Agreements; provided, however,

that, unless any committee appointed pursuant to section 1102 of the Bankruptcy Code

or any other party in interest with requisite standing commences a contested matter or

adversary proceeding raising such objection or challenge that pertains to the Pre-

Petition Debt, including, without limitation, any claim against JLS in the nature of a

setoff, counterclaim or defense to the Pre-Petition Debt (including, but not limited to,

those under sections 506, 544, 547, 548, 549, 550 and/or 552 of the Bankruptcy Code

or by way of suit against JLS), within the earlier of (a) 60 days after the formation of any

committee pursuant to section 1102 of the Bankruptcy Code, or (b), if no committee is

formed pursuant to section 1102 of the Bankruptcy Code, 75 days following entry of the

Interim Order for all other parties (collectively, (a) and (b) shall be referred to herein as

the “Challenge Period,” and the date that is the next calendar day after the termination

of the Challenge Period shall be referred to herein as the “Challenge Period Termination

Date”), upon the Challenge Period Termination Date, (i) any and all such contested

{00408194.DOCX /}                              24
  Case 18-27740      Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24          Desc Main
                               Document      Page 44 of 128




matters, adversary proceedings and other objections and challenges by any party

(including, without limitation, all creditors, any committee appointed pursuant to section

1102 of the Bankruptcy Code, any chapter 11 or chapter 7 trustee appointed herein or

in any Successor Case, receivers, administrators, examiners with expanded powers,

responsible officers, other estate representatives appointed in this Case or any

Successor Case or in any jurisdiction, and all other parties in interest) as to the findings

in this Interim Order and/or the Debtor’s Stipulations shall be deemed to be forever

waived and barred, (ii) the Pre-Petition Debt shall be deemed to be allowed in full and

shall be deemed to be allowed as fully secured claims within the meaning of section 506

of the Bankruptcy Code for all purposes in connection with this Case and any

Successor Case, (iii) the Pre-Petition Liens shall be deemed to have been, as of the

Petition Date, legal, valid, binding, perfected security interests and Liens, not subject to

recharacterization, subordination or otherwise avoidable, and (iv) the Debtor’s

Stipulations shall be binding on all parties (including, without limitation, all creditors, any

committee appointed pursuant to section 1102 of the Bankruptcy Code, any chapter 11

or chapter 7 trustee appointed herein or in any Successor Case, receivers,

administrators, examiners with expanded powers, responsible officers, other estate

representatives appointed in this Case or in any Successor Case or in any jurisdiction,

and all other parties in interest). To the extent any such contested matter, adversary

proceeding or other objection or challenge is filed, JLS shall be entitled to include such

costs and expenses, including, but not limited to reasonable attorneys’ fees, incurred in

defending the objection or complaint as part of the Pre-Petition Debt, in each case, to

the extent allowable under section 506(b) of the Bankruptcy Code.

{00408194.DOCX /}                             25
  Case 18-27740          Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24    Desc Main
                                   Document      Page 45 of 128




        8.          Carve-Out.    During the Interim Period and subject to the terms and

conditions contained in this Section 8, the New DIP Liens, the DIP Superpriority Claim,

the Pre-Petition Liens, the Replacement Liens and the Superpriority Claim are

subordinate only to the following items (a), (b), (c) and (d) (items (a), (b), (c) and (d),

collectively, the “Carve-Out”): (a) all fees required to be paid to the Clerk of the

Bankruptcy Court and the Office of the U.S. Trustee under 28 U.S.C. § 1930(a) plus

interest pursuant to 31 U.S.C. § 3717 to the extent such interest is awarded by final

order of this Court; (b) to the extent allowed fees, expenses and disbursements of

professionals retained by order of this Court by the Debtor or any committee appointed

pursuant to section 1102 of the Bankruptcy Code in this Case (the “Professionals”)

incurred (i) prior to the entry of this Interim Order and (ii) thereafter, in accordance with

the Budget; and (c) up to $50,000 of allowed fees, expenses and disbursements of the

Professionals (the “Professional Fee Carve-Out Cap”) incurred after the occurrence of

the Termination Date (defined in this paragraph below); and (d) the sum of $100,000

(the “Wind-Down Amount”); provided, however, that in each case (a), (b), (c) and (d),

such fees and expenses are approved by this Court, or such lesser amount so

approved.       To the extent not previously funded in accordance with the terms of this

Interim Order, JLS shall deposit the Carve-Out (including, without limitation, the Wind-

Down Amount) into a deposit account specified by the Debtor upon the Termination

Date (as defined below). For the purposes hereof, the “Termination Date” shall occur

upon the earliest to occur of: (i) the Term Loan Maturity Date (as defined in the DIP

Financing Agreement); (ii) the occurrence and during the continuance of an Event of

Default under the DIP Agreement; and (iii) a material breach by the Debtor of this

{00408194.DOCX /}                              26
  Case 18-27740     Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                               Document      Page 46 of 128




Interim Order; and, in each case, (i) through (iii) upon delivery of a written notice thereof

by JLS to the Debtor and its counsel and the counsel for any committee appointed

pursuant to section 1102 of the Bankruptcy Code specifying that such notice constitutes

a notice that the Termination Date has occurred (a “Termination Notice”). Upon the

delivery of a Termination Notice, the right of the Debtor to pay professional fees

incurred under clause (b) above without reduction of the Professional Fee Carve-Out

Cap in clause (c) above shall terminate and upon receipt of such notice, the Debtor

shall provide immediate notice by email to all retained professionals informing them that

the Termination Date has occurred and that the Debtor’s ability to pay professionals is

subject to the Professional Fee Carve-Out Cap.              Upon the occurrence of the

Termination Date and the full and final funding of the Carve-Out (including, without

limitation, the Wind-Down Amount), there shall be no further obligations on the part of

JLS regarding the Carve-Out (including, without limitation, the Wind-Down Amount), any

Professional’s fees and expenses, any U.S. Trustee Fees or any other fees and

expenses of the Debtor’s estate in this Case or in any Successor Case or proceedings.

JLS’s obligation to fund or otherwise pay the Carve-Out (including, without limitation, the

Wind-Down Amount), shall be added to and made a part of the DIP Obligations,

secured by the New DIP Liens, and JLS shall be entitled to all of the rights, claims

Liens, priorities, and protections under this Interim Order, the DIP Financing Agreement,

the Bankruptcy Code and/or applicable law in connection therewith. Subject to the

provisions of this Section 8, the Carve-Out (including, without limitation, the Wind-Down

Amount) shall exclude any fees and expenses (x) incurred in connection with the

assertion or joinder in any claim, counterclaim, action, proceeding, application, motion,

{00408194.DOCX /}                            27
  Case 18-27740         Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                 Document      Page 47 of 128




objection, defenses or other contested matter, the purpose of which is to seek any

order, judgment, determination or similar relief (A) invalidating, setting aside, avoiding,

or subordinating, in whole or in part, (1) the DIP Obligations, (2) JLS’s Liens in the

Collateral, (3) the Pre-Petition Debt or (4) the Pre-Petition Liens or (B) preventing,

hindering or delaying, whether directly or indirectly, JLS’s assertions or enforcement of

its Liens, security interests or realization upon any Collateral, provided, however, that

solely with respect to the Pre-Petition Lien in the Pre-Petition Collateral, such exclusion

does not encompass any investigative work, at an aggregate expense not to exceed

$10,000, conducted by the Professionals prior to bringing any action relating to the

foregoing, (y) related to the proposed sale or the disposition of any other Collateral, or

incurrence of indebtedness not permitted under the DIP Financing Agreement, except

with JLS’s express written consent or (z) arising after the conversion of this Case to a

case under chapter 7 of the Bankruptcy Code.           JLS may implement reserves in

accordance with the terms and conditions of the DIP Financing Agreement. Except for

a lien obligation to fund the Carve-Out (including, without limitation, the Wind-Down

Amount) as set forth in this Interim Order and the DIP Financing Agreement, nothing

herein shall be construed to obligate JLS, in any way, to pay the Professionals’ fees or

U.S. Trustee Fees, or to assure that the Debtor has sufficient funds on hand to pay any

Professional Fees, U.S. Trustee Fees or other liabilities or obligations of the Debtor.

        9.          Payment of Compensation.      Nothing herein shall be construed as

consent to the allowance of any professional fees or expenses of the Debtor, any

committee appointed pursuant to section 1102 of the Bankruptcy Code or of any person




{00408194.DOCX /}                            28
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                                    Document      Page 48 of 128




or shall affect the right of JLS to object to the allowance and payment of such fees and

expenses or to permit the Debtor to pay any such amounts not set forth in the Budget.

        10.         Section 506(c) Claims; Roll Up.

        (a)         Subject to and effective upon entry of the Final Order, except to the extent

of the Carve-Out, no expenses of administration of this Case or any future proceeding

that may result therefrom, including liquidation in bankruptcy or other proceedings under

the Bankruptcy Code, shall be charged against or recovered from the Collateral,

pursuant to section 506(c) of the Bankruptcy Code or any similar principle of law,

without the prior written consent of JLS, and no such consent shall be implied from any

other action or inaction by JLS; and

        (b)         Subject to and effective upon entry of the Final Order, the Debtor shall be

authorized to make payment to JLS in an amount necessary to accomplish the Pre-

Petition Debt Payoff, which shall constitute a roll-up under the DIP Financing

Agreement, in accordance with the terms of the Final Order and the DIP Financing

Agreement.

        11.         Collateral Rights. Unless JLS has provided its prior written consent or

the Pre-Petition Debt and all DIP Obligations have been indefeasibly paid in full in cash

(or will be paid in full in cash upon entry of an order approving indebtedness, if any,

described in subparagraph (a) below), all commitments to lend have terminated, and all

indemnity obligations under the DIP Financing Agreement have been cash secured to

the reasonable satisfaction of JLS, there shall not be entered in this proceeding, or in

any Successor Case, any order which authorizes any of the following:

        (a)         the obtaining of credit or the incurring of indebtedness that is secured by a

{00408194.DOCX /}                                 29
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                                    Document      Page 49 of 128




security, mortgage, or collateral interest or other Lien on all or any portion of the

Collateral and/or entitled to priority administrative status which is equal or senior to

those granted to JLS; or

        (b)         the use of Collateral (including, without limitation Cash Collateral) for any

purpose other than to pay in full in cash the DIP Obligations or as otherwise permitted in

this Interim Order and the DIP Financing Agreement; or

        (c)         the Debtor’s return of goods constituting Collateral pursuant to section

546(h) of the Bankruptcy Code, except as permitted in the DIP Financing Agreement.

        12.         Proceeds of Subsequent Financing. Without limiting the provisions and

protections of Section 11 above, if at any time prior to the repayment in full of all DIP

Obligations and the termination of JLS’s obligations to make loans and advances under

the DIP Facility, including subsequent to the confirmation of any chapter 11 plan (the

“Plan”) with respect to the Debtor, and the repayment in full of the Pre-Petition Debt, the

Debtor’s estate, any trustee, any examiner with enlarged powers or any responsible

officer subsequently appointed, shall obtain credit or incur debt pursuant to Bankruptcy

Code sections 364(b), 364(c) or 364(d) in violation of the DIP Financing Agreement,

then all of the cash proceeds derived from such credit or debt or such sale or issuance

shall immediately be turned over (a) first, to JLS for application to the Pre-Petition Debt

pursuant to the Pre-Petition Financing Agreements; and (b) second, to JLS for

application to the DIP Obligations outstanding pursuant to the terms of the DIP

Financing Agreement, in accordance with the terms of this Interim Order.

        13.         Disposition of Collateral. The Debtor shall not (a) sell, transfer, lease,

encumber or otherwise dispose of any portion of the Collateral without the prior written

{00408194.DOCX /}                                 30
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24    Desc Main
                                  Document      Page 50 of 128




consent of JLS (and no such consent shall be implied, from any other action, inaction or

acquiescence by JLS or an order of this Court), except for sales of the Debtor’s services

in the ordinary course of business or as permitted by the DIP Financing Agreement and

this Interim Order and as approved by this Court, or (b) assume, reject or assign any

leasehold interest without the prior consultation with JLS, except in each case of (a) and

(b), as otherwise permitted by the DIP Financing Agreement.

        14.         Remedies After Event of Default.

        (a)         The automatic stay under section 362 of the Bankruptcy Code is vacated

and modified to the extent necessary to permit JLS to exercise, upon the occurrence of

the Termination Date and at any time thereafter upon five (5) business days’ prior notice

to the Debtor, counsel to the Debtor, counsel for any committee appointed pursuant to

section 1102 of the Bankruptcy Code, and the U.S. Trustee (“Default Notice Period”) of

such occurrence, all rights and remedies provided for in the DIP Financing Agreement

(including, without limitation and without prior notice, the right to freeze monies or

balances in the Debtor’s accounts or set off monies or balances of the Debtor in

accounts maintained by JLS, the right to charge the Post-Default Rate, terminate

commitments and cease funding under the DIP Agreement).               Notwithstanding the

occurrence of the Termination Date or termination of the commitments to fund under the

DIP Agreement or anything herein, all of the rights, remedies, benefits, and protections

provided to JLS under the DIP Financing Agreement and this Interim Order shall

survive. The Debtor and/or any committee appointed pursuant to section 1102 of the

Bankruptcy Code shall be entitled to seek an expedited hearing regarding an Event of

Default or termination of the commitments to fund under the DIP Agreement (a “Default

{00408194.DOCX /}                              31
  Case 18-27740          Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24    Desc Main
                                   Document      Page 51 of 128




Pleading”); provided, however, that the only issue to be determined at such hearing is

whether an Event of Default has occurred and is continuing. This Court shall retain

exclusive jurisdiction to hear and resolve any disputes and enter any orders required by

the provisions of this paragraph and relating to the application, re-imposition or

continuance of the automatic stay as provided hereunder.

        (b)         Upon the Termination Date, all (i) DIP Obligations of the Debtor to JLS

shall be immediately due and payable, and (ii) authority to use or borrow the proceeds

of the DIP Financing Agreement shall cease. If JLS exercises any of its rights and

remedies upon the occurrence of the Termination Date, JLS may retain one or more

agents to sell, lease, or otherwise dispose of the Collateral in accordance with the terms

of the DIP Financing Agreement. In any exercise of its rights and remedies upon the

Termination Date, JLS is authorized to proceed under or pursuant to the DIP Financing

Agreement.

        15.         Transaction Proceeds; Survival of Protections. Any and all Net Cash

Payments received from the consummation of an asset sale, debt issuance, or

mandatory prepayment event pursuant to the DIP Financing Agreement shall be

remitted directly to JLS upon Debtor’s receipt thereof for application to the unpaid Pre-

Petition Debt and the DIP Obligations (in that order) in accordance with the terms of the

DIP Financing Agreement and this Interim Order. Unless and until the Pre-Petition Debt

and the DIP Obligations are irrevocably repaid in full or have been cash secured to the

reasonable satisfaction of JLS, all commitments under the DIP Financing Agreement to

lend have irrevocably terminated, the protections afforded to JLS pursuant to this

Interim Order or the DIP Financing Agreement, as applicable, and any actions taken

{00408194.DOCX /}                              32
  Case 18-27740           Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                    Document      Page 52 of 128




pursuant thereto, shall survive the entry of any order confirming a Plan or converting

this into a Successor Case, and the New DIP Liens, the DIP Superpriority Claim and the

Superpriority Claim shall continue in this proceeding and in any Successor Case, and

such Liens, the DIP Superpriority Claim and the Superpriority Claim shall maintain their

priority as provided by this Interim Order.

        16.         Modification of Automatic Stay.      The automatic stay imposed under

Bankruptcy Code section 362(a) is hereby modified pursuant to the terms of the DIP

Financing Agreement as necessary to (a) permit the Debtor to grant the New DIP Liens

and the Replacement Liens and to incur all liabilities and obligations to JLS under the

DIP Financing Agreement, the DIP Facility, and this Interim Order, as applicable, and

(b) authorize JLS to retain and apply payments hereunder.

        17.         Credit Bid. JLS, directly or through a designee, shall have the unqualified

right to credit bid up to the full amount of the DIP Obligations, as a stalking horse bidder

or otherwise, in any sale of any portion of the Collateral, whether pursuant to an action

or a Plan or otherwise.

        18.         Proofs of Claim. JLS will not be required to file proofs of claim in this

Case or a Successor Case. This Interim Order shall constitute a proof of claim on

behalf of JLS in this Case. JLS is hereby authorized and entitled, in its sole discretion,

but not required, to file (and amend and/or supplement, as it sees fit) aggregate proofs

of claim in this Case or any Successor Case. Any proof of claim so filed shall be

deemed to be in addition and not in lieu of any other proof of claim that may be filed by

JLS.




{00408194.DOCX /}                                33
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24    Desc Main
                                  Document      Page 53 of 128




        19.         Other Rights and Obligations.

        (a)         Good Faith Under Section 364(e) of the Bankruptcy Code; No

Modification or Stay of this Interim Order. Based on the findings set forth in this

Interim Order and in accordance with section 364(e) of the Bankruptcy Code, which is

applicable to the DIP Facility contemplated by this Interim Order, in the event any or all

of the provisions of this Interim Order are hereafter modified, amended or vacated by a

subsequent order of this or any other Court, JLS is entitled to the protections provided in

section 364(e) of the Bankruptcy Code and no such modification, amendment or

vacation shall affect the validity and enforceability of any advances made hereunder or

Lien or priority authorized or created hereby. Notwithstanding any such modification,

amendment or vacation, any claim granted to JLS hereunder arising prior to the

effective date of such modification, amendment or vacation of any DIP Protections

granted to JLS shall be governed in all respects by the original provisions of this Interim

Order, and JLS shall be entitled to all of the rights, remedies, privileges and benefits,

including the DIP Protections granted herein, with respect to any such claim. Since the

loans made pursuant to the DIP Financing Agreement are made in reliance on this

Interim Order, the obligations owed to JLS prior to the effective date of any stay,

modification or vacation of this Interim Order cannot, as a result of any subsequent

order in this, or in any Successor Case, be subordinated, lose their Lien priority or

superpriority administrative expense claim status, or be deprived of the benefit of the

status of the Liens and claims granted to JLS under this Interim Order and/or the DIP

Financing Agreement.

        (b)         Expenses. As provided in the DIP Financing Agreement, all costs and

{00408194.DOCX /}                             34
  Case 18-27740     Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24        Desc Main
                              Document      Page 54 of 128




expenses of JLS in connection with the DIP Financing Agreement, whether incurred

prior to or after the commencement of this Case, including, without limitation,

reasonable and documented out-of-pocket legal, accounting, collateral examination,

monitoring and appraisal fees, financial advisory fees, fees and expenses of other

consultants, indemnification and reimbursement of fees and expenses, and other out of

pocket expenses, will be paid by the Debtor; provided, however, that such costs and

expenses shall be paid only after each relevant professional has provided copies of its

fee and expense statements to counsel to any committee appointed pursuant to section

1102 of the Bankruptcy Code (or to the U.S. Trustee, in the event no committee is

appointed) reasonably contemporaneously with the delivery of such fee and expense

statements to the Debtor (which may be done no more frequently than monthly). Such

statements need not be submitted in the form of a fee application or comply with U.S.

Trustee fee guidelines, but shall contain reasonable detail as to the number of hours

worked and applicable hourly rates, but may be redacted to the extent necessary to

delete any information subject to attorney-client privilege, any information constituting

attorney work product or any other confidential information and the provision of such

invoices shall not constitute any waiver of the attorney-client privilege or any benefits of

the attorney work product doctrine. Any committee appointed pursuant to section 1102

of the Bankruptcy Code (or the U.S. Trustee, in the event no committee is appointed)

may object to the reasonableness of the fees, costs and expenses included in any

professional fee invoice submitted hereunder, provided that, any such objection shall be

forever waived and barred unless (i) it is filed with this Court and served on counsel to

the party seeking reimbursement no later than ten (10) days after the objecting party

{00408194.DOCX /}                           35
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                   Document      Page 55 of 128




receiving such applicable professional fee invoice, and (ii) it describes with particularity

the items and categories of fees, costs and expenses that are subject to the objection

and it provides for a specific basis for the objection to each such item of category of

fees, costs and expenses; provided, however, further that the Debtor shall pay all

amounts that are not subject of any objection within ten (10) days of the objection

deadline. Any hearing on an objection to any payment of any fees, costs and expenses

of such professionals shall be limited to the reasonableness of the particular items or

categories of fees, costs, and expenses which are the subject to such objection. Under

no circumstances shall professionals for JLS be required to comply with the U.S.

Trustee fee guidelines.

        (c)         Binding Effect. The provisions of this Interim Order shall be binding upon

and inure to the benefit of JLS and the Debtor and their respective successors and

assigns (including any trustee or other fiduciary hereinafter appointed as a legal

representative of the Debtor or with respect to the property of the estate of the Debtor)

whether in this Case, in any Successor Case, or upon dismissal of any such chapter 11

or chapter 7 cases; provided, however, that, except to the extent expressly set forth in

this Interim Order, JLS shall have no obligation to permit the use of the DIP Facility or

the Collateral (including, without limitation, the Cash Collateral) or extend and financing

to any including any trustee or other fiduciary hereinafter appointed as a legal

representative of the Debtor or with respect to the property of the estate of the Debtor.

        (d)         No Waiver. The failure of JLS to seek relief or otherwise exercise its

rights and remedies under the DIP Financing Agreement, the DIP Facility, or this Interim

Order, as applicable, shall not constitute a waiver of any of JLS’s rights hereunder.

{00408194.DOCX /}                                36
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                   Document      Page 56 of 128




Notwithstanding anything herein, the entry of this Interim Order is without prejudice to,

and does not constitute a waiver of, expressly or implicitly, or otherwise impair JLS

under the Bankruptcy Code or under non-bankruptcy law, including without limitation,

the rights of JLS to (i) request conversion of this Case to a case under chapter 7,

dismissal of this Case, or the appointment of a trustee in this Case, or (ii) propose,

subject to the provisions of section 1121 of the Bankruptcy Code, a Plan or (iii) any of

the rights, claims or privileges (whether legal, equitable or otherwise) of JLS.

        (e)         No Third Party Rights.     Except as explicitly provided for herein, this

Interim Order does not create any rights for the benefit of any third party, creditor, equity

holder or any direct, indirect, or incidental beneficiary.

        (f)         No Marshaling.    JLS shall not be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the Collateral.

        (g)         Section 552(b). JLS shall be entitled to all of the rights and benefits of

section 552(b) of the Bankruptcy Code and the “equities of the case” exception under

section 552(b) of the Bankruptcy Code shall not apply to JLS, product, offspring or

profits of any of the Collateral.

        (h)         Amendment. The Debtor and JLS may amend, modify, supplement or

waive any provision of the DIP Financing Agreement, provided that such amendment,

modification, supplement or waiver, in the judgment of the Debtor and JLS, is either

nonprejudicial to the rights of third parties or is not material; provided, however that, the

Debtor and JLS may agree (in their respective sole discretion) to extend the Maturity

Date for up to 60 days without consent of any committee appointed pursuant to section

1102 of the Bankruptcy Code). Otherwise, such waiver, modification, or amendment of

{00408194.DOCX /}                                37
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                                   Document      Page 57 of 128




any of the provisions hereof shall be effective only if (a) set forth in writing, signed by or

on behalf of the Debtor and JLS, and (b) approved by this Court.

        (i)         Survival of Interim Order. The provisions of this Interim Order and any

actions taken pursuant hereto shall survive entry of any order which may be entered (i)

confirming any Plan in this Case, (ii) converting this Case to a cases under chapter 7 of

the Bankruptcy Code, or (iii) dismissing this Case, (iv) withdrawing of the reference of

this Case from this Court, or (v) providing for abstention from handling or retaining of

jurisdiction of this Case in this Court, and the terms and provisions of this Interim Order

as well as the DIP Protections granted pursuant to this Interim Order and the DIP

Financing Agreement, shall continue in full force and effect notwithstanding the entry of

such order, and such DIP Protections shall maintain their priority as provided by this

Interim Order until all the obligations of the Debtor to JLS pursuant to the DIP Financing

Agreement are indefeasibly paid in full and discharged (such payment being without

prejudice to any terms or provisions contained in the DIP Facility which survive such

discharge by their terms). The DIP Obligations shall not be discharged by the entry of

an order confirming a Plan, the Debtor having waived such discharge pursuant to

section 1141(d)(4) of the Bankruptcy Code.

        (j)         Inconsistency. In the event of any inconsistency between the terms and

conditions of the DIP Financing Agreement and of this Interim Order, the provisions of

this Interim Order shall govern and control.

        (k)         Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be

fully enforceable nunc pro tunc to the filing of the DIP Motion immediately upon

{00408194.DOCX /}                               38
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                   Document      Page 58 of 128




execution of the DIP Financing Agreement.

        (l)         Objections Overruled. All objections to the DIP Motion to the extent not

withdrawn or resolved, are hereby overruled.

        (m)         No Waivers or Modification of Interim Order. The Debtor irrevocably

waives any right to seek any modification or extension of this Interim Order without the

prior written consent of JLS, and no such consent shall be implied by any other action,

inaction or acquiescence of JLS.

        (n)         Waiver of the Fourteen (14) Day Stay Under Bankruptcy Rule 6004(h).

The fourteen (14) day stay provisions of Bankruptcy Rule 6004(h) are waived and shall

not apply to this Interim Order.

        (o)         Preservation of Rights Granted Under the Order. No claim or lien

having a priority senior to or pari passu with those granted by this Interim Order to JLS

shall be granted or allowed while any portion of the DIP Obligations remain outstanding,

and the New DIP Liens shall not be subject or junior to any lien or security interest that

is avoided and preserved for the benefit of the Debtor’s estate under section 551 of the

Bankruptcy Code or, except as set forth in this Interim Order, subordinated to or made

pari passu with any other lien or security interest, whether under section 364(d) of the

Bankruptcy Code or otherwise.

                    (1)   Unless all DIP Obligations shall have been indefeasibly paid in full

in cash in accordance with the terms of the DIP Agreement (or, as appropriate, cash

secured to the reasonable satisfaction of JLS), in the case of clause (i) below, the

Debtor shall not seek, and in the case of clauses (i) and (ii) below, it shall constitute an

Event of Default under the DIP Agreement and a termination of the right to use

{00408194.DOCX /}                               39
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24      Desc Main
                                   Document      Page 59 of 128




Collateral (including, without limitation, Cash Collateral) if the Debtor seeks, or if there is

entered, (i) any modification of this Interim Order without the prior written consent of

JLS, as applicable, and no such consent shall be implied by any other action, inaction or

acquiescence by JLS, or (ii) an order converting or dismissing this Case.

                    (2)   If any or all of the provisions of this Interim Order are hereafter

reversed, modified, vacated or stayed, such reversal, stay, modification or vacatur shall,

to the extent provided in section 364(e) of the Bankruptcy Code, not affect (i) the

validity, priority or enforceability of any DIP Obligations incurred prior to the effective

date of such reversal, stay, modification or vacatur or (ii) the validity, priority or

enforceability of the New DIP Liens.             Notwithstanding any such reversal, stay,

modification or vacatur, any use of the Collateral (including, without limitation, the Cash

Collateral), any DIP Obligations incurred by the Debtor to JLS prior to the effective date

of such reversal, stay, modification or vacatur shall, to the extent provided in section

364(e) of the Bankruptcy Code, be governed in all respects by the original provisions of

this Interim Order, and JLS shall be entitled to all of the rights, remedies, privileges and

benefits granted in section 364(e) of the Bankruptcy Code, this Interim Order and the

DIP Financing Agreement (with respect to all DIP Obligations) and uses of the Collateral

(including, without limitation, the Cash Collateral).

                    (3)   Except as expressly provided in this Interim Order or in the DIP

Financing Agreement, the New DIP Liens, the Superpriority Claims and all other rights

and remedies of JLS granted by this Interim Order and the DIP Financing Agreement

shall survive, and shall not be modified, impaired or discharged by (i) the entry of an

order converting this Case to a case under chapter 7 of the Bankruptcy Code,

{00408194.DOCX /}                               40
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24          Desc Main
                                  Document      Page 60 of 128




dismissing this Case, or (ii) the entry of an order confirming a plan of reorganization in

this Case and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the Debtor has

waived any discharge as to any remaining DIP Obligations. The terms and provisions

of this Interim Order and the DIP Financing Agreement shall continue in this Case or in

any superseding chapter 7 case or other case under the Bankruptcy Code and/or

following dismissal of this or any subsequent case, and the New DIP Liens, the DIP

Obligations, and the Superpriority Claims, and all other rights and remedies of JLS

granted by this Interim Order and the DIP Financing Agreement shall continue in full

force and effect until all DIP Obligations are indefeasibly paid in full in cash.

         (p)        Payments Free and Clear. Any and all payments or proceeds remitted to

JLS pursuant to the provisions of this Interim Order or any subsequent order of this

Court shall be received free and clear of any claim, charge, assessment or other

liability.

         (q)        Limitation of Liability. In determining to make any loan under the DIP

Financing Agreement, permitting the use of Collateral (including Cash Collateral), or in

exercising any rights or remedies as and when permitted pursuant to this Interim Order

or the DIP Financing Agreement, JLS shall, subject to and effective upon entry of the

Final Order, not be deemed to be in control of the operations of the Debtor or to be

acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the Debtor (as such terms, or any similar terms, are used in the United

States Comprehensive Environmental Response, Compensation and Liability Act, 29

U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute).

Furthermore, nothing in this Interim Order or in the DIP Financing Agreement shall in

{00408194.DOCX /}                              41
  Case 18-27740     Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                             Document      Page 61 of 128




any way be construed or interpreted to impose or allow the imposition upon JLS any

liability for any claims arising from the pre-petition or post-petition activities of the

Debtor.

                                 -- END OF ORDER –




{00408194.DOCX /}                          42
  Case 18-27740           Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24   Desc Main
                                   Document      Page 62 of 128




                                           EXHIBIT A


                                            (Budget)




{00408194.DOCX /} 29014341.2
Week Beginning Monday               Disbursement Type
                                                        10/22/2018 10/29/2018 11/5/2018 11/12/2018 11/19/2018 11/26/2018 12/3/2018 12/10/2018 12/17/2018 12/24/2018
Beginning Balance                                        $     500 $ 100,500 $100,500 $ 100,500 $ 100,500 $ 100,500 $100,500 $ 100,500 $ 100,500 $ 100,500


Cash Inflow
DIP Financing                                             340,000      355,500     546,027      83,000       590,500      556,027     335,500      363,000      315,500            0    3,485,054
                                                                                                                                                                                               -
Total Cash Inflow                                       $ 340,000    $ 355,500    $546,027    $ 83,000     $ 590,500    $ 556,027    $335,500    $ 363,000    $ 315,500                 3,485,054
                                                                                                                                                                                               -
Cash Outflow                                                                                                                                                                                   -
                                                                                                                                                                                                                          Case 18-27740




                           US Payroll Payroll - Fixed                 (312,500)                             (312,500)                (312,500)                 (312,500)               (1,250,000)
               Health/Dental/401K EE Benefits                                                   (80,000)                                           (80,000)                              (160,000)
                                 AWS COGS                                         (265,000)                              (265,000)                                                       (530,000)
                            Experian COGS                                          (24,000)                               (24,000)                                                         (48,000)
                        Digital Envoy COGS                                         (10,500)                               (10,500)                                                         (21,000)
                          IPON Web COGS                                            (43,527)                               (43,527)                                                         (87,054)
                                                                                                                                                                                                                          Doc 12




                    DIP Closing CostsFINANCING                                                                                                                                                 -
      Creditor Carve Out/Wind downBANKRUPTCY COSTS                                 (50,000)                                                                                                (50,000)
                         Lendor Fees FINANCING                                                               (25,000)                                                                      (25,000)
    LEGAL - Honigman/Kinghon/CRO PROF SERVICES                                    (100,000)                 (250,000)                             (250,000)                              (600,000)
                  IT - Operating Exp LICENSE/HOSTING                               (30,000)                                                        (30,000)                                (60,000)
                                 Rent RENT                                         (20,000)                                           (20,000)                                             (40,000)
                                Other OTHER G&A                         (3,000)     (3,000)      (3,000)      (3,000)      (3,000)     (3,000)      (3,000)      (3,000)                   (24,000)
                                                                                                                                                                                                      Document




             UK Services Agreement Payroll - Fixed       (240,000)     (40,000)                                          (210,000)                                                       (490,000)
        Total SMI US - Cash Outflow                      (240,000)    (355,500)   (546,027)     (83,000)    (590,500)    (556,027)   (335,500)    (363,000)    (315,500)       -       (3,385,054)
                         Net Cash                         100,500      100,500     100,500     100,500       100,500      100,500     100,500      100,500      100,500    100,500
                                                                                                                                                                                                                    Page 63 of 128
                                                                                                                                                                                                      Filed 10/18/18 Entered 10/18/18 14:58:24
                                                                                                                                                                                                                          Desc Main
Case 18-27740   Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24   Desc Main
                         Document      Page 64 of 128




                 EXHIBIT B
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24   Desc Main
                                     Document      Page 65 of 128




                                               [$4,500,000]

                               SENIOR, SECURED, SUPER-PRIORITY
                           DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                                       dated as of ________ ___, 2018

                                                  between

                                   SORENSON MEDIA, INC., as Borrower,

                                                    and

                                      JLS HOLDINGS, LLC, as Lender




{00408219.DOCX /} 4840-7765-5159
4840-7765-5159
   Case 18-27740                   Doc 12            Filed 10/18/18 Entered 10/18/18 14:58:24                                           Desc Main
                                                     Document      Page 66 of 128


                                                            TABLE OF CONTENTS

                                                                                                                                                       Page


ARTICLE 1 Definitions........................................................................................................................................ 2
      1.1    Defined Terms ........................................................................................................................... 2
      1.2    Terms Generally ...................................................................................................................... 14
      1.3    Accounting Terms; GAAP ...................................................................................................... 15
      1.4    Designated Financial Officers ................................................................................................. 15

ARTICLE 2 The Credits ..................................................................................................................................... 15
      2.1    Term Loans. ............................................................................................................................. 15
      2.2    Borrowing Procedure............................................................................................................... 16
      2.3    Loans and Funding of Loans. .................................................................................................. 16
      2.4    Payments Generally. ................................................................................................................ 17
      2.5    Prepayment of Loans. .............................................................................................................. 17
      2.6    Fees. ......................................................................................................................................... 19
      2.7    [Intentionally Omitted] ............................................................................................................ 19
      2.8    [Intentionally Omitted.] ........................................................................................................... 19
      2.9    Lender’s Evidence of Indebtedness ......................................................................................... 19

ARTICLE 3 [Intentionally Omitted.] ................................................................................................................. 19

ARTICLE 4 Representations and Warranties ..................................................................................................... 19
      4.1    Organization; Powers .............................................................................................................. 19
      4.2    Authorization; Enforceability .................................................................................................. 20
      4.3    Governmental Approvals; No Conflicts .................................................................................. 20
      4.4    Financial Condition; No Material Adverse Change. ............................................................... 20
      4.5    Properties. ................................................................................................................................ 20
      4.6    Litigation and Environmental Matters. .................................................................................... 21
      4.7    Compliance with Laws ............................................................................................................ 21
      4.8    Investment and Holding Company Status ............................................................................... 22
      4.9    Taxes ....................................................................................................................................... 22
      4.10   ERISA ..................................................................................................................................... 22
      4.11   Disclosure ................................................................................................................................ 22
      4.12   Capitalization ........................................................................................................................... 22
      4.13   [Intentionally Omitted] ............................................................................................................ 22
      4.14   Material Indebtedness, Liens and Agreements ........................................................................ 22
      4.15   Federal Reserve Regulations ................................................................................................... 23
      4.16   Legality; Validity and Enforceability of Liens ........................................................................ 23
      4.17   Force Majeure .......................................................................................................................... 23
      4.18   Labor and Employment Matters. ............................................................................................. 23
      4.19   Bank Accounts......................................................................................................................... 24
      4.20   OFAC ...................................................................................................................................... 24
      4.21   Patriot Act................................................................................................................................ 24

ARTICLE 5 Conditions and Payments ............................................................................................................... 24
      5.1    Conditions to Funding of the Effective Time Term Loan Advance and the Effective
             Time......................................................................................................................................... 24
      5.2    Conditions to each Term Loan ................................................................................................ 25

ARTICLE 6 Affirmative Covenants ................................................................................................................... 26

{00408219.DOCX /}                                                             i
4840-7765-5159
4840-7765-5159
   Case 18-27740                   Doc 12             Filed 10/18/18 Entered 10/18/18 14:58:24                                                Desc Main
                                                      Document      Page 67 of 128


            6.1         Financial Statements and Other Information ........................................................................... 27
            6.2         Notices of Material Events ...................................................................................................... 27
            6.3         Existence; Conduct of Business .............................................................................................. 27
            6.4         Payment of Obligations ........................................................................................................... 28
            6.5         Maintenance of Properties; Insurance ..................................................................................... 28
            6.6         Books and Records; Inspection Rights .................................................................................... 28
            6.7         Fiscal Year ............................................................................................................................... 28
            6.8         Compliance with Laws ............................................................................................................ 28
            6.9         Use of Proceeds ....................................................................................................................... 29
            6.10        [Intentionally Omitted]. ........................................................................................................... 29
            6.11        [Intentionally Omitted] ............................................................................................................ 29
            6.12        Environmental Matters; Reporting .......................................................................................... 29
            6.13        Matters Relating to Additional Real Property Collateral......................................................... 29
            6.14        Cash Deposits; Bank Accounts and Securities Accounts ........................................................ 29
            6.15        Compliance with Budget; Budget Reporting; Carve-Out ........................................................ 30
            6.16        Minimum Cash Balance .......................................................................................................... 30
            6.17        Certain Deliverables ................................................................................................................ 30
            6.18        Additional Deliverables. .......................................................................................................... 31
            6.19        Cooperation with Advisors ...................................................................................................... 32
            6.20        Milestones................................................................................................................................ 32

ARTICLE 7 Negative Covenants ....................................................................................................................... 32
      7.1    Indebtedness ............................................................................................................................ 32
      7.2    Liens ........................................................................................................................................ 33
      7.3    Contingent Liabilities .............................................................................................................. 34
      7.4    Fundamental Changes; Asset Sales. ........................................................................................ 34
      7.5    Investments. ............................................................................................................................. 35
      7.6    Restricted Junior Payments ..................................................................................................... 35
      7.7    Transactions with Affiliates..................................................................................................... 36
      7.8    Restrictive Agreements............................................................................................................ 36
      7.9    Sale-Leaseback Transactions; Leases ...................................................................................... 36
      7.10   Certain Employee Related Matters .......................................................................................... 36
      7.11   Lines of Business ..................................................................................................................... 36
      7.12   Other Indebtedness .................................................................................................................. 37
      7.13   Modifications of Certain Documents and Financing Orders ................................................... 37
      7.14   Critical Vendor and Other Payments ....................................................................................... 37
      7.15   Pre-Petition Indebtedness ........................................................................................................ 37

ARTICLE 8 Events of Default ........................................................................................................................... 37
      8.1    Events of Default ..................................................................................................................... 37

ARTICLE 9 [Intentionally Omitted] .................................................................................................................. 41

ARTICLE 10 Miscellaneous............................................................................................................................... 41
      10.1   Notices ..................................................................................................................................... 41
      10.2   Waivers; Amendments; Voting Rights. ................................................................................... 41
      10.3   Expenses; Indemnity: Damage Waiver. .................................................................................. 42
      10.4   Successors and Assigns. .......................................................................................................... 43
      10.5   Survival ................................................................................................................................... 44
      10.6   Counterparts; Integration; References to Agreement; Effectiveness ....................................... 44
      10.7   Severability .............................................................................................................................. 45
      10.8   [Intentionally Omitted.] ........................................................................................................... 45

{00408219.DOCX /}                                                               ii
4840-7765-5159
4840-7765-5159
  Case 18-27740                Doc 12             Filed 10/18/18 Entered 10/18/18 14:58:24                                                Desc Main
                                                  Document      Page 68 of 128


        10.9        [Intentionally Omitted.] ........................................................................................................... 45
        10.10       Governing Law; Jurisdiction; Consent to Service of Process. ................................................. 45
        10.11       WAIVER OF JURY TRIAL ................................................................................................... 46
        10.12       Headings .................................................................................................................................. 46
        10.13       Confidentiality ......................................................................................................................... 46
        10.14       Interest Rate Limitation ........................................................................................................... 46
        10.15       Obligations Absolute. .............................................................................................................. 46
        10.16       Parties including the Trustees; Bankruptcy Court Proceedings ............................................... 47




{00408219.DOCX /}                                                           iii
4840-7765-5159
4840-7765-5159
  Case 18-27740     Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24              Desc Main
                              Document      Page 69 of 128


                                 SCHEDULES & EXHIBITS

Schedules:

Schedule 1.1         Principals
Schedule 2.1         Lender and Commitments
Schedule 4.4(b)      Material Adverse Change Exceptions To Specified Financial Statements
Schedule 4.5         Properties; Registered Proprietary Rights; Real Property Assets
Schedule 4.6         Litigation and Environmental Matters
Schedule 4.12        Capitalization
Schedule 4.13        Subsidiaries
Schedule 4.14        Material Indebtedness, Liens and Agreements
Schedule 7.1         Existing Indebtedness
Schedule 7.7         Transactions with Affiliates
Schedule 7.8         Restrictive Agreements

Exhibits:

Exhibit 1            Form of Borrowing Request
Exhibit 6.15         Budget
Exhibit A            Form of Term Note
Exhibit B            Form of Pledge and Security Agreement
Exhibit C            Form of Section 6.1 Compliance Certificate
Exhibit D            Form of Budget Compliance Certificate




{00408219.DOCX /}                             iv
4840-7765-5159
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                      Document      Page 70 of 128


                               SENIOR, SECURED, SUPER-PRIORITY
                           DEBTOR-IN-POSSESSION CREDIT AGREEMENT

          THIS SENIOR, SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT dated as of October __, 2018 (this “Agreement”) is by and among SORENSON MEDIA,
INC., a Delaware corporation, as borrower (the “Borrower”) and JLS HOLDINGS, LLC, a Utah limited
liability company, as lender (the “Lender”).

         A.       On October __, 2018 (the “Petition Date”), the Borrower (the “Debtor”) commenced Chapter
11 Case No. 18-______(___) (the “Chapter 11 Case”) by filing a voluntary petition for reorganization under
Chapter 11, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), with the United States Bankruptcy Court for
the District of Utah (the “Bankruptcy Court”).

        B.      From and after the Petition Date, Debtor has continued to operate its business and manage its
property as a debtor and a debtor-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code.

          C.      Prior to the date of this Agreement, JLS Holdings, LLC (in such capacity, “Pre-Petition
Lender”) provided bridge financing to the Borrower pursuant to that certain Note Purchase Agreement dated as
of June 7, 2018 (as amended or supplemented prior to the date hereof, the “NPA” and more specifically (i) the
Senior Secured Convertible Subordinated Promissory Note in the principal amount of $6,750,000 dated June 7,
2018 executed and delivered by the Debtor to JLS; (ii) the Senior Secured Convertible Subordinated
Promissory Note in the principal amount of $2,000,000 executed and delivered by the Debtor to JLS; and (iii)
the Senior Secured Convertible Subordinated Promissory Note in the principal amount of $1,400,000, dated
July 5, 2018, executed and delivered by the Debtor to JLS; (iv) the Senior Secured Convertible Subordinated
Promissory Note in the principal amount of $900,000 dated July 12, 2018 executed and delivered by the
Debtor to JLS; (v) the Senior Secured Convertible Subordinated Promissory Note in the principal amount of
$1,200,000 dated July 18, 2018 executed and delivered by the Debtor to JLS; (vi) the Senior Secured
Convertible Subordinated Promissory Note in the principal amount of $1,300,000 dated July 24, 2018
executed and delivered by the Debtor to JLS; (vii) the Senior Secured Convertible Subordinated Promissory
Note in the principal amount of $400,000 dated August 1, 2018 executed and delivered by the Debtor to JLS;
(viii) the Senior Secured Convertible Subordinated Promissory Note in the principal amount of $280,000 dated
August 9, 2018 executed and delivered by the Debtor to JLS; (ix) the Senior Secured Convertible Subordinated
Promissory Note in the principal amount of $1,600,000 dated August 16, 2018 executed and delivered by the
Debtor to JLS; (x) the Senior Secured Convertible Subordinated Promissory Note in the principal amount of
$1,900,000 dated August 22, 2018 executed and delivered by the Debtor to JLS; (xi) the Senior Secured
Convertible Subordinated Promissory Note in the principal amount of $1,750,000 dated September 4, 2018
executed and delivered by the Debtor to JLS; (xii) the Senior Secured Convertible Subordinated Promissory
Note in the principal amount of $465,000 dated September 13, 2018 executed and delivered by the Debtor to
JLS; (xiii) the Senior Secured Convertible Subordinated Promissory Note in the principal amount of
$1,480,000 dated September 19, 2018 executed and delivered by the Debtor to JLS; (xiv) the Senior Secured
Convertible Subordinated Promissory Note in the principal amount of $300,000 dated October 3, 2018
executed and delivered by the Debtor to JLS, and (xv) the Senior Secured Convertible Subordinated
Promissory Note in the principal amount of $263,000 dated October 15, 2018 executed and delivered by the
Debtor to JLS (the “Pre-Petition Lender Notes,” together with the NPA, the “Pre-Petition Credit Agreement”).
The obligations of the Borrower under the Pre-Petition Credit Agreement are hereinafter referred to as the
“Bridge Financing.”

         D.      The Borrower has requested that the Lender provide a senior, secured, super priority debtor-
in-possession credit facility to the Borrower in an aggregate principal amount of up to $26,488,000: (i) to fund
the working capital requirements and other financing needs of Borrower during the pendency of the Chapter 11
Case; (ii) upon entry of the Final Order (as defined herein), to repay in full the Bridge Financing; and (iii) to be
otherwise used in accordance with Section 6.9 of this Agreement.


{00408219.DOCX /}                                        1
4840-7765-5159
  Case 18-27740            Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                 Desc Main
                                       Document      Page 71 of 128


         E.      The Lender is willing to provide such financing subject to the terms and conditions hereof,
including, without limitation, that: (i) upon entry of the Final Order, a portion of such new loans are used to
pay off and fully satisfy the Bridge Financing; and (ii) upon entry of the Final Order, the Pre-Petition Credit
Agreement and related loan documents (as identified or defined in the Pre-Petition Credit Agreement) shall be
terminated and released, except for provisions therein that survive repayment of obligations, termination and
release in accordance with their respective terms.

        NOW, THEREFORE, in consideration of the foregoing, and for other good and valuable
consideration, the receipt, sufficient and adequacy of which hereby are acknowledged, the parties hereto
hereby agree as follows:

                                                  ARTICLE 1

                                                  Definitions

         1.1        Defined Terms. As used in this Agreement, the following terms have the meanings specified
below:

        “363 Sale” means a sale of all or substantially all of the assets of the Borrower pursuant to Section 363
of the Bankruptcy Code.

         “Accepted Bid” has the meaning assigned to such term in Section 6.20.

        “Advisors” shall mean outside legal counsel (including local counsel), auditors, accountants,
consultants, appraisers and/or other advisors of the Lender.

         “Affiliate” means, with respect to a specified Person, another Person that Controls or is Controlled by
or is under common Control with the Person specified.

          “Availability Period” means the period from and including the Effective Time to but excluding the
earlier of: (a) the Term Loan Maturity Date; and (b) the date of termination of the Commitment(s) of Lender as
set forth in this Agreement.

        “Avoidance Actions” shall mean any and all claims or causes of action arising under Chapter 5 (other
than Section 506(c) or Section 724(a)) of the Bankruptcy Code to avoid transfers, preserve or transfer liens or
otherwise recover property of the estate and the proceeds thereof and property received thereby whether by
judgment, settlement or otherwise. “Avoidance Actions” do not include claims or causes of action pursuant to
Section 549 of the Bankruptcy Code and the proceeds thereof, to the extent the transfer avoided was of an asset
otherwise constituting Collateral.

         “Bankruptcy Code” has the meaning assigned to such term in the preamble hereof.

         “Bankruptcy Court” has the meaning assigned to such term in the preamble hereof.

       “Board” means the Board of Governors of the Federal Reserve System of the United States of
America.

         “Borrower” has the meaning assigned to such term in the introductory paragraph hereof.

         “Borrowing” means, individually and collectively, as the context may require, each advance of a
portion of the Term Loans hereunder.




{00408219.DOCX /}                                      2
4840-7765-5159
  Case 18-27740           Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                       Document      Page 72 of 128


         “Borrowing Availability” means (a) prior to the entry of a Final Order, the Interim Amount, or (b)
upon and after entry of the Final Order, the Commitment(s) then in effect; less, the sum of (i) in the case of
each of clause (a) and (b), the Loan Exposure plus (ii) in the case of clause (b) the Carve-Out Reserve, subject
to any limitations contained in the Financing Orders.

         “Borrowing Request” shall mean a request by the Borrower in accordance with the terms of Section
2.2 and substantially in the form of Exhibit 1, or such other form as shall be approved by the Majority Lender.

        “Bridge Financing” has the meaning assigned to such term in the preamble hereof.

         “Budget” means that certain statement of sources and uses of the Credit Party, broken down by week,
commencing with the week ended as of October 19, 2018, including the anticipated uses of the facility for such
period, in form and substance satisfactory to the Lender; it being understood and agreed that as used herein,
“Budget” shall initially refer to the Budget which is attached hereto as Exhibit 6.15 and thereafter shall refer to
the most recent Budget delivered by the Borrower in accordance with Section 6.1(c) which is acceptable to the
Majority Lender.

        “Business Day” means any day that is not a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.

         “Capital Lease Obligations” of any Person means the obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and accounted for as capital leases on a
balance sheet of such Person under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

         “Carve-Out” has the meaning assigned to such term in the Interim Order or, upon entry of the Final
Order, in the Final Order, and for the avoidance of doubt, the Carve-Out includes the Wind-Down Amount and
in no case (inclusive of the Wind-Down Amount) shall exceed $150,000. The Carve-Out shall be funded at
the times and in the manner set forth in the Financing Orders and Section 2.3 of this Agreement.

        “Carve-Out Reserve” means, as of any date of determination, a reserve in an amount equal to the
unpaid portion of the Carve-Out.

        “Casualty Event” means, with respect to any Property of any Person, any loss of or damage to, or any
condemnation or other taking of, such Property for which such Person or any of its Subsidiaries receives
insurance proceeds, or proceeds of a condemnation award or other compensation.

         “Change in Law” means (a) the adoption of any law, rule or regulation after the Effective Time, (b)
any change after the Effective Time in any law, rule or regulation or in the interpretation or application thereof
by any Governmental Authority or (c) compliance by any Lender (or, for purposes of Section 2.7(b), by any
lending office of the Lender, by an Affiliate of the Lender or by the Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law), other than a request or directive to
comply with any law, rule or regulation in effect at the Effective Time, of any Governmental Authority made
or issued after the Effective Time.

          “Change of Control” means any event, transaction or occurrence as a result of which a majority of the
seats (other than vacant seats) on the board of directors of Borrower shall be occupied by Persons who were
neither (i) nominated by the board of directors of such Credit Party, (ii) appointed by directors so nominated
nor (iii) designated by one or more of the Principals; or (c) the sale of all or substantially all of the business or
assets of the Credit Party (other than any such sale permitted by Section 7.4(c)(i) through (ii) or any other sale
approved by the Lender).



{00408219.DOCX /}                                        3
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                      Document      Page 73 of 128


        “Chapter 11 Case” has the meaning assigned to such term in the preamble hereof.

        “Code” means the Internal Revenue Code of 1986, as amended from time to time.

        “Collateral” means, collectively, all of the Property in which Liens are purported to be granted under
the Security Documents as security for the Obligations of the Credit Party hereunder, and for the avoidance of
doubt, shall include all real and personal property of the Borrower now owned or hereafter acquired and all
other property of whatever kind and nature, in each case, that is pledged as collateral under any Security
Document, any Financing Order or any other order of the Bankruptcy Court in the Chapter 11 Cases.

        “Commitments” means the Term Loan Commitment of the Lender.

        “Committee” means any official committee of unsecured creditors formed in the Chapter 11 Case.

        “Continuum” means Continuum Media Network, Inc., a Delaware corporation.

         “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of
the management or policies of a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto. A Person who owns or holds
capital stock, beneficial interests or other securities representing ten percent (10%) or more of the Total Voting
Power of another Person shall be deemed, for purposes of this Agreement, to “control” such other Person.

         “Copyrights” means all copyrights, whether statutory or common law, owned by or assigned to the
Credit Party, and all exclusive and nonexclusive licenses to the Credit Party from third parties or rights to use
copyrights owned by such third parties, including the registrations, applications and licenses listed on Schedule
4.5, along with any and all (a) renewals and extensions thereof, (b) income, royalties, damages, claims and
payments now and hereafter due and/or payable with respect thereto, including damages and payments for
past, present or future infringements thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) foreign copyrights and any other rights corresponding thereto throughout the world.

        “Credit Party” means the Borrower.

        “Debtor” has the meaning assigned to such term in the preamble hereof.

         “Default” means any event or condition which constitutes an Event of Default or which upon notice,
lapse of time or both would, unless cured or waived, become an Event of Default.

          “Designated Financial Officer” means any person who is the chief executive officer, chief financial
officer, treasurer or president of Borrower.

        “Disclosed Matters” means the actions, suits and proceedings and the environmental matters disclosed
in Schedule 4.6.

         “Disposition” means any sale, assignment, transfer or other disposition of any property (whether now
owned or hereafter acquired) by Credit Party to any Person excluding (a) the granting of Liens permitted
hereunder and (b) any sale, assignment, transfer or other disposition of (i) any property sold or disposed of in
the ordinary course of business and on ordinary business terms, (ii) any property no longer used or useful in
the business of the Credit Party and (iii) any Collateral pursuant to an exercise of remedies by the Lender
hereunder or under any other Loan Document.

          “Effect of Bankruptcy” means, with respect to any obligation, contract or agreement to which the
Credit Party is a party, any default or other legal consequences arising on account of the commencement or the
filing of the Chapter 11 Case, as applicable (including the implementation of any stay), or the rejection of any


{00408219.DOCX /}                                        4
4840-7765-5159
  Case 18-27740          Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document      Page 74 of 128


such obligation, contract or agreement with the approval of the Bankruptcy Court if required under applicable
law.

        “Effective Time” means the date when the conditions specified in Article 5.1 are satisfied (or waived
in accordance with Section 10.2). For the avoidance of doubt, the Effective Time shall not occur prior to the
time when the Interim Order has been entered by the Bankruptcy Court, in form and substance satisfactory to
the Lender, as more fully described in Section 5.1.

        “Effective Time Term Loan Advance” means the portion of the Term Loans funded at the Effective
Time.

         “Environmental Laws” means all applicable laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous Material or to health and safety
matters.

         “Environmental Liability” means any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities), of the Credit Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

         “Equity Rights” means, with respect to any Person, any subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including any stockholders’ or voting trust
agreements) for the issuance or sale of, or securities convertible into, any additional shares of capital stock of
any class, or partnership or other ownership interests of any type in, such Person.

        “Event of Default” has the meaning assigned to such term in Section 8.1.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Excluded Taxes” means, with respect to the Lender or any other recipient of any payment to be made
by or on account of any Obligation hereunder, (a) income, net worth or franchise taxes imposed on (or
measured by) its net income or net worth by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in
which its lending office is located or in which it is taxable solely on account of some connection other than the
execution, delivery or performance of this Agreement or the receipt of income hereunder, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in
which the Borrower is located.

         “Existing Debt” means (i) the Bridge Financing, (ii) Indebtedness of the Credit Party existing as of the
Effective Time which is being repaid in full with the proceeds of the Loans made by the Lender upon entry of
the Final Order, and (iii) Indebtedness of the Credit Party existing as of the Effective Time which is permitted
to remain outstanding after the Effective Time under Section 7.1 and is listed on Schedule 7.1.

        “Extraordinary Receipts” means any cash received by any Credit Party not in the ordinary course of
business, including without limitation (a) foreign, United States, state or local tax refunds, (b) pension plan
reversions, (c) proceeds of insurance (including key man life insurance and business interruption insurance, but
excluding proceeds of Casualty Events), (d) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (e) indemnity payments and (f) any purchase price adjustment


{00408219.DOCX /}                                       5
4840-7765-5159
  Case 18-27740          Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                      Document      Page 75 of 128


received in connection with any purchase agreement to the extent not needed to reimburse the Credit Party for
any reasonable and customary out-of-pockets costs and expenses previously incurred by the Credit Party with
respect to which such purchase price adjustment was received.

        “FAC Regulations” has the meaning assigned to such term in Section 4.21.

        “FCPA” has the meaning assigned to such term in Section 4.21.

        “Final Order” shall mean, collectively, the order of the Bankruptcy Court entered in the Chapter 11
Case after a formal hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the
Bankruptcy Court which order shall be substantially in the form of the Interim Order and shall otherwise be in
form and substance reasonably satisfactory to the Majority Lender, and from which no appeal or motion to
reconsider has been timely filed (or any such appeal or motion has been conclusively resolved in favor of the
Borrower) and such order in any respect is not the subject of a stay or injunction pending appeal (unless the
Majority Lender waives such requirement), together with all extensions, modifications, amendments or
supplements thereto, in form and substance reasonably satisfactory to the Majority Lender, which, among other
matters but not by way of limitation, authorizes the Borrower to obtain credit, incur (or guaranty)
Indebtedness, grant Liens under this Agreement and the other Loan Documents, as the case may be, approves
this Agreement and the other Loan Documents and grants Superpriority Claims to Lender.

       “Financing Orders” means the Interim Order, the Final Order and any amendment, modification or
supplement thereto in form and substance reasonably acceptable to the Majority Lender.

       “FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement Act of 1989, as
amended.

        “First Day Orders” means, the First Day Orders, as amended, restated supplemented or otherwise
modified prior to the date hereof, in form and substance reasonably acceptable to the Majority Lender.

       “First Priority” means, with respect to any Lien purported to be created in any Collateral pursuant to
any Loan Document, that such Lien is the most senior Lien to which such Collateral is subject.

        “GAAP” means generally accepted accounting principles in the United States of America.

         “Governmental Authority” means the government of the United States of America, any other nation or
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

          “Guarantee” means a guarantee, an endorsement, a contingent agreement to purchase or to furnish
funds for the payment or maintenance of, or otherwise to be or become contingently liable under or with
respect to, the Indebtedness, other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or equity interests of any Person,
or an agreement to purchase, sell or lease (as lessee or lessor) property, products, materials, supplies or
services primarily for the purpose of enabling a debtor to make payment of such debtor’s obligations or an
agreement to assure a creditor against loss, and including causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person, but excluding endorsements for
collection or deposit in the ordinary course of business. The terms “Guarantee” and “Guaranteed” used as a
verb shall have a correlative meaning. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligations in respect of which such Guarantee is made or, if
not stated or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder).



{00408219.DOCX /}                                       6
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                      Document      Page 76 of 128


        “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated or subject to regulation pursuant to any
Environmental Law.

         “Indebtedness” means, for any Person, without duplication: (a) obligations created, issued or incurred
by such Person for borrowed money (whether by loan, advance, the issuance and sale of debt securities or the
sale of Property to another Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than (i) trade accounts payable (other than for borrowed money)
arising in the ordinary course of business, and (ii) accrued expenses and deferred taxes incurred and paid in the
ordinary course of business; (c) Capital Lease Obligations of such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks and other financial institutions for
the account of such Person; (e) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such Person; and (f) Indebtedness
of others Guaranteed by such Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general partner) to the extent such Person is
liable therefor as a result of such Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable therefor.

         “Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other Taxes and (b) amounts
constituting penalties or interest imposed with respect to Excluded Taxes or Other Taxes.

        “Interim Amount” means the maximum amount of Term Loans permitted by the Interim Order.

         “Interim Order” shall mean collectively, the order of the Bankruptcy Court entered in the Chapter 11
Case after an interim hearing (assuming satisfaction of the standards prescribed in Section 364 of the
Bankruptcy Code and Bankruptcy Rule 4001 and other applicable law), which, among other matters, but not
by way of limitation, grants a Superpriority Claim to Lender, authorizes, on an interim basis, the Borrower to
execute and perform under the terms of this Agreement and the other Loan Documents and is not subject to
any stay or injunction or otherwise subject to reversal on appeal as to any Loans funded hereunder, together
with all extensions, modifications, amendments and supplements thereto, in form and substance reasonably
satisfactory to the Majority Lender.

         “Investment” means, for any Person: (a) the acquisition (whether for cash, Property, services or
securities or otherwise) of capital stock, bonds, notes, debentures, partnership, limited liability company or
other ownership interests or other securities of any other Person or any agreement to make any such acquisition
(including any “short sale” or any sale of any securities at a time when such securities are not owned by the
Person entering into such short sale); (b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to such Person, but excluding any
such advance, loan or extension of credit representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business, provided that in no event shall the term of any such inventory or
supply advance, loan or extension of credit exceed 180 days); or (c) the entering into of any Guarantee of, or
other contingent obligation with respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such Person.

         “Investment Transaction” means one or more transactions pursuant to which a Person proposes a plan
to finance the Borrower’s business operations that shall generate liquidity in an amount sufficient to enable the
Borrower to satisfy the Obligations, including, without limitation, the Bridge Financing, to the Lender in full in
cash or on such other terms and in such other amounts to which the Majority Lender consents, and, in all



{00408219.DOCX /}                                        7
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                      Document      Page 77 of 128


events, on terms and conditions reasonably satisfactory to the Majority Lender and approved by an order of the
Bankruptcy Court by the Termination Date.

         “Knowledge” means actual knowledge of the Credit Party’s officers and directors, after diligent
investigation.

          “Landlord’s Waiver and Consent” means, with respect to any Leasehold Property, if applicable, a
letter, certificate or other instrument in writing from the lessor under the related lease, in form approved by the
Lender in its sole discretion.

         “Leasehold Property” means any leasehold interest of Credit Party as lessee under any lease of real
property, other than any such leasehold interest designated from time to time by the Lender in its sole
discretion as not being required to be included in the Collateral and not being of material importance to the
business or operations of the Credit Party.

        “Lender” has the meaning assigned to such term in the introductory paragraph hereof; provided that if
any Person provides a Term Loan Commitment, such Person shall be included in the term “Lender” (and
Lender shall refer to both each such Person and the Persons collectively, as the case may be).

         “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing), other than an operating lease, relating to such
asset and (c) in the case of securities, any purchase option, call or similar right of a third party with respect to
such securities.

         “Loan Documents” means this Agreement, the Term Notes, the Security Documents, the Financing
Orders and any other instruments, certificates or documents executed and delivered or to be delivered from
time to time pursuant to this Agreement, as the same may be supplemented and amended from time to time in
accordance with their respective terms.

        “Loan Exposure” shall mean the aggregate principal amount at any time of all outstanding Term
Loans of the Lender. The outstanding Term Loans referenced herein shall include any amounts applied by the
Lender to refinance the loans and other obligations under the Pre-Petition Credit Agreement.

        “Loans” means, individually and collectively, the Term Loans.

      “Majority Lender” shall mean the Lender holding at least fifty-one percent (51%) of the Term Loan
Commitments.

          “Material Adverse Effect” means, any event, circumstance, happening or condition, which has
resulted or is reasonably likely to result in a material adverse effect on (a) the business, assets, financial
condition or results of material operations of (i) the Borrower, (b) the ability of the Borrower to pay or perform
any of its obligations under this Agreement or the other Loan Documents, (c) the validity or enforceability of
(i) this Agreement or any Security Document, individually, or (ii) the Loan Documents, taken as a whole, or
(d) any of the rights of or benefits available to the Lender under this Agreement or any of the other Loan
Documents; provided, however, that a Material Adverse Effect shall not be deemed to exist as a result of the
Chapter 11 Case or the Effect of Bankruptcy.

        “Material Indebtedness” means Indebtedness (other than the Loans) in an aggregate principal amount
exceeding $50,000.




{00408219.DOCX /}                                        8
4840-7765-5159
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                     Document      Page 78 of 128


        “Material Leasehold Property” means (a) the Leasehold Property of the Credit Party at the Effective
Time and (b) any Leasehold Property acquired by the Credit Party after the Effective Time (i) having a fair
market value in excess of $100,000 or (ii) at which the Credit Party maintains any books and records or
Collateral with a fair market value in excess of $100,000 in the aggregate or which is otherwise reasonably
determined by the Lender to be of material importance to the operations of the Credit Party.

         “Material Owned Property” means any real property owned by Credit Party that (a) has a fair market
value in excess of $100,000 or (b) is reasonably determined by the Lender to be of material importance to the
operations of the Credit Party.

        “Material Rental Obligations” means obligations of the Credit Party to pay rent under any one or more
operating leases with respect to any Material Leasehold Property.

        “Milestones” shall mean each of the actions and deliverables required of the Credit Party in Section
6.20.

         “Mortgage” means a security instrument (whether designated as a deed of trust or a mortgage,
leasehold mortgage, assignment of leases and rents or by any similar title) executed and delivered by any
Credit Party to the Lender in form and substance satisfactory to the Lender, in its sole discretion, in order to
grant to the Lender, a Lien on any Real Property Asset, in each case with such changes thereto as may be
recommended by the Lender’s local counsel based on local laws or customary local practices.

         “Mortgaged Property” means any Material Owned Property or Material Leasehold Property that is
now owned or leased, or hereinafter acquired, by the Credit Party, which the Lender reasonably determines to
acquire a Mortgage on following the Effective Time.

        “Net Cash Payments” means,

                 (a)     with respect to any Casualty Event, the aggregate amount of cash proceeds of
        insurance, condemnation awards and other compensation received by the Credit Party in respect of
        such Casualty Event net of (i) reasonable and customary out-of-pocket expenses incurred by the
        Credit Party in connection therewith and (ii) contractually required repayments of Indebtedness to the
        extent secured by a Lien on such property which is senior to the Lien held by the Lender and (iii) any
        income and transfer taxes payable by the Credit Party in respect of such Casualty Event;

                 (b)      with respect to any Disposition, the aggregate amount of all cash payments received
        by the Credit Party directly or indirectly in connection with such Disposition, whether at the time of
        such Disposition or after such Disposition under deferred payment arrangements or Investments
        entered into or received in connection with such Disposition, net of (i) the amount of any reasonable
        and customary legal, title, transfer and recording tax expenses, commissions and other fees and
        reasonable and customary out-of-pocket expenses payable by the Credit Party in connection therewith,
        (ii) any Federal, state and local income or other Taxes estimated to be payable by the Credit Party as a
        result thereof, (iii) any repayments by the Credit Party of Indebtedness to the extent that such
        Indebtedness is secured by a Lien on the property that is the subject of such Disposition, such Lien is
        senior to the Lien held by the Lender on such property and the transferee of (or holder of a Lien on)
        such property requires that such Indebtedness be repaid as a condition to the purchase of such
        property, and (iv) any repayments by the Credit Party to minority stockholders if and to the extent
        permitted hereby; and

                  (c)     with respect to any incurrence of Indebtedness, offering of equity securities (other
        than Equity Rights) or consummation of any 363 Sale or Reorganization Plan, the aggregate amount
        of all cash proceeds received by the Credit Party therefrom less (x) all reasonable and customary legal,
        underwriting and similar fees and reasonable and customary out-of-pocket expenses incurred in


{00408219.DOCX /}                                      9
4840-7765-5159
  Case 18-27740          Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document      Page 79 of 128


        connection therewith and (y) all Federal, state and local income or other Taxes required to be paid by
        the Credit Party under the Bankruptcy Code or by an order of the Bankruptcy Court.

        “Obligations” means (a) the aggregate outstanding principal balance of and all interest on the Loans
made by the Lender to the Borrower (including any interest accruing after the commencement of any
proceeding by or against the Borrower under the federal bankruptcy laws, as now or hereafter constituted, or
any other applicable federal, state or foreign bankruptcy, insolvency or other similar law, and any other interest
that would have accrued but for the commencement of such proceeding, whether or not any such interest is
allowed as a claim enforceable against the Borrower in any such proceeding), and (b) all fees, costs, charges,
expenses and other obligations from time to time owing to the Lender by the Credit Party hereunder or under
any other Loan Document, whether such obligations are now existing or hereafter arising or incurred, due or to
become due, direct or indirect or absolute or contingent.

        “OFAC Regulations” has the meaning assigned to such term in Section 4.20.

        “Origination Fee” has the meaning assigned to such term in Section 2.6.

        “Other Taxes” means any and all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement and the other Loan Documents,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.

         “Patents” means all patents issued or assigned to and all patent applications made by the Credit Party
and all exclusive and nonexclusive licenses to the Credit Party from third parties or rights to use patents owned
by such third parties, including the patents, patent applications and licenses listed on Schedule 4.5, along with
any and all (a) inventions and improvements described and claimed therein, (b) reissues, divisions,
continuations, extensions and continuations-in-part thereof, (c) income, royalties, damages, claims and
payments now and hereafter due and/or payable under and with respect thereto, including damages and
payments for past or future infringements thereof, (d) rights to sue for past, present and future infringements
thereof, and (e) any other rights corresponding thereto throughout the world.

         “Pension Plan” means any Plan that is a defined benefit pension plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of which any Credit Party or
any ERISA Affiliate is (or, if such plan were terminated, would under Section 4069 of ERISA be deemed to
be) an “employer” as defined in Section 3(5) of ERISA.

        “Petition Date” has the meaning assigned to such term in the preamble hereof.

        “Permitted Investments” means:

                (a)      direct obligations of, or obligations the principal of and interest on which are
        unconditionally guaranteed by, the United States of America (or by any agency thereof to the extent
        such obligations are backed by the full faith and credit of the United States of America), in each case
        maturing within one year from the date of acquisition thereof;

                 (b)     investments in commercial paper maturing within 270 days from the date of
        acquisition thereof and having, at such date of acquisition, the highest credit rating obtainable from
        Standard and Poor’s Ratings Service or from Moody’s Investors Service, Inc.;

                (c)     investments in certificates of deposit, banker’s acceptances and time deposits
        maturing within 180 days from the date of acquisition thereof issued or guaranteed by or placed with,
        and money market deposit accounts issued or offered by, any domestic office of any commercial bank



{00408219.DOCX /}                                      10
4840-7765-5159
  Case 18-27740          Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document      Page 80 of 128


        organized under the laws of the United States of America or any State thereof which has a combined
        capital and surplus and undivided profits of not less than $250,000,000;

                  (d)     fully collateralized repurchase agreements with a term of not more than 30 days for
        securities described in clause (a) above and entered into with a financial institution satisfying the
        criteria described in clause (c) above;

                (e)       advances, loans and extensions of credit to any director, officer or employee of the
        Credit Party, if the aggregate outstanding amount of all such advances, loans and extensions of credit
        (excluding travel advances in the ordinary course of business) does not at any time exceed $10,000;

                (f)     investments in money market mutual funds that are rated AAA by Standard & Poor’s
        Rating Service;

                (g)      trade credit extended by the Borrower and its Subsidiaries in the ordinary course of
        business, on ordinary business terms and consistent with past practice; and

                (h)      the endorsement of negotiable instruments for deposit or collection in the ordinary
        course of business.

        “Permitted Liens” has the meaning set forth in Section 7.2.

         “Permitted Variances” means that the Credit Party may have a variance of the Budget which would
have an adverse financial effect on the Credit Party, individually or in the aggregate, so long as (a) actual cash
receipts are not less than ninety percent (90%) of the projected amounts set forth in the Budget, in the
aggregate, tested weekly and on a cumulative basis commencing with the week ended October 19 2018; or (b)
actual cash disbursements that are not greater than one hundred and ten percent (110%) of the projected
amounts set forth in the Budget, in the aggregate, tested weekly and on a cumulative basis commencing with
the week ended October 19, 2018, provided that savings accrued during any applicable period may be utilized
either or both of the next two succeeding weekly tests, and provided further that expenses of the Lender which
are not reflected in the Budget but are charged to the Credit Party by the Lender or the Committee pursuant to
this Agreement shall be excluded from the calculation of the actual cash disbursements for purposes of
calculating the variance.

         “Person” means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.

         “Plan” means any employee benefit plan within the meaning of Section 3(3) of ERISA in which any
Credit Party or any ERISA Affiliate is an “employer” as defined in Section 3(5) of ERISA, including, but not
limited to, any Pension Plan.

        “Plan Transaction” has the meaning assigned to such term in Section 6.22.

        “Post-Default Rate” means, a rate per annum equal to seven percent (7%) per annum.

        “Pre-Petition” means the time period ending immediately prior to the filing of the Chapter 11 Case.

        “Pre-Petition Credit Agreement” has the meaning assigned to such term in the preamble hereof.

        “Pre-Petition Lender” has the meaning assigned to such term in the preamble hereof.

        “Pre-Petition Lender Notes” has the meaning assigned to such term in the preamble hereof.



{00408219.DOCX /}                                      11
4840-7765-5159
  Case 18-27740          Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document      Page 81 of 128


        “Principals” means (a) those Persons listed on Schedule 1.1 and any of their Affiliates (together, the
“Permitted Holders”) and (b) any group constituting a person (as such term is used in Rule 13(d)-5(b)(1) under
the Exchange Act) the membership of which includes any Permitted Holder, provided that the Total Voting
Power of Borrower on a fully diluted basis represented by the equity interests in Borrower beneficially owned
by such Permitted Holder is at least 50.1% of the Total Voting Power of Borrower on a fully diluted basis
represented by the equity interests in Borrower beneficially owned by all members of such group.

        “Property” means any interest of any kind in property or assets, whether real, personal or mixed, and
whether tangible or intangible, including patents, trademarks, copyrights and other intellectual property rights.

          “Qualified Equity Interest” means any equity interest of an issuer other than an equity interest that is
mandatorily redeemable or purchasable, in whole or in part, at the option of the holder, pursuant to a sinking
fund obligation or otherwise, or exchangeable or convertible into debt securities of the issuer thereof or which
entitles the holder thereof to dividend, interest or other payments, in each case, prior to the date which is 180
days after payment in full of all Obligations of the Credit Party under the Loan Documents.

        “Real Property Asset” means, at any time of determination, any and all real property owned or leased
by the Credit Party and the Subsidiaries of the Credit Party.

        “Registered Proprietary Rights” has the meaning assigned to such term in Section 4.5(b).

         “Related Parties” means, with respect to any specified Person, such Person’s Affiliates and the
respective directors, officers, employees, agents and advisors of such Person and such Person’s Affiliates.

        “Reorganization Plan” shall mean a plan of reorganization in the Chapter 11 Case of the Debtor.

         “Restricted Junior Payment” means (i) any dividend or other distribution, direct or indirect, on
account of any shares of any class of stock of, or other equity interest in, the Credit Party or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in shares of common stock or other equity
interests, (ii) any redemption, put, retirement, cancellation, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock of, or other equity interest in or
Equity Right in respect of, the Credit Party or any Subsidiary now or hereafter outstanding, (iii) any payment
made to retire, to cancel, or to obtain the surrender of or in connection with the exercise of any put right with
respect to, any outstanding warrants, options or other rights to acquire shares of any class of stock of, or other
equity interest in or Equity Right in respect of, the Credit Party or any Subsidiary, (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption purchase, retirement, defeasance
(including economic or legal defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness, and (v) any payment made to any Affiliate of the Credit Party or any Subsidiary, in each case, in
respect of management, consulting or other similar services provided to the Credit Party or any Subsidiary.

        “Restrictive Agreements” has the meaning assigned to such term in Section 4.13(b).

        “Restructuring Transaction” means a Sale Transaction or an Investment Transaction.

         “Sale Transaction” means a Disposition of all or substantially all of the assets of the Borrower
whether in a 363 Sale, pursuant to a Reorganization Plan or otherwise provided that such Sale Transaction
shall generate liquidity in an amount sufficient to enable the Borrower to satisfy the Obligations, including,
without limitation, the Bridge Financing, to the Lender in full in cash or on such other terms and in such other
amounts to which the Majority Lender consents, and, in all events, on terms and conditions reasonably
satisfactory to the Majority Lender and approved by an order of the Bankruptcy Court by the Termination
Date.




{00408219.DOCX /}                                      12
4840-7765-5159
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                     Document      Page 82 of 128


         “Security Agreement” means the Pledge and Security Agreement dated as of the Effective Time,
substantially in the form of Exhibit B, among the Lender and the Credit Party, as amended, supplemented or
otherwise modified from time to time.

         “Security Documents” means, collectively, the Security Agreement, the Financing Orders, and each
other security agreement, pledge agreement, or other instrument or agreement executed and delivered to or in
favor of the Lender to secure any of the Obligations.

         “Subordination Agreement” means a subordination agreement between the Lender and any lender
providing any Subordinated Indebtedness to the Credit Party permitted by Section 7.1(h) in form and substance
satisfactory to the Lender.

          “Subordinated Indebtedness” means any unsecured Indebtedness of the Credit Party incurred after the
Effective Time with the consent of the Lender that by its terms (or by the terms of the instrument under which
it is outstanding and to which appropriate reference is made in the instrument evidencing such Subordinated
Indebtedness) is made subordinate and junior in right of payment to the Loans and to the other Obligations of
the Credit Party pursuant to a Subordination Agreement.

          “Subsidiary” means, with respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such financial statements were prepared
in accordance with GAAP as of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other ownership interests representing more
than 50% of the ordinary voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent. References herein to “Subsidiaries”
shall, unless the context requires otherwise, be deemed to be references to Subsidiaries of Borrower.

        “Superpriority Claim” means a claim against any Debtor which is an administrative expense claim
having priority over any or all administrative expenses of the kind specified in Sections 503(b) or 507(b) of the
Bankruptcy Code.

        “Taxes” means any and all present or future taxes, levies, imposts, duties, deductions, charges or
withholdings imposed by any Governmental Authority.

        “Termination Date” shall mean December 31, 2018, unless otherwise extended or altered by an order
of the Bankruptcy Court.

         “Term Loan Advance” means any extension of a portion of the Term Loans made after the Effective
Time, and, upon the Termination Date, also an extension of a final portion of the Term Loan in an amount
equal to the Carve-Out.

        “Term Loan Commitments” means, during the Availability Period, the aggregate commitment of the
Lender to fund the Term Loans, as the same may be reduced, modified or terminated from time to time
pursuant to this Agreement. Subject to the Financing Orders, the aggregate amount of the Term Loan
Commitments of the Lender shall not exceed $26,488,000.

         “Term Loan Maturity Date” means, in accordance with the terms of this Agreement, the earliest to
occur of: (a) the acceleration (whether automatic or by written notice) or default of any Obligations; and
(b) the Termination Date.




{00408219.DOCX /}                                      13
4840-7765-5159
  Case 18-27740          Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                      Document      Page 83 of 128


         “Term Loans” shall mean, individually and collectively as the context may require, the term loans
evidenced by each Borrowing made by the Lender to Borrower pursuant to this Agreement, and all obligations
related thereto.

        “Term Notes” means the promissory notes, substantially in the form of Exhibit A annexed hereto,
issued by the Borrower in favor of the Lender and evidencing the Term Loans pursuant to Section 2.10.

         “Total Voting Power” means, with respect to any Person, the total number of votes which holders of
securities having the ordinary power to vote, in the absence of contingencies, are entitled to cast in the election
of directors of such Person.

          “Trademarks” means all trademarks (including service marks), federal and state trademark
registrations and applications made by the Credit Party, common law trademarks and trade names owned by or
assigned to the Credit Party, all registrations and applications for the foregoing and all exclusive and
nonexclusive licenses from third parties of the right to use trademarks of such third parties, including the
registrations, applications, unregistered trademarks, service marks and licenses listed on Schedule 4.5, along
with any and all (a) renewals thereof, (b) income, royalties, damages and payments now and hereafter due
and/or payable with respect thereto, including damages, claims and payments for past or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof, and (d) foreign trademarks,
trademark registrations, and trade name applications for any thereof and any other rights corresponding thereto
throughout the world.

         “Transactions” means, collectively, the various transactions occurring at or immediately after the
Effective Time pursuant to the Loan Documents and the Chapter 11 Case, including: (a) the execution,
delivery and performance of the Loan Documents, including without limitation, the incurrence of the
Obligations hereunder; (b) the repayment of the Bridge Financing; and (c) the payment of all fees and expenses
to be paid on or prior to the Effective Time and owing in connection with the foregoing.

        “UCC” means the Uniform Commercial Code (or any similar or equivalent legislation) as in effect in
any applicable jurisdiction.

        “U.S. Dollars” or “$” refers to lawful money of the United States of America.

        “Wind-Down Amount” has the meaning assigned to such term in the Interim Order or in any
successor Financing Order, as applicable.

         1.2     Terms Generally. The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.




{00408219.DOCX /}                                       14
4840-7765-5159
  Case 18-27740           Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                       Document      Page 84 of 128


         1.3      Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in effect from time to time;
provided that, if the Borrower notifies Lender that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Lender notifies the Borrower that the Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision shall have been amended in accordance herewith.

         1.4     Designated Financial Officers. The Credit Party hereby authorizes each of the Designated
Financial Officers to act as agent for the Credit Party and to execute and deliver on behalf of the Credit Party
such notices, requests, waivers, consents, certificates and other documents, and to take any and all actions
required or permitted to be delivered or taken by the Credit Party hereunder. The Credit Party may replace any
of the Designated Financial Officers or add any additional Designated Financial Officers by delivering written
notice to the Lender specifying the names of each new Designated Financial Officer and the offices held by
each such Person. The Credit Party hereby agree that any such notices, requests, waivers, consents, certificates
and other documents executed, delivered or sent by any Designated Financial Officer and any such actions
taken by any Designated Financial Officer shall bind the Credit Party.

                                                   ARTICLE 2

                                                   The Credits

        2.1         Term Loans.

                  (a)      Term Loan. Subject to the terms and conditions set forth herein, Lender agrees on
and after the Effective Time and during the Availability Period to make Term Loans to the Borrower in dollars
in an aggregate amount not to exceed, its Commitment; provided that in no event shall Term Loans be issued
and outstanding hereunder on any date in excess of Borrowing Availability. The Term Loans are not a
revolving credit facility and may not be drawn, repaid and redrawn, and payments of principal on the Term
Loans shall permanently reduce the Term Loans. If at any time the then outstanding principal balance of the
Loans exceeds Borrowing Availability, then the Borrower shall immediately prepay the outstanding Term
Loans in an amount sufficient to eliminate such excess in accordance herewith.

                  (b)      Interest on the Term Loans. The outstanding principal amount of the Term Loans
shall bear interest until paid in full at the rate of five percent (5.0%) per annum. Notwithstanding the
foregoing: (i) any portion of the Term Loans which is not paid when due or within any applicable grace or cure
period shall automatically bear interest until paid in full at the Post-Default Rate; and (ii) in addition to and not
in limitation of the foregoing, during the period when any Event of Default shall have occurred and be
continuing, the outstanding principal balance of the Term Loans shall automatically bear interest, after as well
as before judgment, at the Post-Default Rate; in each case (i) and (ii), commencing on the date such Event of
Default first occurred and ending on the date such Event of Default is cured or waived in accordance with the
terms of this Agreement. Accrued interest on the outstanding principal balance of Term Loans shall be
payable on each date that any portion of the principal of such Term Loan shall be payable hereunder and on the
Term Loan Maturity Date; provided that interest accrued at the Post-Default Rate shall be payable on demand,
subject to the terms of the Financing Orders. All interest hereunder shall be computed on the basis of a year of
360 days, and in each case shall be payable for the actual number of days elapsed (including the first day but
excluding the last day).

                (c)      Repayment of the Term Loans. The Borrower hereby unconditionally promises to
pay to the Lender the entire unpaid principal balance of the Term Loans and all accrued and unpaid interest,



{00408219.DOCX /}                                        15
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                  Desc Main
                                      Document      Page 85 of 128


fees and charges thereon on the Term Loan Maturity Date without further application to or order of the
Bankruptcy Court, subject to the terms of the Loan Documents and the Financing Orders.

                 (d)      No Discharge; Survival of Claims. The Borrower agrees that: (i) the Obligations
hereunder shall not be discharged by the entry of an order confirming a Reorganization Plan in the Chapter 11
Case (and the Borrower pursuant to Section 1141(d)(4) of the Bankruptcy Code hereby waives any such
discharge) and (ii) the Superpriority Claim granted to the Lender pursuant to the Financing Orders and
described in the Loan Documents and the Liens granted to the Lender pursuant to the Financing Orders and
described in the Loan Documents shall not be affected in any manner by the entry of an order confirming a
Reorganization Plan in the Chapter 11 Case.

                 (e)      Loan Accounts. The Lender shall maintain in accordance with its usual practice an
account evidencing the indebtedness of the Borrower to the Lender in respect of the Term Loans made by the
Lender, including the amounts of principal and interest payable and paid to the Lender from time to time
hereunder. The entries made in the account maintained by the Lender pursuant to this Section 2.1(e) shall be
prima facie evidence of the existence and amounts of the obligations recorded therein; provided that the failure
of the Lender to maintain such account or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Term Loans in accordance with the terms of this Agreement.

         2.2      Borrowing Procedure. To request a Borrowing, the Borrower shall deliver, by hand
delivery, electronic mail or telecopier, a duly completed and executed Borrowing Request to the Lender not
later than 10:00 a.m. prevailing Mountain Time, on the Business Day immediately prior to the date of the
proposed Borrowing. Borrowing Requests shall not be submitted more frequently than bi-weekly, provided
each Borrowing Request may cover a two-week period, subject to the other terms and conditions of this
Agreement. Each Borrowing Request shall be irrevocable and shall specify the following information in
compliance with Section 2.1:

                    (a)    the aggregate amount of such Borrowing;

                    (b)    the date of such Borrowing, which shall be a Business Day;

                    (c)    the location and number of Borrower’s account to which funds are to be disbursed;
and

                (d)    that the conditions set forth in Sections 5.1 and 5.2 have been satisfied as of the date
of such Borrowing Request.

        2.3         Loans and Funding of Loans.

                 (a)      Loans and Borrowings. The Term Loans comprising any Borrowing shall be: (i) in
an aggregate principal amount that is an integral multiple of $100,000 and not less than $200,000; or (ii) equal
to the remaining available balance of the applicable Commitments. The Commitments shall terminate, if not
earlier in accordance with this Agreement, then automatically on the Term Loan Maturity Date; provided,
however, that upon the Term Loan Maturity Date and notwithstanding the occurrence thereof, the Lender
agrees to make available to Borrower an additional Term Loan Advance to fund the Carve-Out in accordance
with the terms of this Agreement and the Financing Orders. In furtherance thereof, the Carve-Out shall be
funded into an account specified by the Debtor promptly upon the Term Loan Maturity Date; provided,
however, that any or all of the Carve-Out that constitutes fees and expenses incurred by professionals or
professional firms shall be paid only to the extent authorized by the Bankruptcy Court and otherwise pursuant
to procedures approved by the Bankruptcy Court, and unutilized amounts, if any, shall be returned to Lender
and Lender for application to the Obligations as soon as practicable.




{00408219.DOCX /}                                     16
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                     Document      Page 86 of 128


                 (b)     Funding of Loans. At the Effective Time, the Lender will fund the Term Loans to be
funded on such date, subject to the Borrowing Availability. So long as any and all condition precedent herein
specified shall have been met, the Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to an account as directed by the
Borrower in the applicable Borrowing Request maintained with the Lender.

        2.4         Payments Generally.

                  (a)      Payments Generally. The Borrower shall be obligated to make each payment
required to be made by the Borrower hereunder (whether of principal, interest, fees or otherwise) prior to 2:00
p.m. prevailing Mountain Time, on the date when due, in immediately available funds, in U.S. Dollars, without
set-off or counterclaim. Any amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for purposes of calculating
interest thereon. All payments shall be made to the Lender directly using the wire transfer instructions
provided by the Lender. If any payment shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

                   (b)      Application of Payments. If at any time insufficient funds are received by and
available to the Lender to pay fully all amounts of principal, interest and fees then due hereunder under any
circumstances, including during, or as a result of the exercise by the Lender of remedies hereunder or under
any other Loan Document and applicable law, such funds shall be applied: (i) first, to pay interest, fees, costs
and expenses then due hereunder ratably among the parties entitled thereto in accordance with the amounts of
interest, fees, costs and expenses then due to such parties; (ii) second, to pay principal of the Loans then due
hereunder; and (iii) third, to any other Obligations then due.

        2.5         Prepayment of Loans.

                 (a)     Optional Prepayments of Loans. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior notice in accordance with
Section 2.5(d), provided that each such prepayment of any Borrowing shall be in an amount that is at least
equal to $100,000 or any greater multiple of $100,000.

                (b)     Mandatory Prepayments.        The Borrower shall be obligated to, and shall, make
prepayments of the Loans hereunder as follows:

                          (i)      Incurrence of Debt; Sale or Offering of Securities. Without limiting the
        obligation of the Borrower to obtain the consent of the Lender to any incurrence of Indebtedness not
        otherwise permitted hereunder and subject to the Financing Orders, the Borrower agrees on the
        closing of any incurrence of Indebtedness by the Credit Party (other than Indebtedness permitted
        under Section 7.1 or the closing of any offering or sale of Equity Securities by the Credit Party from
        and after the date of this Agreement) to prepay the Loans hereunder upon the date of such incurrence
        of Indebtedness or issuance of such Equity Securities, as applicable in an aggregate amount equal to
        100% of the amount of the Net Cash Payments from such incurrence of Indebtedness or issuance of
        Equity Securities received by any Credit Party, such prepayment to be effected in each case in the
        manner and to the extent specified in Section 2.5(c) below.

                         (ii)    Sale of Assets. Without limiting the obligation of the Borrower to obtain the
        consent of the Lender to any Disposition not otherwise permitted hereunder and subject to the
        Financing Orders, the Borrower agrees, on the date of any Disposition by the Credit Party (other than
        Dispositions permitted by Section 7.4 and Dispositions consisting of subleases of real property by the
        Credit Party permitted by Section 7.4(b)), to prepay the Loans hereunder upon the date of such
        Disposition, in an aggregate amount equal to 100% of the amount of such Net Cash Payments from


{00408219.DOCX /}                                     17
4840-7765-5159
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                     Document      Page 87 of 128


        such Disposition received by the Credit Party on the date of such Disposition, such payment to be
        effected in each case and in the manner and to the extent specified in Section 2.5(c) below.

                          (iii)  Proceeds of Casualty Events. Upon the receipt by the Credit Party of the
        proceeds of insurance, condemnation award or other compensation in respect of any Casualty Event
        affecting any property of the Credit Party and subject to the Financing Orders, the Borrower shall
        prepay the Loans in an aggregate amount equal to 100% of the Net Cash Payments from such
        Casualty Event, such prepayment to be effected in each case in the manner and to the extent specified
        in Section 2.5(c) below.

                          (iv)     Excess Amounts. If: (a) the Commitments are partially reduced for any
        reason, then (x) at or prior to the effective date of such reduction, the Lender shall notify the Borrower
        of the sum of the Loan Exposure after giving effect thereto and (y) if the sum of the Loan Exposure
        would exceed the aggregate amount of the Commitments less the Carve-Out Reserve after giving
        effect to such reduction, then the Borrower shall on the date of such reduction, repay or prepay the
        Term Loans in an aggregate amount sufficient to eliminate such excess; or (b) at any time the then
        outstanding principal balance of the Term Loans exceeds the Borrowing Availability, then the
        Borrower shall immediately prepay the outstanding Term Loans in an amount sufficient to eliminate
        such excess.

                         (v)       Extraordinary Receipts. Upon the receipt by the Credit Party of any
        Extraordinary Receipts (other than (A) proceeds from any key man life insurance policy not
        constituting Collateral, (B) liability insurance proceeds which are payable to a third party as a result of
        any liability of a Credit Party and (C) workers’ compensation insurance, directors’ and officers’
        insurance and health insurance payable to workers, directors, officers or employees), subject to the
        Financing Orders, the Borrower shall prepay the Loans in an amount equal to 100% of such Net Cash
        Payments, such prepayment to be effected in each case in the manner and to the extent specified in
        Section 2.5(c) below.

                          (vi)    363 Sales or Reorganization Plan. Not later than one (1) Business Day
        following the closing of any 363 Sale or the confirmation of any Reorganization Plan, including,
        without limitation, any Reorganization Plan that provides for a Disposition, subject to the Financing
        Orders, the Borrower shall make prepayments of the Loans, if any are then outstanding, in an amount
        equal to 100% of such Net Cash Payments, such prepayment to be effected in the manner and to the
        extent specified in Section 2.5(c) below.

                 (c)     Application. In the event of any mandatory prepayment of Loans pursuant to this
Section 2.5, the proceeds shall be applied to reduce the installment of principal of the Term Loans due on the
Term Loan Maturity Date.

                 (d)     Notification of Certain Prepayments. The Borrower shall notify the Lender by
telephone (confirmed by telecopy) of any voluntary prepayment of the Term Loans not later than 1:00 p.m.
prevailing Mountain Time three Business Days before the date of such prepayment. The Borrower shall notify
the Lender of any mandatory prepayment of the Loans pursuant to Section 2.5(b) hereunder as soon as
practicable. Each such notice shall be irrevocable and shall specify the prepayment date and the principal
amount of the Loans or portion thereof to be prepaid; provided, however, that a notice of a voluntary
prepayment in full of the Term Loans in connection with a proposed refinancing of the Term Loans may be
conditioned on the consummation of such refinancing and may be revoked if such refinancing transaction is
not consummated.

                  (e)      Prepayments Accompanied by Interest. All prepayments of the Term Loans pursuant
to this Section 2.5 shall be accompanied by accrued interest through the date of prepayment.



{00408219.DOCX /}                                      18
4840-7765-5159
  Case 18-27740             Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24                  Desc Main
                                      Document      Page 88 of 128


        2.6         Fees.

                  (a)     Origination Fee. The Borrower agrees to pay to the Lender at the Effective Time, a
non-refundable origination fee (“Origination Fee”) equal to One Hundred Thousand Dollars ($100,000), which
fee shall be fully earned and due and payable at the Effective Time in addition to any other fee from time to
time payable under the Loan Documents and paid in cash at the Effective Time from the Effective Time Term
Loan Advance.

                 (b)    Non-Refundable Nature of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Lender. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

        2.7         [Intentionally Omitted.]

        2.8         [Intentionally Omitted.]

         2.9      Lender’s Evidence of Indebtedness. The Borrower agrees that: (a) upon written notice by
the Lender to the Borrower that a promissory note is requested by such Lender to evidence the Loans and other
Obligations owing or payable to, or to be made by, such Lender, the Borrower shall promptly (and in any event
within five (5) Business Days of any such request) execute and deliver to the Lender an appropriate Term Note
(substantially in the form of Exhibit A annexed hereto), as applicable, and (b) upon the Lender’s written
request, and in any event within five (5) Business Days of any such request, the Borrower shall execute and
deliver to the Lender new notes and/or divide the notes in exchange for then existing notes in such smaller
amounts or denominations as such Lender shall specify in its reasonable discretion; provided, that, the
aggregate principal amount of such new notes shall not exceed the aggregate principal amount of the
applicable Term Note outstanding at the time such request is made; and provided, further, that such notes that
are to be replaced shall then be deemed no longer outstanding hereunder and replaced by such new notes and
returned to the Borrower upon the Lender’s receipt of the replacement notes. If any promissory note being
replaced has been mutilated, the Lender holding such promissory note shall surrender such promissory note to
the Borrower after the Lender’s receipt of the replacement promissory note and if any such replaced
promissory note has been destroyed, lost or stolen, the holder of such promissory note shall furnish the
Borrower with an indemnity in writing reasonably acceptable to the Borrower and such holder to hold the
Borrower harmless in respect of such destroyed, lost or stolen promissory note.

                                                    ARTICLE 3

                                               [Intentionally Omitted.]

                                                    ARTICLE 4

                                       Representations and Warranties

        Until the Term Loan Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder shall have been paid in full, the Credit Party represents and
warrants to the Lender, at all times, that:

         4.1      Organization; Powers. The Credit Party has been duly formed or organized and is validly
existing and in good standing under the laws of its jurisdiction of organization. The Credit Party has, upon the
entry of the Financing Orders by the Bankruptcy Court, all requisite power and authority to carry on its
business as now conducted and is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure to have such power or authority or to be so
qualified or in good standing, individually or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect.


{00408219.DOCX /}                                        19
4840-7765-5159
  Case 18-27740            Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document      Page 89 of 128


         4.2      Authorization; Enforceability. Upon the entry of the Financing Orders by the Bankruptcy
Court, the Transactions are within the power and authority of the Credit Party and have been duly authorized
by all necessary action on the part of the Credit Party. Subject to the entry of the Financing Orders, this
Agreement and the other Loan Documents have been duly authorized, executed and delivered by the Credit
Party and constitute legal, valid and binding obligations of the Credit Party, enforceable in accordance with
their respective terms, subject to general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

        4.3      Governmental Approvals; No Conflicts. Upon entry of the Financing Orders by the
Bankruptcy Court, the Transactions (a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority which has not been obtained, (b) will not violate any
applicable law, policy or regulation or the organizational documents of the Credit Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any indenture, agreement or other
instrument binding upon the Credit Party, or any assets, or give rise to a right thereunder to require any
payment to be made by the Credit Party that could reasonably be expected to result in a Material Adverse
Effect, and (d) except for the Liens created by the Loan Documents, will not result in the creation or
imposition of any Lien on any asset of the Credit Party, except Liens created by the Loan Documents and
Permitted Liens (including pursuant to the Financing Orders).

        4.4         Financial Condition; No Material Adverse Change.

                    (a)     The Credit Party has heretofore delivered to the Lender the following financial
statements:

                         (i)     the consolidated balance sheets and statement of operations, shareholders’
        equity and cash flows of Borrower and its Subsidiaries as of and for the fiscal year ended December
        31, 2017 accompanied by a report of Borrower’s independent public accountants; and

                        (ii)    the unaudited consolidated balance sheets and statement of operations, and
        cash flows of Borrower and its Subsidiaries for the fiscal quarter ended June 30, 2018.

Such financial statements present fairly, in all material respects, the respective consolidated financial position
and results of operations and cash flows of the respective entities as of such respective dates and for such
periods in accordance with GAAP in all material respects, subject to year-end audit adjustments and the
absence of footnotes in the case of such unaudited statements.

                 (b)       Except as set forth in Schedule 4.4(b) and other than the commencement of the
Chapter 11 Case and Effect of Bankruptcy there are no post-Petition Date liabilities of Borrower of any kind,
whether accrued, contingent, absolute, determined, determinable or otherwise that would be required by GAAP
to be reflected on the financial statements of the Credit Party other than those which would not reasonably be
expected to result in a Material Adverse Effect. Subsequent to June 30, 2018 and as of the Effective Time,
there has been no Material Adverse Effect on the Borrower.

                 (c)      The forecasts of financial performance of the Credit Party, including the Budget
delivered at the Effective Time, projected income statements, statements of cash flows and balance sheets,
furnished to the Lender have been prepared in good faith by the Credit Party, and based on estimates and
assumptions believed by the Credit Party to be reasonable as of the date when such projections are made;
provided, however, that such projections are not to be viewed as facts and the actual results during the period
or periods covered thereby may differ from such projections and the differences may be material.

        4.5         Properties.




{00408219.DOCX /}                                      20
4840-7765-5159
  Case 18-27740            Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                      Desc Main
                                       Document      Page 90 of 128


                    (a)      The Credit Party has good and marketable title to, or valid and subsisting leasehold
interests in, all its Property material to its business subject to the Liens listed on part (b) of Schedule 4.14 or as
permitted by Section 7.2. All machinery and equipment material to the business of the Credit Party and the
Subsidiaries is in good operating condition (for the purpose for which it is used) and repair (normal wear and
tear and immaterial loss from casualty and condemnation excepted), and all necessary replacements of and
repairs thereto have be made so as to preserve and maintain in all material respects the value and operating
efficiency of such machinery and equipment.

                 (b)      Set forth on Schedule 4.5 is a complete list of all federally registered Patents,
Trademarks and Copyrights of the Credit Party (“Registered Proprietary Rights”) as of the date of this
Agreement. The Registered Proprietary Rights have been properly maintained and renewed in accordance
with all applicable provisions of law and administrative regulations in the United States. The Credit Party has
taken commercially reasonable steps to protect its Registered Proprietary Rights.

                  (c)      As of the Effective Time, Schedule 4.5 contains a true, accurate and complete list of
all Real Property Assets, whether owned or leased as of the date of this Agreement. Each lease, sublease or
assignment of lease (together with all amendments, modifications, supplements, renewals or extensions
thereof) affecting any Leasehold Property of the Credit Party is in full force and effect and the Credit Party has
no Knowledge of any material default that has occurred and is continuing thereunder, and each such agreement
constitutes the legal, valid and binding obligation of the Credit Party or Subsidiary, as applicable, enforceable
against the Credit Party or Subsidiary in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or limiting creditors’ rights
generally or by equitable principles.

         4.6        Litigation and Environmental Matters.

                   (a)     Except for the Chapter 11 Case, the Disclosed Matters set forth in part (a) of
Schedule 4.6 and for litigation that is stayed by the commencement and continuation of the Chapter 11 Case,
as of the date of this Agreement, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the Knowledge of the Credit Party, threatened against or
affecting the Credit Party or any Subsidiary: (i) in which any Person has alleged that the use by the Credit
Party or any Subsidiary of any Patent, Trademark or Copyright violates or infringes on the rights of any
Person; (ii) that challenge the enforceability or validity of any Loan Document or any part of the Transactions;
or (iii) as to which there is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters set forth in part (a) of Schedule 4.6).

                   (b)      Except for the Disclosed Matters set forth in part (b) Schedule 4.6 or except as could
not reasonably be expected, individually or in the aggregate, to result in a Material Adverse Effect, the Credit
Party: (i) has not failed to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required in connection with the operation of the Credit Party’s business to be
in compliance with all applicable Environmental Laws; (ii) has not become subject to any Environmental
Liability; (iii) has not received notice of any claim with respect to any Environmental Liability or any inquiry,
allegation, notice or other communication from any Governmental Authority which is currently outstanding or
pending concerning its compliance with any Environmental Law; or (iv) does not know of any basis for any
Environmental Liability.

        4.7      Compliance with Laws. The Credit Party is in compliance in all material respects with all
laws, regulations, policies and orders of any Governmental Authority applicable to it or its property; except
where the failure to do so, individually or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect.




{00408219.DOCX /}                                        21
4840-7765-5159
  Case 18-27740            Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                  Desc Main
                                      Document      Page 91 of 128


         4.8     Investment and Holding Company Status. The Credit Party is not (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) a “bank holding company” as defined in, or subject to regulation under, the Bank Holding Company Act of
1956, as amended.

         4.9     Taxes. The Credit Party has timely filed or caused to be filed all federal, state, foreign and
material local Tax returns and reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except for any Taxes the nonpayment of which is required or permitted by the
Bankruptcy Code.

        4.10        ERISA. The Credit Party does not have any Pension Plans.

         4.11      Disclosure. The information, reports, financial statements, exhibits and schedules furnished
at or prior to the Effective Time in writing by or on behalf of the Credit Party to the Lender in connection with
the negotiation, preparation or delivery of this Agreement and the other Loan Documents or included herein or
therein or delivered pursuant hereto or thereto, at the Effective Time, when taken as a whole do not contain any
untrue statement of material fact or omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not materially misleading. All written
information furnished after the Effective Time by the Credit Party to the Lender in connection with this
Agreement and the other Loan Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in all material respects when taken as a whole. Any projections at any time delivered to
the Lender shall be prepared by the Credit Party in good faith and based on estimates and assumptions that are
reasonable as of the date when such projections are made; provided, however, that such projections are not to
be viewed as facts and the actual results during the period or periods covered thereby may differ from such
projections and the differences may be material. There is no fact known to the Credit Party that could
reasonably be expected to have a Material Adverse Effect that has not been disclosed herein, in the other Loan
Documents or in a report, financial statement, exhibit, schedule, disclosure letter or other writing furnished to
the Majority Lender for use in connection with the transactions contemplated hereby.

         4.12     Capitalization. As of the Effective Time, after giving effect to the Transactions, the capital
structure and ownership of the Credit Party and its Subsidiaries is as set forth on Schedule 4.12. As of the
Effective Time, after giving effect to the Transactions, the authorized, issued and outstanding capital stock and
equity interests of the Credit Party and its Subsidiaries consists of the capital stock and equity interests
described on Schedule 4.12, all of which is duly and validly issued and outstanding, and in the case of any
corporation, fully paid and nonassessable. Except as set forth on Schedule 4.12, as of the Effective Time, (x)
there are no outstanding Equity Rights with respect to the Credit Party or any Subsidiary and, (y) there are no
outstanding obligations of the Credit Party or any Subsidiary to repurchase, redeem, or otherwise acquire any
shares of capital stock of or other equity interest in the Credit Party or any Subsidiary, nor are there any
outstanding obligations of the Credit Party or any Subsidiary to make payments to any Person, such as
“phantom stock” payments, where the amount thereof is calculated with reference to the fair market value or
equity value of the Credit Party or any Subsidiary.

        4.13        [Intentionally Omitted].

        4.14        Material Indebtedness, Liens and Agreements.

                 (a)      Part (a) of Schedule 4.14 contains a complete and correct list, as of the Effective
Time, of all Material Indebtedness or any extension of credit (or commitment for any extension of credit) to, or
guarantee by, the Credit Party or any Subsidiary the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $50,000, and the aggregate principal or face amount outstanding or that may
become outstanding with respect thereto is correctly described on Schedule 4.14.




{00408219.DOCX /}                                      22
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                     Document      Page 92 of 128


                 (b)     Part (b) of Schedule 4.14 is a complete and correct list, as of the date of this
Agreement, of each Lien (other than the Liens in favor of Lender) securing Indebtedness of any Person and
covering any property of the Credit Party or its Subsidiaries, and the aggregate Indebtedness secured (or which
may be secured) by each such Lien and the Property covered by each such Lien is correctly described in the
appropriate part of Schedule 4.14.

                  (c)      Part (c) of Schedule 4.14 is a complete and correct list, as of the date of this
Agreement, of each contract and arrangement to which the Credit Party or any Subsidiary is a party for which
breach, nonperformance, cancellation or failure to renew would have a Material Adverse Effect other than
purchase orders made in the ordinary course of business and subject to customary terms. All such agreements
are valid, subsisting, in full force and effect, are currently binding and will continue to be binding upon the
Credit Party or any Subsidiary that is a party thereto and, to the Knowledge of the Credit Party, binding upon
the other parties thereto in accordance with their terms. The Credit Party is not in default in any material
respect under any such agreements.

         4.15     Federal Reserve Regulations. The Credit Party is not engaged principally or as one of its
important activities in the business of extending credit for the purpose of purchasing or carrying margin stock
(as defined in Regulation U of the Board). The making of the Loans hereunder at the Effective Time, the use
of the proceeds thereof as contemplated hereby, and the security arrangements contemplated by the Loan
Documents and the Financing Orders, will not violate or be inconsistent with any of the provisions of
Regulations T, U, or X of the Board of Governors of the Federal Reserve System.

        4.16     Legality; Validity and Enforceability of Liens. Upon entry of the Financing Orders by the
Bankruptcy Court, the Lender will have legal, valid and enforceable Liens having the priority specified in the
Financing Orders on, and security interests in, all of the Credit Party’s right, title and interest in and to the
Collateral and the proceeds thereof.

          4.17    Force Majeure. Since June 30, 2018, the business, properties and other assets of the Credit
Party [and its Subsidiaries] have not been materially and adversely affected in any way as the result of any fire
or other casualty, strike, lockout or other labor trouble, embargo, sabotage, confiscation, contamination, riot,
civil disturbance, activity of armed forces or act of God.

        4.18        Labor and Employment Matters.

                  (a)      (A) as of the date of this Agreement, no employee of the Credit Party or any
Subsidiary is represented by a labor union, no labor union has been certified or recognized as a representative
of any such employee, and the Credit Party and its Subsidiaries does not have any obligation under any
collective bargaining agreement or other agreement with any labor union or any obligation to recognize or deal
with any labor union, and there are no such contracts or other agreements pertaining to or which determine the
terms or conditions of employment of any employee of the Credit Party; (B) there are no pending or threatened
representation campaigns, elections or proceedings, except such as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (C) the Credit Party does not have Knowledge of
any strikes, slowdowns or work stoppages of any kind, or threats thereof, and no such activities occurred
during the 24-month period preceding the date hereof, except such as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and (D) the Credit Party has not engaged in,
admitted committing or been held to have committed any unfair labor practice, except such as could not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                 (b)      Except as could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, the Credit Party is in compliance in all material respects with, all applicable laws,
rules and regulations respecting employment, wages, hours, compensation, benefits, and payment and
withholding of taxes in connection with employment.



{00408219.DOCX /}                                      23
4840-7765-5159
  Case 18-27740           Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                      Desc Main
                                       Document      Page 93 of 128


                  (c)    Except as could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, the Credit Party is in compliance with, all applicable laws, rules and regulations
respecting occupational health and safety, whether now existing or subsequently amended or enacted,
including the Occupational Safety & Health Act of 1970, 29 U.S.C. Section 651 et seq. and the state analogies
thereto, all as amended or superseded from time to time, and any common law doctrine relating to worker
health and safety.

          4.19     Bank Accounts. Upon any request by Agent, the Credit Party shall furnish the Lender with a
list of all banks, securities intermediaries and other financial institutions at which the Credit Party maintains
any deposit account, bank account, securities account and/or other account.

         4.20     OFAC. No Credit Party, nor any Subsidiary of the Credit Party (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise associated with any such person in
any manner violative of Section 2, or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S. Department of Treasury’s Office of
Foreign Assets Control regulation or executive order. The regulations and executive orders described in
clauses (i) through (iii) of the preceding sentence are referred to herein as “OFAC Regulations”.

        4.21     Patriot Act. The Credit Party is in compliance, in all material respects, with the (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto (collectively, the “FAC Regulations”), and (ii) the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act of
2001). No part of the proceeds of the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political party, candidate for political office, or
anyone else acting in an official capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).

                                                   ARTICLE 5

                                            Conditions and Payments

        5.1     Conditions to Funding of the Effective Time Term Loan Advance and the Effective
Time. The obligations of the Lender to make the Effective Time Term Loan Advance and for the Effective
Time to occur are subject to the satisfaction or waiver of each of the following conditions precedent:

               (a)      No Defaults. At the time of, and immediately after giving effect to the making of the
Term Loans, no Default shall have occurred and be continuing.

                  (b)       Representations and Warranties. The representations and warranties of the Credit
Party set forth in this Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of the making of the Term Loans, both before and after giving effect thereto and
to the use of the proceeds thereof, except: (i) to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case, such representation or warranty shall be true and
correct in all material respects as of such date; and (ii) that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all respects, subject to the materiality
qualification contained therein.

                   (c)      Counterparts of Agreement. The Lender shall have received from each party hereto
either: (i) a counterpart of this Agreement executed on behalf of such party; or (ii) written evidence satisfactory


{00408219.DOCX /}                                        24
4840-7765-5159
  Case 18-27740          Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                      Document      Page 94 of 128


to the Lender (which may include telecopy transmission of an executed signature page of this Agreement) that
such party has executed a counterpart of this Agreement.

                 (d)      Security Agreement. The Lender shall have received from each party thereto a
counterpart of the Security Agreement executed on behalf of such party.

                 (e)     Notes. The Lender shall have received a duly completed and executed Term Note if
the Lender has requested that its Term Loans be evidenced by a promissory note.

                   (f)       Financial Officer Certificate. The Lender shall have received a certificate, dated the
Effective Time and executed by a Designated Financial Officer, confirming compliance with the conditions set
forth in this Article 5 at the Effective Time.

                 (g)     Interim Order. Entry by the Bankruptcy Court of the Interim Order, in form and
substance satisfactory to the Lender (and such entry shall occur no later than the close of business on
October 24, 2018).

                 (h)     Budget. The Lender shall have received the Budget referred to in Section 6.15
hereof and attached hereto as Exhibit 6.15.

                (i)        Evidence of Insurance. The Lender shall have evidence from the Credit Party or its
insurance brokers that all insurance required to be maintained pursuant to Section 6.5 is in full force and effect.

                 (j)     Other Documents.        The Lender shall have received all material contracts,
instruments, opinions, certificates, assurances and other documents as the Lender shall have reasonably
requested and the same shall be reasonably satisfactory to each of them.

                  (k)   No Material Adverse Effect. There shall have occurred no Material Adverse Effect
(other than the commencement of the Chapter 11 Case) since the Petition Date.

                (l) Fees and Expenses. At or prior to the Effective Time, the Lender shall have received all
fees and other amounts due and payable to the Lender, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

                 (m) Authorization. The Lender shall have received such documents and certificates as the
Lender may reasonably request relating to the authorization of the transactions contemplated hereby and any
other legal matters relating to the Credit Party, this Agreement or the other Loan Documents, all in form and
substance reasonably satisfactory to the Lender.

         All obligations of the Lender under this Agreement shall automatically terminate without any further
action if the conditions required under this Section 5.1 have not been satisfied on or before the close of
business on October 24, 2018 or waived by the Lender in its sole discretion.

         5.2     Conditions to each Term Loan. The obligations of the Lender to make any Term Loan
(including the Effective Time Term Loan Advance) are subject to the satisfaction or waiver of each of the
following conditions precedent:

                 (a)      Notice. The Lender shall have received a Borrowing Request as required by Section
2.2 (or such notice shall have been deemed given in accordance with Section 2.2) if Term Loans are being
requested.




{00408219.DOCX /}                                       25
4840-7765-5159
  Case 18-27740           Doc 12       Filed 10/18/18 Entered 10/18/18 14:58:24                      Desc Main
                                       Document      Page 95 of 128


               (b)      No Defaults. At the time of, and immediately after giving effect to the making of the
Term Loans, no Default shall have occurred and be continuing.

                  (c)       Representations and Warranties. The representations and warranties of the Credit
Party set forth in this Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of the making of the Term Loans, both before and after giving effect thereto and
to the use of the proceeds thereof, except: (i) to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case, such representation or warranty shall be true and
correct in all material respects as of such date; and (ii) that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all respects, subject to the materiality
qualification contained therein.

                  (d)      No Legal Bar. No order, judgment or decree of any Governmental Authority shall
purport to restrain the Lender from making any Term Loans to be made by it.

                 (e)      Bankruptcy Matters. At the time of such Borrowing: (i) if such Borrowing is prior to
the entry and effectiveness of the Final Order, the Interim Order shall not have terminated or expired, and the
date of such Borrowing shall not be more than twenty six (26) days from the Petition Date; (ii) if such
Borrowing is after the entry and effectiveness of the Final Order, the Final Order shall be effective, and shall
not have been terminated or expired; (iii) no Financing Order shall have been vacated, reversed, stayed,
amended, supplemented or otherwise modified (without the consent of the Lender); (iv) no motion for
reconsideration of any Financing Order shall be pending; and (v) no appeal of any Financing Order shall be
pending and no Financing Order shall be the subject of a stay pending appeal or a motion for a stay pending
appeal.

                  (f)     Budget. At the time of such Borrowing, the amount of such Borrowing shall not be
in excess of the amounts necessary to fund expenditures (in the aggregate) permitted under the Budget for such
period, subject to any Permitted Variance and shall be for a purpose permitted under Section 6.9.

                 (g)      Commitment; Borrowing Availability. After giving effect to such Borrowing, the
aggregate then outstanding principal amount of the Term Loans shall not exceed the Commitment, and in no
event shall the outstanding principal amount of the Term Loans be in excess of the Borrowing Availability at
any time.

                 (h)     Other Documents.        The Lender shall have received all material contracts,
instruments, opinions, certificates, assurances and other documents as the Lender shall have reasonably
requested and the same shall be reasonably satisfactory to it.

         Each delivery of a Borrowing Request and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on the date of such Borrowing
(both immediately before and after giving effect to such Borrowing and the application of the proceeds
thereof) the conditions contained in this Section 5.2 have been satisfied. The Borrower shall provide such
information as the Lender may reasonably request to confirm that the conditions in this Section 5.2 have been
satisfied.

                                                   ARTICLE 6

                                              Affirmative Covenants

         Until the Term Loan Commitments have expired or been terminated and the principal of and interest
on each Loan and all fees payable hereunder shall have been paid in full, the Credit Party covenants and agrees
with the Lender that:



{00408219.DOCX /}                                        26
4840-7765-5159
  Case 18-27740            Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                       Document      Page 96 of 128


        6.1         Financial Statements and Other Information. The Credit Party will furnish to the Lender:

                    (a)     as soon as available and in any event within 30 days after the end of each month:

                          (i)      consolidated statements of operations and free cash flows of Borrower and
        its Subsidiaries for such month and for the period from the beginning of the respective fiscal year to
        the end of such month, and the related consolidated balance sheets of Borrower and its Subsidiaries as
        at the end of such period, setting forth in each case in comparative form the corresponding
        consolidated figures for the corresponding period in the preceding fiscal year, and the corresponding
        figures for the forecasts most recently delivered to Lender for such period; and

                          (ii)     a certificate of a Designated Financial Officer in the form of Exhibit C,
        which certificate shall state that said consolidated financial statements referred to in the preceding
        clause (i) fairly present in all material respects the consolidated financial condition and results of
        operations of Borrower and its Subsidiaries, in each case in accordance with GAAP, consistently
        applied, as at the end of, and for, such period (subject to normal quarter-end adjustments and year-end
        audit adjustments and the omission of footnotes).

                  (b)      promptly upon receipt thereof, copies of all management letters and accountants’
letters received by the Credit Party; and

                    (c)     on the Friday of the fifth week and the ninth week after the Petition Date, an updated
Budget; and

                 (d)      promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Credit Party, or compliance with the terms of this
Agreement, as the Lender may reasonably request.

         6.2      Notices of Material Events. The Credit Party will furnish to the Lender prompt written
notice of the following:

                    (a)     the occurrence of any Default;

                 (b)      the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Credit Party or Affiliate that could reasonably be
expected to result in a Material Adverse Effect;

                (c)      any other development that results in, or could reasonably be expected to result in, a
Material Adverse Effect (other than the initial commencement of the Chapter 11 Case); and

                (d)     the incurrence of any material Lien (other than Permitted Liens and the Carve-Out)
on, or claim asserted against any of the Collateral (other than as a result of filing proofs of claims in the
Chapter 11 Cases).

Each notice delivered under this Section 6.2 shall be accompanied by a statement of a Designated Financial
Officer setting forth the details of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

         6.3      Existence; Conduct of Business. Except as resulting from the Chapter 11 Case, the Credit
Party shall continue to, and shall continue to cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal existence and (b) the rights, licenses,
permits, privileges and franchises material to the conduct of its business, except, in the case of this clause (b),
such as could not reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect;


{00408219.DOCX /}                                       27
4840-7765-5159
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                     Document      Page 97 of 128


provided that the foregoing shall not prohibit any merger, consolidation, liquidation, dissolution or any
discontinuance or sale of such business permitted under Section 7.4.

        6.4      Payment of Obligations. Subject to the approval of the Bankruptcy Court in the Chapter 11
Case, the Credit Party shall pay its obligations, including Tax liabilities before the same shall become
delinquent or in default, except where: (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings; (b) the Credit Party has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, which reserves shall be acceptable to the Majority Lender; and (c) the failure to
make payment pending such contest could not reasonably be expected to result in a Material Adverse Effect.

          6.5       Maintenance of Properties; Insurance. The Credit Party shall (a) keep and maintain all
property material to the conduct of its business in good working order and condition (for the purpose for which
it is used), ordinary wear and tear and immaterial loss from casualty and condemnation excepted, and (b)
maintain insurance, with financially sound and reputable insurance companies, as may be required by law and
such other insurance in such amounts and against such risks as are customarily maintained by similarly sized
companies engaged in the same or similar businesses operating in the same or similar locations, including
business interruption insurance, product liability insurance and, in the event that any Collateral is located in
any area that has been designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, flood insurance on such Collateral; provided that the Lender agrees that the Credit Party’s insurance
policies and coverage levels existing as of the Effective Time are satisfactory to the Lender as of the Effective
Time. Without limiting the generality of the foregoing, the Credit Party shall maintain or cause to be
maintained replacement value casualty insurance on the Collateral under such policies of insurance, in each
case with such insurance companies, in such amounts, with such deductibles, and covering such terms and
risks as are at all times satisfactory to Lender in its commercially reasonable judgment. As soon as practicable
and in any event on or before the date that is seven (7) Business Days after the Effective Time, all general
liability and other liability policies with respect to the Credit Party shall name the Lender as an additional
insured thereunder as its interests may appear, and all business interruption and casualty insurance policies
shall contain a loss payable clause or endorsement, satisfactory in form and substance to the Lender as the loss
payee thereunder. All policies of insurance shall provide that the insurer shall endeavor to provide at least 30
days prior written notice to Lender of any modifications or cancellation of such policy.

         6.6      Books and Records; Inspection Rights. The Credit Party shall keep proper books of record
and account in which entries are made of all dealings and transactions in relation to its business and activities
which fairly record in all material respects such transactions and activities. The Credit Party shall permit any
representatives of the Lender upon reasonable prior notice (or, if a Default or Event of Default has occurred
and is continuing, any independent examiners or advisors designated by the Lender) to visit, inspect and audit
its properties, to examine, audit and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants as frequently as the Lender deems
appropriate. The Credit Party shall reimburse the Lender for all reasonable and documented examination,
audit and inspection costs (including all reasonable and documented fees, costs and expenses charged by
independent inspectors, auditors or examiners during the occurrence and continuance of a Default or Event of
Default), and all reasonable and documented out-of-pocket expenses incurred in connection with such
examinations, inspections and audits.

        6.7       Fiscal Year. The fiscal year of the Credit Party ends on December 31 of each year and, the
Credit Party shall maintain such fiscal year end.

        6.8      Compliance with Laws. The Credit Party shall comply with (i) all permits, licenses and
authorizations, including environmental permits, licenses and authorizations, issued by a Governmental
Authority, except to the extent that any failure to comply therewith could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (ii) all laws, rules, regulations and
orders including Environmental Laws, all OFAC Regulations, the Trading with the Enemy Act, the FAC
Regulations, the USA Patriot Act of 2001 and the FCPA, of any Governmental Authority and (iii) all


{00408219.DOCX /}                                      28
4840-7765-5159
  Case 18-27740            Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                      Document      Page 98 of 128


contractual obligations, in each case applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect.

         6.9      Use of Proceeds. The Borrower will use the proceeds of the Term Loans in a manner
consistent with the Budget (subject to the Permitted Variance) and the Financing Orders for payment of: (a) the
Bridge Financing, (b) post-petition operating expenses and other working capital and financing requirements
of the Borrower; (c) certain transaction and bankruptcy related fees, costs and expenses (including the fees,
expenses and disbursements of professionals retained by order of the Bankruptcy Court and payable under
Sections 328, 330 and 331 of the Bankruptcy Code in accordance with the Financing Orders and standing
orders of the Bankruptcy Court applicable to the Chapter 11 Case; (d) the Carve-Out; and (e) Pre-Petition
claims permitted by the Bankruptcy Court. For the avoidance of doubt, all expenditures (including, without
limitation, all capital expenditures) of the Borrower may not exceed the expenditures set forth in the Budget
(subject to the Permitted Variance) at any time. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

        6.10        [Intentionally Omitted].

        6.11        [Intentionally Omitted].

        6.12     Environmental Matters; Reporting. The Credit Party shall observe and comply with all
Environmental Laws, except as could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect. The Credit Party will give the Lender prompt written notice of any violation as to
any Environmental Law by the Credit Party and of the commencement of any judicial or administrative
proceeding relating to Environmental Laws which shall, or could reasonably be expected to, have a Material
Adverse Effect.

        6.13        Matters Relating to Additional Real Property Collateral.

                  (a)      From and after the Effective Time, in the event that the Credit Party acquires any
Mortgaged Property or in the event that the Lender determines that any Real Property Asset has become a
Mortgaged Property, if requested by the Lender, the Credit Party shall: (i) deliver to the Lender, as soon as
practicable after the Lender has notified the Credit Party that a Real Property Asset is a Mortgaged Property,
fully executed and notarized Mortgages, in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering the interest of the applicable Credit Party in such Mortgaged Property, together
with mortgagee title insurance policies or commitments therefor, and copies of all surveys, deeds, title
exception documents, flood hazard certificates and other documents as Lender may reasonably require with
respect to such Mortgaged Property, all of which shall be in form and substance satisfactory to Lender and
provided at the sole cost and expense of the Credit Party; and (ii) take or cause to be take all such other actions
as the Lender may reasonably require in order to provide the Lender with a perfected, First Priority Lien
(subject to Permitted Liens and the Carve-Out) on such Mortgaged Property, all of which actions shall be taken
in a manner satisfactory to the Lender and at the sole cost and expense of the Credit Party.

                 (b)     From and after the Effective Time, in the event that the Credit Party enters into any
lease with respect to any real property, the Credit Party shall provide prompt written notice thereof to the
Lender and, if requested by the Lender, the Credit Party shall deliver promptly to the Lender copies of the
lease, and all amendments thereto, between the Credit Party and the landlord or tenant, and, if such real
property constitutes Material Leasehold Property, the Credit Party shall deliver to the Lender a Landlord’s
Waiver and Consent with respect thereto and where required by the terms of any lease, the consent of the
mortgagee, ground lessor or other party.

        6.14   Cash Deposits; Bank Accounts and Securities Accounts. Upon request made upon the
occurrence and during the continuation of an Event of Default, the Credit Party shall take all actions


{00408219.DOCX /}                                       29
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document      Page 99 of 128


reasonably requested by the Lender to maintain, preserve and protect the rights and interests of the Lender with
respect to all cash deposits of the Credit Party and all other proceeds of Collateral.

        6.15        Compliance with Budget; Budget Reporting; Carve-Out.

                 (a)     The Credit Party shall meet and comply, in all respects and at all times, with the
Budget, subject to the Permitted Variance, including, without limitation, as to actual disbursements, cash
receipts and expenditures.

                  (b)     Beginning with the first full week after the Petition Date and continuing on each
Friday thereafter, the Credit Party shall furnish to the Lender, a budget compliance certificate of a Designated
Financial Officer in the form of Exhibit D certifying that the Credit Party is in compliance with the Budget
(subject to the Permitted Variance), accompanied by: (i) a report of the net aggregate unfavorable variances
under the Budget, including, without limitation, as to cash flow, actual cash receipts and actual cash
disbursements, in form and substance satisfactory to Lender; and (ii) a report containing a summary of
accrued, but unpaid, professional fees and expenses of the Borrower and the Committee incurred in the
Chapter 11 Case as of such date.

                  (c)     No portion of the Carve-Out or any other proceeds of any Borrowing under this
Agreement may be used to litigate, investigate, object, contest or challenge in any manner or raise any
defenses or offsets to the Obligations, security interests or Liens of the Lender under this Agreement or the
other Loan Documents or any other claims against the Lender, whether by challenging the validity, perfection
or priority of any Security Document, security interest or Lien with respect thereto or any other rights or
interests or replacement Liens with respect thereto or any other or interests of the Lender (in such capacity), or
by seeking to subordinate or recharacterize the Obligations or disallow any claim, Security Document, security
interest or Lien by asserting any claims or causes of action, including without limitation, any actions under
Chapter 5 of the Bankruptcy Code, against the Lender or any of its officers, directors, agents, attorneys,
representatives or employees. In addition, the Carve-Out and any other proceeds of any Borrowing under this
Agreement shall not be used in connection with: (i) preventing, hindering or delaying (directly or indirectly)
the Lender’s enforcement or realization upon the Collateral once an Event of Default has occurred; (ii) selling
or otherwise disposing of the Collateral without the written consent of the Lender; (iii) using or seeking to use
any insurance proceeds related to the Collateral without the written consent of the Lender; or (iv) incurring
indebtedness senior to the Liens granted to Lender under the Loan Documents or Financing Orders, other than
in accordance with the Loan Documents.

        6.16     Minimum Cash Balance. After giving effect to the Wind-Down Amount to be funded on
the dates and in the manner set forth in the Financing Orders, the Borrower shall have access to aggregate
amount of unrestricted cash in deposit accounts (other than any payroll or other special accounts) of the
Borrower of not less than $100,000 at all times.

         6.17     Certain Deliverables. The Credit Party shall, at its own expense, deliver or cause to be
delivered, to the Lender the items set forth below, in form and substance satisfactory to the Lender, on or prior
to the corresponding dates set forth below (or such later date or dates as may be approved by the Lender in its
sole discretion in writing):

                  (a)      On or before the date that is seven (7) Business Days after the Effective Time, all
general liability and other liability policies with respect to the Credit Party shall name the Lender as an
additional insured thereunder as its interests may appear, and all business interruption and casualty insurance
policies shall contain a loss payable clause or endorsement, satisfactory in form and substance to the Lender
that names the Lender as the loss payee thereunder;




{00408219.DOCX /}                                      30
4840-7765-5159
  Case 18-27740            Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document     Page 100 of 128


                 (b)     On or before the date that is seven (7) Business Days after the Effective Time, the
following possessory Collateral: all promissory notes or other instruments (duly endorsed, where appropriate,
in a manner reasonably satisfactory to the Lender) evidencing any Collateral.

        6.18        Additional Deliverables.

                  (a)     Documents Filed with the Bankruptcy Court or Delivered to the U.S. Trustee or
Committee. Promptly, upon their being filed with the Bankruptcy Court, provide copies of all monthly reports
as well as all pleadings, motions, applications, judicial information or other information with respect to the
Credit Party’s financial condition filed by or on behalf of the Credit Party with the Bankruptcy Court or served
by the Credit Party to or upon the United States Trustee (or any monitor or interim receiver, if any, appointed
in the Chapter 11 Case) or any Committee, at the time such document is filed with the Bankruptcy Court or
served by the Credit Party to or upon the United States Trustee (or any monitor or interim receiver, if any,
appointed in the Chapter 11 Case) or any Committee, to the extent such document has not otherwise been
served pursuant to an order of the Bankruptcy Court establishing notice procedures in the Chapter 11 Case or
otherwise.

                 (b)      Additional Security Documents. As soon as reasonably practicable, upon the
reasonable request of the Lender, at the Credit Party’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents, the Financing Orders or otherwise deemed by the Lender reasonably
necessary for the continued validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except Permitted Liens and the Carve-Out, or use commercially reasonable efforts to
obtain any consents or waivers as may be necessary in connection therewith. In addition, the Credit Party shall
deliver or cause to be delivered to the Lender from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably satisfactory to the Lender as the Lender
shall reasonably deem necessary to perfect or maintain the Liens on the Collateral pursuant to the Security
Documents or the Financing Orders. Upon the exercise by the Lender of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all applications, certifications, instruments
and other documents and papers that the Lender may reasonably require. If the Lender determines that it is
required by law or regulation to have appraisals prepared in respect of the Mortgaged Property of the Credit
Party constituting Collateral, the Credit Party shall provide to the Lender appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are otherwise in form and
substance reasonably satisfactory to the Lender.

                  (c)     Information Regarding Status of Restructuring Transaction. The Credit Party shall
promptly provide the Lender with copies of all financial reports, schedules and other materials or information
related to the Collateral at any time furnished by the Credit Party, or on behalf of the Credit Party, to any
purchaser of or investor in the Credit Party’s business operations or assets, any Committee or any of the Credit
Party’s shareholders, concurrently with the delivery thereof. The Credit Party shall keep the Lender fully
informed of the Credit Party’s efforts to consummate a Restructuring Transaction, and upon the Lender’s
request, shall promptly provide the Lender with copies of all material documents, schedules or materials
provided to any purchaser of, or investor in, the Credit Party’s business operations or assets. In addition to and
not in lieu of the foregoing, the Credit Party shall provide the Lender with copies of any and all notices of
default or other material events under any purchase or investment agreement or other similar agreement,
simultaneously with the issuance or receipt thereof, as applicable.

                 (d)     Other Information. As soon as reasonably practicable, from time to time, such other
information regarding the operations, business affairs and financial condition of the Borrower, or compliance
with the terms of any Loan Document, as the Lender may reasonably request.



{00408219.DOCX /}                                      31
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                     Document     Page 101 of 128


         6.19    Cooperation with Advisors. The Credit Party will use commercially reasonable efforts to
cooperate and assist Advisors hired by or at the discretion of the Lender to enable such Advisors to perform the
services for which they were engaged, including, without limitation, promptly providing such information and
documents as such Advisors may reasonably request.

          6.20     Milestones. The Credit Party shall deliver to the Lender the following: (i) The Credit Party
will arrange a call among the Credit Party, the Majority Lender and Samsung by October 19, 2018 to confirm,
to the Majority Lender’s satisfaction, that Samsung will support a sale or investment to/by a media company;
(ii) The Credit Party will deliver an Investor Package to the Majority Lender on or prior to Oct 19, 2018
including: (a) Sorenson Media Investor Presentation (PowerPoint); (b) Investor Model (spreadsheet); (c) Key
Terms Sheet items defined - valuation with rationale from investor model above; and (d) Investor Summary
report that describes the Credit Party and covers the material issues of bankruptcy, patent suit, Samsung
contract; (iii) The Credit Party will finalize the Investor Package, on terms approved by the Majority Lender in
its discretion, by October 22, 2018; (iv) On Friday of each week beginning October 19, 2018, the Credit Party
will provide to the Majority Lender weekly summary engagement reports which demonstrate sufficient
progress toward engagement of an investor or sale of the company that are satisfactory to the Majority Lender
in its discretion; (v) The Credit Party will contact at least 5 major media (or media provider) companies and
provide the Investor Package for their review by October 26, 2018 to ascertain their interest in acquiring or
taking a majority position in the Credit Party; (vi) The Credit Party will obtain indications of interest,
acceptable to the Majority Lender in its discretion, from at least two media partners (or providers) by
November 20, 2018, which will include, at a minimum: (a) Conducting meetings or calls with clients and
obtaining written feedback (indication of interest) from the appropriate senior decision makers of the media
company (or provider) that they have evaluated the Investor Package and wish to proceed with the acquisition
or majority buyout process; (vii) 7.          The Credit Party will obtain an executed Letter of Intent on terms
acceptable to the Majority Lender in its discretion by December 6, 2018; and (viii) The Credit Party will have
executed a definitive agreement incorporating the terms of the Letter of Intent and otherwise acceptable to the
Majority Lender in its discretion by January 31, 2019.

                                                 ARTICLE 7

                                             Negative Covenants

          Until the Commitments have expired or terminated and the principal of and interest on each Loan and
all fees payable hereunder have been paid in full, the Credit Party covenants and agrees with the Lender that:

        7.1     Indebtedness.      The Credit Party shall not create, incur, assume or permit to exist any
Indebtedness, except:

              (a)     Indebtedness created hereunder (including, without limitation, the Effective Time
Term Loan Advance and any other Term Loan Advances);

                    (b)   Existing Debt at the Effective Time, including that which is set forth in Schedule 7.1;

                (c)      Subordinated Indebtedness of the Credit Party, provided that (i) the principal amount
of all such Indebtedness incurred by the Credit Party from and after the Effective Time shall not exceed
$50,000 in the aggregate, (ii) at the time of and immediately after giving effect to the incurrence of such
Subordinated Indebtedness, no Default shall have occurred and be continuing, (iii) such Indebtedness shall be
unsecured and (iv) the proceeds of such Indebtedness (less any portion thereof required to be applied to prepay
the Loans pursuant to Section 2.5(b)(i)) shall be used by the Credit Party for working capital purposes of the
Credit Party;

                (d)     Indebtedness consisting of netting services, overdraft protection and similar
arrangements in connection with deposit accounts in the ordinary course of business; and


{00408219.DOCX /}                                      32
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                     Document     Page 102 of 128


                    (e)   Indebtedness consisting of trade payables.

         Notwithstanding the foregoing, no Indebtedness shall be permitted to have an administrative expense
claim status under the Bankruptcy Code senior to or pari passu with the Superpriority Claims of the Lender,
except as specifically set forth herein or in the Financing Orders.

        7.2      Liens. The Credit Party shall not create, incur, assume or permit to exist any Lien on any
Property or asset now owned or hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except (the following being called “Permitted Liens”):

                 (a)     Liens created in favor of the Lender hereunder or under the other Loan Documents or
pursuant to the Financing Orders;

                  (b)      any Lien on any property or asset of the Credit Party existing on the date hereof and
set forth in Schedule 7.1 (excluding, however, following the making of the Loans hereunder, the Liens in favor
of any Person other than the Lender securing Indebtedness not designated on said schedule as Indebtedness to
remain outstanding following the funding of the Loans), provided that (i) such Lien shall not apply to any
other property or asset of the Credit Party and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals, refinancing and replacements thereof that do not increase
the outstanding principal amount thereof;

                 (c)      Liens imposed by any Governmental Authority for taxes, assessments or charges not
yet delinquent or which are being contested in good faith and by appropriate proceedings if adequate reserves
with respect thereto are maintained on the books of the Credit Party in accordance with GAAP;

                 (d)      landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens, and vendors’ Liens imposed by statute or common law not securing the repayment of
Indebtedness, arising in the ordinary course of business which are not overdue by more than 60 days or which
are being contested in good faith and by appropriate proceedings and Liens securing judgments (including pre-
judgment attachments) but only to the extent for an amount and for a period not resulting in an Event of
Default under Section 8.1(i) hereof;

                  (e)     pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation and pledges or deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases (other than capital leases), utility purchase obligations,
statutory obligations, surety and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

                  (f)     easements, rights-of-way, restrictions and other similar encumbrances incurred in the
ordinary course of business and encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of Property or minor imperfections in title thereto which, in the aggregate, are not
material in amount, and which do not, in the aggregate, materially detract from the value of the Property of any
Credit Party or materially interfere with the ordinary conduct of the business of the Credit Party;

                 (g)     Liens consisting of bankers’ liens and rights of setoff, in each case, arising by
operation of law, and Liens on documents presented in letter of credit drawings;

                 (h)      Any interest or title of a lessor, sublessor, licensor or sublicensor under any operating
lease or license entered into by any Credit Party as lessee, sublessee, licensee or sublicensee in the ordinary
course of business and any precautionary UCC financing statements filed in connection therewith;

                  (i)     Liens of a collecting bank arising under Section 4-210 of the UCC on items in the
course of collection; and


{00408219.DOCX /}                                       33
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                     Document     Page 103 of 128


                    (j)    the Carve-Out;

 Notwithstanding the foregoing, Liens permitted under Sections 7.2(b) through (j) shall at all times be junior
and subordinate to the Liens under the Loan Documents and the Financing Orders, other than the Carve-Out.
The prohibition provided for in this Section 7.2 specifically includes, without limitation, a prohibition on and
against the Credit Party, any Committee, or any other party-in-interest in the Chapter 11 Case or in any
successor case priming or creating pari passu to any claims, Liens or interests of the Lender any Lien (other
than for the Carve-Out) irrespective of whether such claims, Liens or interests may be “adequately protected”
(unless the Obligations and adequate protection claims will be paid in full in cash upon the granting of any
such Lien and the Commitments hereunder terminated).

         7.3      Contingent Liabilities. The Credit Party shall not Guarantee the Indebtedness or other
obligations of any Person, or Guarantee the payment of dividends or other distributions upon the stock of, or
the earnings of, any Person, except:

                  (a)      endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and

                (b)      Guarantees and letters of credit in effect on the date hereof which are disclosed in
Schedule 7.1, and any replacements thereof in amounts not exceeding such Guarantees.

        7.4         Fundamental Changes; Asset Sales.

                  (a)     The Credit Party shall not enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution). The Credit
Party shall not acquire any business or property from, or capital stock of, or other equity interests in, or be a
party to any acquisition of, any Person except for purchases of property in the ordinary course of business,
Investments permitted under Section 7.5, provided that the Lien on and security interest in such property
granted or to be granted in favor of the Lender pursuant to the Financing Orders or under the Security
Documents shall be maintained or created in accordance with the terms of this Agreement. The Credit Party
shall not form or acquire any Subsidiary without the express prior written consent of the Lender.

                  (b)     The Credit Party shall not convey, sell, lease, transfer or otherwise dispose (including
any Disposition) of, in one transaction or a series of transactions, any part of its business or property, whether
now owned or hereafter acquired (including receivables, Patents, Trademarks, Copyrights and leasehold
interests but excluding (x) obsolete or worn-out tangible property (including leasehold interests other than
Material Leasehold Property), or tools, equipment or other tangible property (other than any Material
Leasehold Property or Material Owned Property) no longer used or useful in their business and (y) any
inventory or other property (other than receivables) sold or disposed of in the ordinary course of business and
on ordinary business terms), provided that the Credit Party may sublease real property to the extent such
sublease would not interfere with the operation of the business of the Credit Party. The Credit Party shall not
offer to issue or issue any capital stock or other equity interests, provided that Borrower may issue Qualified
Equity Interests so long as (A) the proceeds thereof are applied to prepay the Loans to the extent required by
Section 2.5(b)(i) and (B) no Change of Control results therefrom.

                    (c)    Notwithstanding the foregoing provisions of this Section 7.4:

                         (i)     the Credit Party may consummate other Dispositions not otherwise
        permitted by clauses (i) through (ii) of this Section 7.4(c), provided that the aggregate fair market
        value of all such assets sold or otherwise disposed of during the term of this Agreement does not
        exceed $10,000;




{00408219.DOCX /}                                      34
4840-7765-5159
  Case 18-27740            Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                      Document     Page 104 of 128


                           (ii)    the Credit Party may consummate Dispositions pursuant to a 363 Sale,
          through a confirmed Reorganization Plan in the Chapter 11 Case, or otherwise (including, without
          limitation, a Sale Transaction), provided that the Obligations are paid in full in cash or cash
          equivalents concurrently with the closing or confirmation thereof and the Lender’s Commitments
          terminate hereunder; and

                           (iii)    the Credit Party may consummate an Investment Transaction.

                  To the extent the Lender waives the provisions of this Section 7.4 with respect to the sale of
any Collateral, or any Collateral is sold as permitted by this Section 7.4, such Collateral shall be sold free and
clear of the Liens created pursuant to the Financing Orders or by the Security Documents.

          7.5       Investments.

                    (a)    The Credit Party shall not make or permit to remain outstanding any Investment,
except:

                             (i)      Investments existing on the date hereof by the Credit Party in the equity
          interests of its Subsidiaries;

                           (ii)     Investments consisting of Guarantees permitted by Section 7.3;

                           (iii)    Permitted Investments, subject to the Budget (subject to the Permitted
          Variance);

                           (iv)     Checking and deposit accounts with banks used in the ordinary course of
          business;

                           (v)     Investments consisting of capital stock received in satisfaction of disputes or
          in connection with the bankruptcy of a customer; and

                           (vi)     Deposits or pledges permitted under Section 7.2(e).

        7.6     Restricted Junior Payments. The Credit Party shall not declare or make any Restricted
Junior Payment at any time; provided, however, that:

                 (a)      so long as no Default has occurred and is continuing or would result therefrom,
Borrower may redeem its capital stock solely in exchange for other capital stock of Borrower constituting
Qualified Equity Interests;

                 (b)     so long as the Lender has provided its written consent in writing in advance in its
sole discretion, Borrower may redeem any of its capital stock or warrants or options to acquire any of its
capital stock owned by any terminated employee, provided that: (i) no Default or Event of Default has
occurred and is continuing or would arise as a result of such payment; (ii) the aggregate amount of all such
payments (whether made in cash, by the issuance of Indebtedness or otherwise) shall not exceed $10,000
during the term of this Agreement; and (iii) the aggregate amount of all such payments made in cash shall not
exceed $10,000 during the term of this Agreement; and

                (c)     To the extent permitted under the applicable Subordination Agreement, the
applicable Credit Party may pay as and when due and payable regularly scheduled interest in respect of
Subordinated Indebtedness.




{00408219.DOCX /}                                       35
4840-7765-5159
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                     Document     Page 105 of 128


         7.7      Transactions with Affiliates. Except for the Transactions contemplated by this Agreement
and as expressly permitted by this Agreement, the Credit Party shall not directly or indirectly (a) make any
Investment in an Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any property to an Affiliate;
(c) merge into or consolidate with an Affiliate, or purchase or acquire property from an Affiliate; or (d) enter
into any other transaction directly or indirectly with or for the benefit of an Affiliate (including guarantees and
assumptions of obligations of an Affiliate); provided that:

                         (i)     any Affiliate who is an individual may serve as a director, officer, employee
        or consultant of the Credit Party, receive reasonable compensation for his or her services in such
        capacity and benefit from Permitted Investments to the extent specified in clause (e) of the definition
        thereof;

                          (ii)     the Credit Party may engage in and continue the transactions with or for the
        benefit of Affiliates which are described in Schedule 7.7 or are referred to in Section 7.6 (but only to
        the extent specified in such section); and

                         (iii)   the Credit Party may engage in transactions with Affiliates in the ordinary
        course of business on terms which are no less favorable to the Credit Party than those likely to be
        obtained in an arms’ length transaction between the Credit Party and a non-affiliated third party.

          7.8     Restrictive Agreements. The Credit Party shall not, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement (other than this Agreement) that prohibits, restricts or
imposes any condition upon (a) the ability of the Credit Party to create, incur or permit to exist any Lien upon
any of its property or assets, or (b) the ability of any Subsidiary of the Credit Party to pay dividends or other
distributions to the Credit Party with respect to any shares of its capital stock or other equity interests or to
make or repay loans or advances to the Credit Party; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule 7.8 (but shall apply to any
extension or renewal of, or any amendment or modification materially expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of stock or assets of a Subsidiary of the Credit Party pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts (excluding license agreements) restricting the
assignment thereof.

         7.9      Sale-Leaseback Transactions; Leases. The Credit Party shall not directly or indirectly: (a)
enter into any arrangements with any Person whereby the Credit Party shall sell or transfer (or request another
Person to purchase) any property, real, personal or mixed, used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such property from any Person; and/or (b) enter into any
arrangements with any Person whereby the Credit Party shall enter into any lease of any property, real,
personal or mixed without the prior written consent of the Lender, which consent may be granted or withheld
by the Lender in its sole discretion.

        7.10     Certain Employee Related Matters. The Credit Party shall not, directly or indirectly, enter
into any arrangements with workers, directors, officers or employees in respect of employment, separation or
severance matters without the prior written consent of the Lender, which consent may be granted or withheld
by the Lender in its sole discretion.

         7.11    Lines of Business. The Credit Party shall not engage to any substantial extent in any line or
lines of business activity other than (a) the types of businesses engaged in by the Credit Party as of the


{00408219.DOCX /}                                       36
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                     Document     Page 106 of 128


Effective Time and businesses substantially related or incidental thereto, and (b) such other lines of business as
may be consented to by the Lender.

        7.12        Other Indebtedness.

                  (a)      The Credit Party shall not purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the purchase, redemption, retirement
or other acquisition of, or make any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of any Subordinated Indebtedness, except to the extent permitted by Section 7.6
or the Financing Orders.

                (b)      The Credit Party shall not make any payments or transfer, or agree to any setoff or
recoupment, with respect to any Pre-Petition claim, Pre-Petition Lien or Pre-Petition Indebtedness, except as
approved by order of the Bankruptcy Court.

         7.13      Modifications of Certain Documents and Financing Orders. The Credit Party shall not
consent to or effect any amendment, modification, supplement or waiver of any of the provisions of any
organizational documents of the Credit Party, any documents or agreements evidencing, governing or securing
any Subordinated Indebtedness; provided, however, that the Credit Party may amend any term or provision of
their organizational documents so long as such amendment does not materially and adversely affect the
interests or rights of the Lender. The Credit Party shall not consent to or effect any amendment, modification,
supplement or waiver of any of the provisions of (i) any Financing Order without the prior written consent of
the Lender or (ii) any First Day Order except for amendments or modifications which are not in any way
adverse in any material respect to the interests of the Lender in such capacity.

          7.14    Critical Vendor and Other Payments. The Credit Party shall not make: (a) any pre-petition
“critical vendor” payments or other payments on account of any creditor’s Pre-Petition unsecured claims; (b)
payments on account of claims or expenses arising under Section 503(b)(9) of the Bankruptcy Code; or (c)
payments under any plan or on account of any claim that requires approval pursuant to Section 503(c) of the
Bankruptcy Code; except in each case in amounts and on terms and conditions that (x) are approved by order
of the Bankruptcy Court and (y) are expressly permitted by the terms of the Loan Documents and the Budget
(subject to the Permitted Variance) or as otherwise expressly permitted under the First Day Orders.

        7.15      Pre-Petition Indebtedness. Except as provided in the Financing Orders or other orders
entered by the Bankruptcy Court, the Credit Party shall not make any adequate protection payments on account
of any Pre-Petition Indebtedness.

                                                  ARTICLE 8

                                               Events of Default

         8.1     Events of Default. The occurrence of any of the following events shall be deemed to
constitute an “Event of Default” hereunder:

                  (a)       the Credit Party shall fail to pay to the Lender (i) any principal of any Loan when the
same shall become due and payable, whether at the due date thereof or at a date fixed for prepayment thereof,
by acceleration of such due or prepayment date, or otherwise or (ii) any interest on any Loan or any other
Obligation (other than any Obligation specified in clause (i) of this Section 8.1(a)) of the Credit Party to the
Lender within three (3) Business Days after same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof, by acceleration of such due or prepayment date, or otherwise;

                (b)     any representation or warranty made or deemed made by or on behalf of the Credit
Party in or in connection with this Agreement, any of the other Loan Documents or any amendment or


{00408219.DOCX /}                                       37
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                     Document     Page 107 of 128


modification hereof or thereof, or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement, any of the other Loan Documents or any amendment or
modification hereof or thereof, shall prove to have been untrue in any material respect when made or deemed
made;

                  (c)     the Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement and such failure described in this clause (ii) shall continue unremedied
for a period of ten (10) Business Days after the earlier of (x) Knowledge by any Credit Party or (y) written
notice thereof from the Lender to the Borrower;

                  (d)     the Credit Party shall fail to make any payment (whether of principal, interest or
otherwise and regardless of amount) in respect of any Material Indebtedness or any Material Rental Obligation
incurred or entered into after the Petition Date, when and as the same shall become due and payable, after
giving effect to any grace period with respect thereto;

                  (e)       any event or condition (other than the commencement of the Chapter 11 Cases on the
Petition Date or the Bankruptcy Effect) occurs that results in (i) any Material Indebtedness of the Credit Party
incurred prior to the Petition Date becoming due prior to its scheduled maturity or that enables or permits (with
or without the giving of notice, the lapse of time or both) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled maturity, or (ii) the lease with
respect to any Material Rental Obligation of the Credit Party being terminated prior to its scheduled expiration
date or that enables or permits (with or without the giving of notice, the lapse of time or both) the counterparty
to such lease to cause such lease to be terminated prior to its scheduled expiration date; provided that this
clause (e) shall not apply to (x) any Indebtedness outstanding hereunder, (y) any such Indebtedness unless such
Indebtedness has been accelerated and the enforcement of remedies shall not have been stayed or (z) secured
Indebtedness that becomes due as result of a voluntary Disposition of Property which Disposition is permitted
hereunder;

                  (f)      the Credit Party shall fail to achieve the Milestones set forth in Section 6.20 by the
dates specified therein (or such later date as may be agreed to by the Majority Lender in its sole discretion);

                    (g)   the occurrence of any of the following in the Chapter 11 Case:

                          (i)      the entry of an order or ruling (which has not been withdrawn, dismissed or
        reversed): (a) to obtain additional financing under Section 364(c) or (d) of the Bankruptcy Code not
        otherwise permitted pursuant to this Agreement (unless such financing is proposed to refinance and
        pay in full the Obligations due under this Agreement with the termination of all related Commitments
        hereunder); (b) to grant any Lien other than Permitted Liens and the Carve-Out upon or affecting any
        Collateral without the prior written consent of the Lender (unless the granting of such Lien is
        simultaneous with a refinancing to pay in full in cash all Obligations due under this Agreement and
        the termination of the Lender’s Commitments hereunder); or (c) except as provided in the Financing
        Orders, to use cash collateral of the Lender under Section 363(c) of the Bankruptcy Code without the
        prior written consent of the Lender;

                          (ii)     the filing of any Reorganization Plan or disclosure statement attendant
        thereto, or any direct or indirect amendment to such plan or disclosure statement, by the Credit Party
        which plan does not propose to provide for the payment in full in cash of all Obligations under this
        Agreement and the termination of the Lender’s Commitments hereunder, in each case to which the
        Lender does not consent or otherwise agree to the treatment of its claims;

                        (iii)    the entry of an order in the Chapter 11 Case confirming a Reorganization
        Plan that does not contain a provision for termination of the Commitments and repayment in full in


{00408219.DOCX /}                                      38
4840-7765-5159
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                     Document     Page 108 of 128


        cash of all of the Obligations under this Agreement, to which the Lender does not consent or
        otherwise agree to the treatment of its claims;

                         (iv)    the entry of an order amending, supplementing, staying, vacating or
        otherwise modifying the Loan Documents or any other Financing Order (except with respect to
        ministerial changes) without the written consent of the Lender or the filing of a motion for
        reconsideration with respect to any Financing Order;

                        (v)     the entry of an order allowing any claim or claims under Section 506(c) of
        the Bankruptcy Code or otherwise against the Lender or any of the Collateral;

                         (vi)     the appointment of an interim or permanent trustee in the Chapter 11 Case or
        the appointment of a receiver or an examiner in the Chapter 11 Case with expanded powers to operate
        or manage the financial affairs, the business, the reorganization of the Credit Party (or the Credit Party
        seeks or acquiesces in such relief);

                         (vii)    the sale without the Lender’s consent, of all or substantially all of the assets
        of the Credit Party through a 363 Sale, through a confirmed Reorganization Plan in the Chapter 11
        Case, or otherwise (or the Credit Party seeks or acquiesces in such relief) that does not provide for
        payment in full in cash of the Obligations and termination of the Lender’s Commitments, to which the
        Lender does not consent or otherwise agree to the treatment of its claims;

                         (viii) the dismissal of the Chapter 11 Case, or the conversion of the Chapter 11
        Case from cases under Chapter 11 to cases under Chapter 7 of the Bankruptcy Code (except as
        consented to by the Lender) or the Credit Party files a motion or other pleading seeking the dismissal
        of the Chapter 11 Case under Section 1112 of the Bankruptcy Code, conversion of the Chapter 11
        Case or otherwise;

                          (ix)     other than pursuant to the First Day Orders or the Financing Orders, the
        entry of a final order by the Bankruptcy Court granting relief from or modifying the automatic stay of
        Section 362 of the Bankruptcy Code: (a) to allow any creditor to execute upon or enforce a Lien on
        any Collateral having value in excess of $150,000; or (b) with respect to any Lien on or the granting
        of any Lien on any Collateral to any state or local environmental or regulatory agency or authority,
        which in either case would have a Material Adverse Effect;

                        (x)     the entry of an order in the Chapter 11 Case avoiding or requiring
        disgorgement of any portion of the payments made on account of the Obligations owing under this
        Agreement or the other Loan Documents;

                           (xi)     the failure of the Credit Party to perform any of its material obligations
        under the Interim Order, the Final Order or any other Financing Order, which materially and adversely
        affects the interests of the Lender, as reasonably determined by the Lender;

                          (xii)   except as otherwise provided by the Financing Orders, the entry of an order
        in the Chapter 11 Case granting any other super priority administrative claim or Lien equal or superior
        to that granted to the Lender;

                         (xiii) the Credit Party’s return of goods constituting Collateral pursuant to Section
        546(g) of the Bankruptcy Code other than in accordance with any such program (a) approved pursuant
        to a First Day Order, or (b) otherwise approved by the Bankruptcy Court.

                         (xiv) the failure of the Credit Party to obtain approval in the Final Order for a
        portion of the Term Loans to be used to pay off and fully satisfy the Bridge Financing.


{00408219.DOCX /}                                      39
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                     Document     Page 109 of 128


                 (h)     any claim is asserted against the Lender pursuant to [Section 7] of the Interim Order
or any successor provision in any subsequent Financing Order;

                 (i)      a final judgment or judgments for the payment of money in excess of $100,000 in the
aggregate (exclusive of judgment amounts fully covered by insurance where the insurer has not denied liability
in respect of such judgment) shall be rendered by one or more courts, administrative tribunals or other bodies
having jurisdiction against the Credit Party and the same shall not be discharged (or provision shall not be
made for such discharge), bonded, or a stay of execution thereof shall not be procured, within 60 days from the
date of entry thereof and the Credit Party or any Subsidiary shall not, within said period of 60 days, or such
longer period during which execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal;

                 (j)    the failure of the Credit Party to obtain any consents and approvals required by
applicable law to consummate the Transaction;

                    (k)   there shall occur any Change of Control;

                  (l)        any of the following shall occur: (i) the Liens created hereunder or under the other
Loan Documents, Security Documents or Financing Orders shall at any time (other than by reason of Lender
relinquishing such Lien) cease to constitute valid and perfected Liens on Collateral intended to be covered
thereby having a fair market value of $100,000 in the aggregate; (ii) except for expiration in accordance with
its respective terms, (A) this Agreement, (B) any Note, (C) any Security Document, (D) the Loan Documents
or (E) the Financing Orders, taken as a whole, shall for whatever reason be terminated, or shall cease to be in
full force and effect; or (iii) the enforceability of any Loan Document shall be contested by the Credit Party;

                (m)      the failure of the Credit Party to obtain a second position pledge of the equity of
Continuum in favor of the Majority Lender in conjunction with entry of the Final Order;

                    (n)   [Intentionally Omitted];

                (o)      there shall occur any Material Adverse Effect, subject to reasonable allowances for:
the commencement of the Chapter 11 Case or the Effect of Bankruptcy; and (ii) the Budget and limitations
under this Agreement; or

                 (p)      the occurrence of any condition or event that permits the Lender to exercise any of
the remedies set forth in any Financing Orders, including, without limitation, any event which causes the
occurrence of the Termination Date (as defined in any Financing Order), in each case, without any notice,
grace and/or cure period of any kind (except to the extent, if any, required or permitted under any Financing
Order or any other order of the Bankruptcy Court);

then, and in every such event, and at any time thereafter during the continuance of such event (notwithstanding
anything herein to the contrary, but subject in each case to the provisions of the Loan Documents and the
Financing Orders), the Majority Lender shall, by notice to the Credit Party, take any or all of the following
actions, at the same or different times (i) terminate the Commitments and declare a Termination Date (as
defined in any Financing Order), and thereupon the Commitments shall terminate immediately, but without
affecting the Obligations or Liens granted to Lender hereunder, in any Loan Document or any Financing
Order, (ii) notify the Borrower that the outstanding principal of the Loans shall bear interest at the Post-Default
Rate, and thereupon the outstanding principal of the Loans shall bear interest at the Post-Default Rate, (iii)
declare the Loans then outstanding to be due and payable in whole (or in part, in which case any principal not
so declared to be due and payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued interest thereon and all fees
and other Obligations, shall become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Credit Party, (iv) the Lender may exercise all of


{00408219.DOCX /}                                       40
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                     Document     Page 110 of 128


the rights as secured party and mortgagee hereunder or under the other Loan Documents or Financing
Agreements, subject in all respects to the provisions of those Loan Documents, and the Lender shall have relief
from the automatic stay in order to do so (v) direct the Credit Party to sell or otherwise dispose of any or all of
the Collateral on terms and conditions reasonably acceptable to the Majority Lender pursuant to Sections 363,
365 and other applicable provisions of the Bankruptcy Code and the Lender shall have the right to “credit bid”
the allowed amount of the Lender’s claims during any sale of all or substantially all of the Collateral,
including, without limitation, in any 363 Sale or included as part of any Reorganization Plan subject to
confirmation under section 1129(b)(2)(A)(iii) of the Bankruptcy Code (and, without limiting the foregoing,
direct the Credit Party to assume and assign any lease or executory contract included in the Collateral to the
Lender or the Lender’s designee(s) in accordance with and subject to Section 365 of the Bankruptcy Code, (vi)
enter onto the premises of the Credit Party in connection with an orderly liquidation of the Collateral, and/or
(vii) exercise any rights and remedies provided to the Lender under the Loan Documents or at law or in equity,
including all remedies provided for under the UCC and, pursuant to the Interim Order, the Final Order or any
other Financing Order.

          Upon the occurrence and during the continuance of an Event of Default and the exercise by the Lender
of its rights and remedies under this Agreement and the other Loan Documents: (a) the Credit Party shall use
commercially reasonably efforts to assist the Lender in effecting a sale or other disposition of the Collateral
upon such terms as are reasonably acceptable to the Majority Lender; and (b) the Credit Party will be deemed
to have assumed and assigned to the Lender all executory contracts and leases to which the Credit Party is a
party (without further order or action of the Bankruptcy Court or any other Person), other than executory
contracts or leases specifically excepted by the Lender by written notice to the Credit Party.

                                                  ARTICLE 9

                                            [Intentionally Omitted]

                                                 ARTICLE 10

                                                 Miscellaneous

         10.1   Notices. Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or registered mail or sent by electronic mail,
as follows:

                (a)    if to the Credit Party, [_________________________________], with a copy to
counsel: [_______________________________];

                    (b)    if to the Lender, [___________________________________], with a copy to
counsel.

Any party hereto may change its physical address or email address for notices and other communications
hereunder by notice to the other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to have been given on the date of
receipt.

           10.2     Waivers; Amendments; Voting Rights.

                 (a)      No failure or delay by the Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power, preclude any other or further
exercise thereof or the exercise of any other right or power. The rights and remedies of the Lender hereunder


{00408219.DOCX /}                                       41
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                     Document     Page 111 of 128


and under the other Loan Documents are cumulative and are not exclusive of any rights or remedies that it
would otherwise have. No waiver of any provision of this Agreement or consent to any departure by the
Credit Party therefrom shall in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 10.2, and then such waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time.

                (b)     None of this Agreement, any other Loan Document, any Security Document, the
Budget or any provision of any of the foregoing may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Lender.

                  (c)      To the extent that the Lender becomes owner of the assets or equity of the Credit
Party through the formation of a new corporation or organizational entity following the exercise of any rights
or remedies by the Lender, including, without limitation, through a foreclosure, sale or other similar action,
then the voting provisions and rights of the equity interests in and to such new corporation or organizational
entity shall be consistent with the voting rights of the Lender set forth herein.

        10.3        Expenses; Indemnity: Damage Waiver.

                  (a)       The Credit Party agrees to pay, or reimburse the Lender for paying, (i) all reasonable
and documented out-of-pocket expenses incurred by the Lender, including the reasonable and documented
fees, charges and disbursements of Advisors to the Lender, in connection with the preparation of this
Agreement and the other Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or thereby shall be consummated), (ii)
all reasonable and documented out-of-pocket expenses incurred by the Lender including the reasonable and
documented fees, charges and disbursements of any Advisors for the Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and the other Loan Documents or
any right or Lien granted under any Financing Order, including their rights under this Section 10.3, or in
connection with the Loans made hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof, (iii) all reasonable and documented fees and expenses incurred by the Lender
(including the reasonable and documented fees and expenses of Advisors and professionals engaged by the
Lender) in connection therewith in connection with the monitoring of Collateral, and any reviews or appraisals
of Collateral (including field examination fees, environmental reviews to the extent reimbursable pursuant to
Section 6.6), (iv) all reasonable and documented costs, expenses, taxes, assessments and other charges incurred
in connection with any filing, registration, recording or perfection of any security interest contemplated by any
Loan Document or any other document referred to therein and (v) all of the reasonable out-of-pocket fees and
expenses of the Advisors incurred from and after the Effective Time in connection with the preparation,
reproduction, delivery and review of pleadings, documents and reports related to the Chapter 11 Case
(including, without limitation, the Loan Documents) and any subsequent case under Chapter 7 of the
Bankruptcy Code, attendance at meetings, court hearings or conferences related to the Chapter 11 Case and
any subsequent case under Chapter 7 of the Bankruptcy Code, and general monitoring of the Chapter 11 Case
and any subsequent case under Chapter 7 of the Bankruptcy Code.

                   (b)     The Credit Party agrees to indemnify the Lender (in its capacity as a Lender and not
in any other capacity) and each Related Party of any of the foregoing Persons (each such Person being called
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses actually incurred, including the reasonable and documented fees, charges and
disbursements of any Advisors for any Indemnitee and settlement costs, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the execution or delivery of this Agreement,
the other Loan Documents or any agreement or instrument contemplated hereby, the performance by the
parties hereto and thereto of their respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any Loan or the use of the proceeds


{00408219.DOCX /}                                      42
4840-7765-5159
  Case 18-27740            Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                    Desc Main
                                      Document     Page 112 of 128


therefrom, (iii) any actual or alleged presence or release of Hazardous Materials on or from any property
owned, leased or operated by the Credit Party or any Subsidiary, or any Environmental Liability related in any
way to the Credit Party or any Subsidiary, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have (i) resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (ii) a material breach of any obligation of
such Indemnitee under any Loan Document or (B) arise solely from claims among Indemnitees.

                    (c)    [Intentionally Omitted.]

            (d)     TO THE EXTENT PERMITTED BY APPLICABLE LAW, NONE OF THE
PARTIES SHALL ASSERT, AND EACH PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY
OTHER PARTY HERETO, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF.

                    (e)    All amounts due under this Section 10.3 shall be payable promptly after written
demand therefor.

        10.4        Successors and Assigns.

                  (a)     The provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby, except that the Credit Party
may not assign or otherwise transfer any of its rights or obligations hereunder without the prior written consent
of the Lender (and any attempted assignment or transfer without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the extent expressly contemplated
hereby, the Related Parties of the Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

                  (b)        The Lender may at any time and from time to time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including all or a portion of the Loans at the
time owing to it).

                  (c)      From and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and Acceptance, be released from
its obligations under this Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.7, 2.8 and 10.3). Notwithstanding anything
therein to the contrary, no Approved Fund shall be entitled to receive any greater amount pursuant to Sections
2.7 and 2.8 than the transferor Lender would have been entitled to receive in respect of the assignment effected
by such transferor Lender had no assignment occurred. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with paragraph (b) of this Section 10.4 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (f) of this Section.



{00408219.DOCX /}                                       43
4840-7765-5159
  Case 18-27740           Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                     Document     Page 113 of 128


                    (d)   [Intentionally Omitted.]

                    (e)   [Intentionally Omitted.]

                  (f)      The Lender may, without the consent of or notice to the Borrower, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance of such obligations and (iii) the
Borrower shall continue to deal solely and directly with the Lender in connection with such Lender’s rights
and obligations under this Agreement. Any agreement or instrument pursuant to which the Lender sells such a
participation shall provide that the Lender shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that the Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 10.2(b), that affects such
Participant. Subject to paragraph (g) of this Section 10.4, the Borrower agree that each Participant shall be
entitled to the benefits of Sections 2.7 and 2.8 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.4. In the event that the Lender sells
participations in a Loan, such Lender shall, acting for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name of all participants in such Loan and the principal amount (and
stated interest thereon) of the portion of such Loan that is the subject of the participation. A Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in part only by registration of
such participation on such participant register (and each registered note shall expressly so provide). Any
participation of such Loan (and the registered note, if any, evidencing the same) may be effected only by the
registration of such participation on such participant register. Such participant register shall be available for
inspection by the Borrower and the Lender at any reasonable time and from time to time upon reasonable prior
notice.

                 (g)       A Participant shall not be entitled to receive any greater payment under Section 2.7
or 2.8 than the applicable Lender would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.8 unless the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.8(e) as though it were a Lender.

         10.5     Survival. All covenants, agreements, representations and warranties made by the Credit
Party and Subsidiaries herein and in the other Loan Documents, and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement and the other Loan Documents, shall be considered
to have been relied upon by the other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is extended hereunder, and shall
continue in full force and effect so long as the principal of or any accrued interest on any Loan or any fee or
any other Obligation payable under this Agreement or the other Loan Documents is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of Sections 2.7, 2.8, and 10.3
shall survive and remain in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof or thereof.

         10.6     Counterparts; Integration; References to Agreement; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to Lender and its counsel constitute the entire


{00408219.DOCX /}                                      44
4840-7765-5159
  Case 18-27740            Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                      Document     Page 114 of 128


contract among the parties relating to the subject matter hereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof. Whenever there is a reference in any
Loan Document or UCC Financing Statement to the “Credit Agreement” to which Lender and the Credit Party
are parties, such reference shall be deemed to be made to this Agreement among the parties hereto. Except as
provided in Article 5, this Agreement shall become effective when it shall have been executed by the Lender
and the Lender shall have received counterparts hereof which, when taken together, bear the signatures of each
of the other parties hereto, and thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

         10.7     Severability. Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall not invalidate such provision in any
other jurisdiction.

        10.8        [Intentionally Omitted.]

        10.9        [Intentionally Omitted.]

        10.10       Governing Law; Jurisdiction; Consent to Service of Process.

                (a)         This Agreement shall be construed in accordance with and governed by the law of
State of Delaware.

                  (b)      The Credit Party hereby consents and agrees that the Bankruptcy Court (or if the
reference is withdrawn, the applicable United States District Court) shall have exclusive jurisdiction to hear
and determine any claims or disputes between the Credit Party and the Lender pertaining to this Agreement or
any of the other Loan Documents related to this Agreement or to any other matter arising out of or relating to
this Agreement; provided, that the Lender and the Credit Party acknowledge that any appeals from the
Bankruptcy Court may have to be heard by a court other than the Bankruptcy Court; provided, further, that
nothing in this Agreement shall be deemed or operate to preclude the Lender from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of the Lender. The Credit Party expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any court, and the Credit Party
hereby waives any objection that the Credit Party may have based upon lack of personal jurisdiction, improper
venue or forum non conveniens and hereby consents to the granting of such legal or equitable relief as is
deemed appropriate by such court. The Credit Party hereby waives personal service of the summons,
complaint and other process issued in any such action or suit and agrees that service of such summons,
complaint and other process may be made by registered or certified mail addressed to the Credit Party at the
address set forth in Section 10.1 of this Agreement and that service so made shall be deemed completed upon
the earlier of the Credit Party’s actual receipt thereof or three (3) days after deposit in the United States mail,
proper postage prepaid.

                   (c)     Each party hereto hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section 10.10. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.




{00408219.DOCX /}                                       45
4840-7765-5159
  Case 18-27740            Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                     Document     Page 115 of 128


                (d)      Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.1. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

      10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

         10.12 Headings. Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.

         10.13 Confidentiality. The Lender agrees to keep confidential information obtained by it pursuant
hereto and the other Loan Documents confidential in accordance with its customary practices and agrees that it
will only use such information in connection with the transactions contemplated by this Agreement and not
disclose any of such information other than (a) to the Lender, (b) to its employees, representatives, directors,
attorneys, auditors, agents, professional advisors, trustees or Affiliates who are advised of the confidential
nature of such information or to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of this Section 10.13), (b) to the
extent such information presently is or hereafter becomes available to the Lender on a non-confidential basis
from any source of such information that is in the public domain at the time of disclosure, (c) to the extent
disclosure is required by law (including applicable securities law), regulation, subpoena or judicial order or
process (provided that notice of such requirement or order shall be promptly furnished to the Borrower unless
such notice is legally prohibited) or requested or required by bank, securities, insurance or investment
company regulators or auditors or any administrative body or commission to whose jurisdiction Lender may be
subject, (d) to any rating agency to the extent required in connection with any rating to be assigned to such
Lender, (e) to assignees or participants or prospective assignees or participants who agree to be bound by the
provisions of this Section 10.13, (f) to the extent required in connection with any litigation between the Credit
Party and the Lender with respect to the Loans or this Agreement and the other Loan Documents or (g) with
the Borrower’s prior written consent.

         10.14 Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall exceed the maximum lawful rate
(the “Maximum Rate”) which may be contracted for, charged, taken, received or reserved by the Lender in
accordance with applicable law, the rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to the extent lawful, the interest
and Charges that would have been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.14 shall be cumulated and the interest and Charges payable to Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Maximum Rate to the date of repayment, shall have been received
by Lender.

        10.15       Obligations Absolute.


{00408219.DOCX /}                                      46
4840-7765-5159
  Case 18-27740         Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                   Desc Main
                                    Document     Page 116 of 128


        To the fullest extent permitted by applicable law, all obligations of the Credit Party hereunder or the
granting of any Lien on any property shall be absolute and unconditional irrespective of:

                  (a)       any bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or the like of the Credit Party;

                 (b)      any lack of validity or enforceability of any Loan Document or any other agreement
or instrument relating thereto against the Credit Party;

                (c)      any change in the time, manner or place of payment of, or in any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to any departure from any Loan
Document or any other agreement or instrument relating thereto;

              (d)      any exchange, release or non-perfection of any other Collateral, or any release or
amendment or waiver of or consent to any departure from any guarantee, for all or any of the Obligations;

                 (e)      any exercise or non-exercise, or any waiver of any right, remedy, power or privilege
under or in respect hereof or any Loan Document; or

                  (f)     any other circumstances which might otherwise constitute a defense available to, or a
discharge of, the Credit Party.

         10.16 Parties including the Trustees; Bankruptcy Court Proceedings. This Agreement, the
other Loan Documents, and all Liens and other rights and privileges created hereby or pursuant hereto or to
any other Loan Document shall be binding upon the Credit Party, the bankruptcy estate of the Credit Party, and
any trustee, other bankruptcy estate representative or any successor-in-interest of the Credit Party in the
Chapter 11 Case or any subsequent case commenced under Chapter 7 of the Bankruptcy Code, and shall not be
subject to Section 365 of the Bankruptcy Code. This Agreement and the other Loan Documents shall be
binding upon, and inure to the benefit of, the successors of the Lender and its respective assigns, transferees
and endorsees. The Liens created by this Agreement and the other Loan Documents and Security Documents
shall be and remain valid and perfected in the event of the substantive consolidation or conversion of the
Chapter 11 Case or any other bankruptcy case of the Credit Party to a case under Chapter 7 of the Bankruptcy
Code or in the event of dismissal of the Chapter 11 Case or the release of any Collateral from the jurisdiction
of the Bankruptcy Court for any reason, without the necessity that the Lender file financing statements or
otherwise perfect its Liens under applicable law. The Credit Party may not assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under any of the other Loan
Documents or Security Documents without the express written consent of the Lender. Any such purported
assignment, transfer, hypothecation or other conveyance by the Credit Party without the prior express written
consent of Lender shall be void. The terms and provisions of this Agreement are for the purpose of defining
the relative rights and obligations of the Credit Party and the Lender with respect to the transactions
contemplated hereby and no person shall be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents.

                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




{00408219.DOCX /}                                     47
4840-7765-5159
  Case 18-27740         Doc 12     Filed 10/18/18 Entered 10/18/18 14:58:24                Desc Main
                                   Document     Page 117 of 128


        IN WITNESS WHEREOF, the parties hereto have caused this senior, Secured, Super-Priority
Debtor-In-Possession Credit Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

                                                 BORROWER, DEBTOR AND CREDIT PARTY

                                                 SORENSON MEDIA, INC., a Delaware corporation

                                                 By:
                                                 Name:
                                                 Title:



                             [SIGNATURES CONTINUE ON NEXT PAGE]




{00408219.DOCX /}                                   48
4840-7765-5159
  Case 18-27740     Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24         Desc Main
                             Document     Page 118 of 128


                                       LENDER

                                       JLS HOLDINGS, LLC, a Utah limited liability company

                                       By:
                                       Name:
                                       Title:




{00408219.DOCX /}                        49
4840-7765-5159
  Case 18-27740             Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24       Desc Main
                                     Document     Page 119 of 128


                                            SCHEDULE 2.1

                                       (Lender and Commitments)


Term Lender                                                       Term Loan Commitments

JLS Holdings, LLC                                                 [$______________], subject to
                                                                  the terms and conditions of the
                                                                  Agreement.

For Payments to above-referenced Lender, please use:

[Wire transfer information]

Total Term Loan Commitments:                                      [$___________]




        {00408219.DOCX /}                        -i-
28919556.9
4840-7765-5159
  Case 18-27740          Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                     Document     Page 120 of 128


                                                   EXHIBIT 1

                                  (FORM OF BORROWING REQUEST)

JLS HOLDINGS, LLC
[INSERT ADDRESS]

                                                                                        _____________ __, 20__

        Re: Sorenson Media, Inc. Chapter 11 Case No. _____________.

Ladies and Gentlemen:

         Reference is made to the Senior, Secured, Super-Priority Debtor-In-Possession Credit Agreement,
dated as of [___________ ___, 2018] (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SORENSON MEDIA, INC., a Delaware
corporation (the “Borrower”) and JLS HOLDINGS, LLC (the “Lender”) (each such term and each other
capitalized term used but not defined herein having the meaning given to it in Article I of the Credit
Agreement). Borrower hereby gives you notice pursuant to Section 2.2 of the Credit Agreement that it
requests a borrowing under the Credit Agreement, and in that connection sets forth below the terms on which
such borrowing is requested to be made:

A)      Principal amount of borrowing1

(B)     Date of borrowing
        (which is a Business Day)


(C)     Interest Period and the last day thereof


(D)     Funds are requested to be disbursed to Borrower’s account
        with _______________ (Account No. ___________).

(E)     The conditions set forth in Section 5.2 and 5.2 are
        satisfied both before and after giving effect to such
        Borrowing:                                                             Yes ____          No____

                                 [Remainder of Page Intentionally Left Blank]




        1 Loans must be in an amount that is at least $200,000 and an integral multiple of $100,000 or equal to the
remaining available balance of the applicable Commitments.
{00408219.DOCX /}                                     - ii -
28919556.9
4840-7765-5159
  Case 18-27740     Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24     Desc Main
                             Document     Page 121 of 128


                      [SIGNATURE PAGE TO BORROWING REQUEST]

                                       SORENSON MEDIA, INC., as the Borrower


                                       By:
                                                  Name:
                                                  Title:




{00408219.DOCX /}                       - iii -
28919556.9
4840-7765-5159
    Case 18-27740       Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                  Desc Main
                                    Document     Page 122 of 128


                                                EXHIBIT A

                                        (FORM OF TERM NOTE)

            SENIOR, SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION TERM NOTE


$                                                                                           _________, 20__


         FOR VALUE RECEIVED, the undersigned, SORENSON MEDIA, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of JLS HOLDINGS, LLC (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the principal sum of ____________ DOLLARS
($____________) together with all accrued interest, pursuant to that certain Senior, Secured, Super-Priority
Debtor-In-Possession Credit Agreement dated as of [_______ ___, 2018] (together with all amendments and
other modifications, if any, from time to time hereafter made thereto, the “Credit Agreement”) among the
Borrower and the Lender. This Senior, Secured, Super-Priority Debtor-In-Possession Term Note (this “Term
Note”) is being executed and delivered by the Borrower pursuant to Section 2.10 of the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the meanings ascribed to them in the Credit
Agreement.

         The Borrower is obligated to pay the unpaid principal balance of this Term Note to the Lender on the
Term Loan Maturity Date, as provided in Section 2.1(c) of the Credit Agreement. In addition, the unpaid
principal amount of this Term Note from time to time outstanding is subject to mandatory prepayment from
time to time as provided in the Credit Agreement and shall bear interest as provided in the Credit Agreement.
All payments of principal and interest on this Term Note shall be payable in lawful currency of the United
States of America in immediately available funds to Lender.

        This Term Note is entitled to the benefits of, and evidences obligations incurred under, the Credit
Agreement, to which reference is made for a description of the security for this Term Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to make prepayments and
repayments of principal of the obligations evidenced hereby and on which such obligations may be declared to
be immediately due and payable.

     THIS TERM NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE [STATE OF UTAH], WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

         The Borrower hereby waives all requirements as to diligence, presentment, demand of payment,
protest and (except as required by the Credit Agreement) notice of any kind with respect to this Term Note.




{00408219.DOCX /}                                   - iv -
28919556.9
4840-7765-5159
  Case 18-27740      Doc 12    Filed 10/18/18 Entered 10/18/18 14:58:24          Desc Main
                               Document     Page 123 of 128


         IN WITNESS WHEREOF, the undersigned Borrower has executed this Senior, Secured, Super-
Priority Debtor-In-Possession Term Note under seal as of the day and year first above written.

                                           SORENSON MEDIA, INC.


                                           By:
                                           Name:
                                           Title:




{00408219.DOCX /}                            -v-
28919556.9
4840-7765-5159
  Case 18-27740     Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24   Desc Main
                             Document     Page 124 of 128


                                     EXHIBIT B

                    (FORM OF PLEDGE AND SECURITY AGREEMENT)




{00408219.DOCX /}                       - vi -
28919556.9
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                      Document     Page 125 of 128


                                                   EXHIBIT C

                        (FORM OF SECTION 6.1 COMPLIANCE CERTIFICATE)

                               SECTION 6.1 COMPLIANCE CERTIFICATE

                                                [Under Review]


         I, _______________, the Designated Financial Officer of SORENSON MEDIA, INC. (in such
capacity and not in my individual capacity), hereby certify that, with respect to Section 6.1 of that certain
Senior, Secured, Super-Priority Debtor-In-Possession Credit Agreement, dated as of [_________________ __,
2018] (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SORENSON MEDIA, INC., a Delaware corporation (the “Borrower”)
and JLS HOLDINGS, LLC (the “Lender”) (each such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I of the Credit Agreement):

                a.       Attached hereto as Schedule 1 are the consolidated statements of operations and free
        cash flows of Borrower and its Subsidiaries for the month ended ______________ and for the period
        from the beginning of the respective fiscal year to the end of such month, and the related consolidated
        balance sheets of Borrower and its Subsidiaries as at the end of such period, setting forth in each case
        in comparative form the corresponding consolidated figures for the corresponding period in the
        preceding fiscal year, and the corresponding figures for the forecasts most recently delivered to
        Lender for such period (the “Subject Financials”);

                 b.      The Subject Financials fairly present in all material respects the consolidated
        financial condition and results of operations of Borrower and its Subsidiaries, in each case in
        accordance with GAAP, consistently applied, as at the end of, and for, such period (subject to normal
        quarter-end adjustments and year-end audit adjustments and the omission of footnotes); and

                c.      No Default or Event of Default has occurred under the Credit Agreement which has
        not been previously disclosed, in writing, to the Lender.2




        2 If a Default shall have occurred, an explanation specifying the nature and extent of such Default shall be
provided on a separate page together with an explanation of the corrective action taken or proposed to be taken with
respect thereto (include, as applicable, information regarding actions, if any, taken since prior certificate).
{00408219.DOCX /}                                     - vii -
28919556.9
4840-7765-5159
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24                 Desc Main
                                  Document     Page 126 of 128


                    [SIGNATURE PAGE TO SECTION 6.1 COMPLIANCE CERTIFICATE]

Dated this ________ day of ___________ ___, 2018.


                                               SORENSON MEDIA, INC., as the Borrower


                                               By:
                                                          Name:
                                                          Title:                                       ,
                                                                   a Designated Financial Officer




{00408219.DOCX /}                              - viii -
28919556.9
4840-7765-5159
  Case 18-27740           Doc 12      Filed 10/18/18 Entered 10/18/18 14:58:24                     Desc Main
                                      Document     Page 127 of 128


                                                   EXHIBIT D

                          (FORM OF BUDGET COMPLIANCE CERTIFICATE)

                                 BUDGET COMPLIANCE CERTIFICATE


         I, _______________, the Designated Financial Officer of SORENSON MEDIA, INC. (in such
capacity and not in my individual capacity), hereby certify that, with respect to that certain Senior, Secured,
Super-Priority Debtor-In-Possession Credit Agreement, dated as of [______ ___. 2018] (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), by
and among SORENSON MEDIA, INC., a Delaware corporation (the “Borrower”) and JLS HOLDINGS, LLC
(the “Lender”) (each such term and each other capitalized term used but not defined herein having the meaning
given to it in Article I of the Credit Agreement):

                a.        The Credit Party is in compliance with the Budget (subject to the Permitted
        Variance);

                b.       Attached hereto as Schedule 1 is a report of the net aggregate unfavorable variances
        under the Budget, including, without limitation, as to cash flow, actual cash receipts and actual cash
        disbursements, in form and substance satisfactory to Lender;

                c.       Attached hereto as Schedule 2 is a report containing a summary of accrued, but
        unpaid, professional fees and expenses of the Borrower and the Committee incurred in the Chapter 11
        Case as of such date; and

                d.      No Default or Event of Default has occurred under the Credit Agreement which has
        not been previously disclosed, in writing, to Lender.3

                                   [Remainder of page left blank intentionally]




        3 If a Default shall have occurred, an explanation specifying the nature and extent of such Default shall be
provided on a separate page together with an explanation of the corrective action taken or proposed to be taken with
respect thereto (include, as applicable, information regarding actions, if any, taken since prior certificate).
{00408219.DOCX /}                                      - ix -
28919556.9
4840-7765-5159
  Case 18-27740          Doc 12   Filed 10/18/18 Entered 10/18/18 14:58:24             Desc Main
                                  Document     Page 128 of 128


                    [SIGNATURE PAGE TO SECTION 6.1 COMPLIANCE CERTIFICATE]

Dated this ________ day of ___________ ___, 2018.


                                               SORENSON MEDIA, INC., as the Borrower


                                               By:
                                                      Name:
                                                      Title:                                       ,
                                                               a Designated Financial Officer




{00408219.DOCX /}                               -x-
28919556.9
4840-7765-5159
